Prospectus February 1, 2012, as supplemented February 3, 2012 Destra Global L-Series Fund Class A Shares Class C Shares Class P Shares* Class I Shares DLGSX DLGCX DLGIX Destra International L-Series Fund Class A Shares Class C Shares Class P Shares* Class I Shares DLIAX DLICX DLIIX Destra US All Cap L-Series Fund Class A Shares Class C Shares Class P Shares* Class I Shares DLUAX DLUCX DLUIX *Class P Shares are not currently available for investors. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents Section 1 Fund Summaries 1 Destra Global L-Series Fund 1 Destra International L-Series Fund 8 Destra US All Cap L-Series Fund 15 Section 2 Additional Information About the Funds 22 Additional Information About the Investment Policies and Strategies 22 Additional Information About the Risks 23 Additional Information About Fees and Expenses 26 Fund Management 28 Section 3 Shareholder Information 30 Valuation of Shares 30 Share Classes 31 Distribution, Servicing and Administrative Fees 34 Purchases 36 Exchanges 40 Redemptions 41 Section 4 General Information 46 Distributions 46 Taxes 46 Payments to Financial Intermediaries 48 Availability of Portfolio Holdings Information 49 Frequent Trading 50 Shareholder Communications 53 Fund Service Providers 53 Section 5 Financial Highlights 54 NOT FDIC OR GOVERNMENT INSUREDMAY LOSE VALUENO BANK GUARANTEE i Section 1 Fund Summaries Destra Global L-Series Fund Investment Objective The Fund’s investment objective is to seek long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.For Class A shares, you may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund or in other Destra mutual funds.More information about these and other discounts, as well as eligibility requirements for each share class, is available from your financial professional and in “Shareholder Information” on page 30 of the Fund’s Prospectus and “Purchases” on page 28 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class P Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of original purchase price or redemption proceeds) None1 1.00% None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None None None Redemption Fee on shares held for 90 days or less (as a percentage of amount redeemed) None None 2.00% 2.00% Exchange Fees None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class P Class I Management Fees 0.90% 0.90% 0.90% 0.90% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.25% 0.00% Other Expenses2 628.19% 0.66% 0.75% 22.63% Total Annual Fund Operating Expenses 629.34% 2.56% 1.90% 23.53% Fee Waiver3 (627.63%) (0.10%) (0.10%) (22.10%) Total Annual Fund Operating Expenses After Fee Waiver 1.71% 2.46% 1.80% 1.43% 1 A contingent deferred sales charge of 1.00% may apply to Class A shares purchased without an initial sales charge if redeemed within 12 months of purchase. 2 Class C shares commenced operations on November 1, 2011, and Class P shares have not yet commenced operations.Other Expenses for Class C and Class P shares are based on estimated amounts for the Fund’s current fiscal year.Other Expenses may include acquired fund fees, which were not included as fund expenses in the annual report. 3 The Adviser has agreed to cap expenses such that the total annual fund operating expenses, excluding brokerage commissions and other trading expenses, taxes, acquired fund fees and other extraordinary expenses (such as litigation and other expenses not incurred in the ordinary course of business) at 1.70% for Class A, 2.45% for Class C, 1.80% for Class P and 1.42% for Class I. This waiver will continue in effect until February 1, 2022.The waiver may be terminated or modified prior to February 1, 2022 only with the approval of the Board of Trustees of the Trust. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then either redeem or do not redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Redeemed Not Redeemed Share Class 1 year 3 years 5 years 10 years 1 year 3 years 5 years 10 years Class A Class C Class P $– $– $– $– Class I Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal period, the Fund’s portfolio turnover rate was 52% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, at least 80% of the Fund’s net assets (plus the amount of any borrowings for investment purposes) are invested in equity securities of companies with market capitalizations at the time of investment comparable to companies in the MSCI World Index.The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets and consist of twenty-four developed market country indices.At a minimum, the Fund will consist of at least five countries and will have 40% of non-U.S. companies. The Fund may invest in all market capitalizations and its investments generally will include common stocks, preferred stocks, securities convertible into U.S.common stocks, U.S. dollar-denominated American Depositary Receipts and U.S.dollar-denominated foreign stocks traded on U.S. exchanges. The Fund’s sub-adviser, Zebra Capital Management, LLC (“Zebra”) seeks to capture a liquidity premium among fundamentally strong, publicly-traded equities.A liquidity premium exists in public equity markets, as more liquid stocks tend to be priced at a premium, while less liquid 2 stocks are priced at a discount, thus having higher expected returns.Zebra targets stocks with strong fundamentals (i.e. earnings, book value, cash flows) that trade less than stocks with comparable fundamentals.Despite producing similar levels of earnings and cash flows, these less liquid stocks can often be purchased at lower prices, offering higher expected returns.Frequently, a fundamentally-sound stock is less traded because it has temporarily fallen out of favor.Over time, Zebra believes the market will recognize this stock again, and its price will increase as its trading activity rises, allowing Zebra to capture its liquidity premium and produce higher returns.Stocks are typically sold when fundamentals deteriorate, trading activity increases relative to changes in a stock’s fundamentals, or Zebra believes there are greater opportunities to capture liquidity premium in other stocks.There is no guarantee that the perceived intrinsic value of any investment will be realized. Principal Risks Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Equity Securities Risk — Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Smaller Company Risk—Market risk is generally greater for lower market capitalization companies because they tend to have more limited product lines, shorter operating histories, less experienced management and more limited financial resources than larger companies.Stocks of smaller companies may be less liquid than those of larger companies and may experience greater price fluctuations.In addition, stocks of smaller companies may not be widely followed by the investment community, resulting in less demand. Foreign Investment Risk—Because the Fund can invest its assets in dollar-denominated foreign instruments, the value of Fund shares can be adversely affected because such securities are subject to higher volatility than securities of domestic issuers due to possible adverse political, social or economic developments; restrictions on foreign investment or exchange of securities; lack of liquidity; excessive taxation; government seizure of assets; different legal or accounting standards; and less government supervision and regulation of exchanges in foreign countries. Depositary Receipts Risk—Depositary receipts may be less liquid than the underlying shares in their primary trading market. Any distributions paid to the holders of depositary receipts are usually subject to a fee charged by the depositary. Holders of depositary receipts may have limited voting rights, and investment restrictions in certain countries may adversely impact the value of depositary receipts because such restrictions may limit the ability to convert equity shares into depositary receipts and vice versa. Such restrictions may cause equity shares of the underlying issuer to trade at a discount or premium to the market price of the depositary receipts. 3 Currency Risk—Even though the non-U.S. securities held by the fund are traded in U.S. dollars, their prices are indirectly influenced by currency fluctuations. Market Risk and Selection Risk — Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Value Stocks Risk—Value stocks are subject to the risk that their intrinsic value may never be realized by the market or that their prices may go down.While the Fund’s investments in value stocks may limit its downside risk over time, the Fund may produce more modest gains than riskier stock funds as a trade-off for this potentially lowerrisk. Risks Associated with Active Management—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. Fund Performance The following bar chart and table provide some indication of the potential risks of investing in the fund. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. Updated performance information is available at www.destracapital.com or by calling 877-287-9646. The bar chart below shows the fund’s performance for Class A shares. The performance of the other share classes will differ due to their different expense structures. The bar chart and highest/lowest quarterly returns that follow do not reflect sales charges, and if these charges were reflected, the returns would be less than those shown. 4 During the one-year period ended December 31, 2011, the fund’s highest and lowest quarterly returns were 5.94% and -16.01%, respectively, for the quarters ended March 31, 2011 and September 30, 2011. The table below shows the variability of the fund’s average annual returns by showing the fund’s performance and how they compare over the time periods indicated with those of a broad measure of market performance. All after-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. After-tax returns are shown for Class A shares only; after-tax returns for other share classes will vary. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Class C and Class P shares have been in existence for less than one calendar year, and therefore, the table below does not have returns for such share classes. Performance reflects fee waivers, if any, in effect during the periods presented. If any such waivers were not in place, returns would be reduced. 5 Average Annual Total Returns (For the periods ended December 31, 2011) 1 Year Life of Fund (since December 30, 2010) Class A (return before taxes) (11.31%) (11.44%) Class A (return after taxes on distributions) (11.80%) (11.93%) Class A (return after taxes on distributions and sale of fund shares) (7.36%) (10.01%) Class I (return before taxes) (5.66%) (5.77%) MSCI World Index (reflects no deduction for fees, expenses or taxes) (9.41%) (9.15%) Management Investment Adviser Destra Capital Advisors LLC Investment Sub-Adviser Zebra Capital Management, LLC Portfolio Managers Zebra Capital Management, LLC Roger Ibbotson, Ph.D. Chief Investment Officer Since Fund inception Eric Stokes Portfolio Manager Since February 2011 Purchase and Sale of Fund Shares You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open for business.Generally, you may purchase, redeem or exchange shares only through institutional channels, such as financial intermediaries and retirement platforms.The minimum investment for Class A shares, Class C shares and Class P shares is $2,500 per Fund account for non-retirement accounts and $500 per Fund account for certain tax-deferred accounts or UGMA/UTMA accounts.The maximum purchase in Class C shares is $500,000 for any single purchase.The sales charge and expense structure of Class A shares may be more advantageous for investors purchasing more than $500,000 of Fund shares.The minimum investment for Class I shares is $1 million for institutional investors.Institutional investors generally may meet the minimum investment amount by aggregating multiple accounts within the Fund on a given day.Accounts offered through an intermediary institution must meet the minimum investment requirements of $500 for tax-deferred accounts and $2,500 for other account types. Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income or capital 6 gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions from the Fund held in such a tax-deferred arrangement will be taxed at a later date. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment or to recommend one share class over another.Ask your salesperson or visit your financial intermediary’s website for more information. 7 Destra International L-Series Fund Investment Objective The Fund’s investment objective is to seek long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.For Class A shares, you may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund or in other Destra mutual funds.More information about these and other discounts, as well as eligibility requirements for each share class, is available from your financial professional and in “Shareholder Information” on page 30 of the Fund’s Prospectus and “Purchases” on page 28 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class P Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of original purchase price or redemption proceeds) None1 1.00% None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None None None Redemption Fee on shares held for 90 days or less (as a percentage of amount redeemed) None None 2.00% 2.00% Exchange Fees None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class P Class I Management Fees 0.95% 0.95% 0.95% 0.95% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.25% 0.00% Other Expenses2 140.63% 0.65% 0.75% 22.50% Acquired Fund Fees and Expenses3 0.02% 0.02% – Total Annual Fund Operating Expenses 141.85% 2.62% 1.95% 23.47% Fee Waiver4 (140.08%) (0.10%) (0.10%) (21.98%) Total Annual Fund Operating Expenses After Fee Waiver 1.77% 2.52% 1.85% 1.49% 1 A contingent deferred sales charge of 1.00% may apply to Class A shares purchased without an initial sales charge if redeemed within 12 months of purchase. 2 Class C shares commenced operations on November 1, 2011, and Class P shares have not yet commenced operations.Other Expenses for Class C and Class P shares are based on estimated amounts for the Fund’s current fiscal year. 8 3 Acquired fund fees were not included as fund expenses in the annual report. 4 The Adviser has agreed to cap expenses such that the total annual fund operating expenses, excluding brokerage commissions and other trading expenses, taxes, acquired fund fees and other extraordinary expenses (such as litigation and other expenses not incurred in the ordinary course of business) at 1.75% for Class A, 2.50% for Class C, 1.85% for Class P and 1.47% for Class I. This waiver will continue in effect until February 1, 2022.The waiver may be terminated or modified prior to February 1, 2022 only with the approval of the Board of Trustees of the Trust. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then either redeem or do not redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Redeemed Not Redeemed Share Class 1 year 3 years 5 years 10 years 1 year 3 years 5 years 10 years Class A Class C Class P $– $– $– $– Class I Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal period, the Fund’s portfolio turnover rate was 74% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, at least 80% of the Fund’s net assets (plus the amount of any borrowings for investment purposes) are invested in equity securities of companies with market capitalizations at the time of investment comparable to companies in the MSCI World ex USA Index.The MSCI World ex USA Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets and consist of twenty-three developed market country indices. At a minimum, the Fund will consist of at least five countries and will have 80% of non-U.S. companies.The Fund may invest in all market capitalizations and its investments generally will include common stocks, preferred stocks, securities convertible into U.S.common stocks, U.S. dollar-denominated American Depositary Receipts and U.S.dollar-denominated foreign stocks traded on U.S. exchanges. The Fund’s sub-adviser, Zebra Capital Management, LLC (“Zebra”) seeks to capture a liquidity premium among fundamentally strong, publicly-traded equities.A liquidity premium exists in public equity markets, as more liquid stocks tend to be priced at a premium, while less liquid stocks are priced at a discount, thus having higher expected returns.Zebra targets stocks with 9 strong fundamentals (i.e. earnings, book value, cash flows) that trade less than stocks with comparable fundamentals.Despite producing similar levels of earnings and cash flows, these less liquid stocks can often be purchased at lower prices, offering higher expected returns.Frequently, a fundamentally-sound stock is less traded because it has temporarily fallen out of favor.Over time, Zebra believes the market will recognize this stock again, and its price will increase as its trading activity rises, allowing Zebra to capture its liquidity premium and produce higher returns.Stocks are typically sold when fundamentals deteriorate, trading activity increases relative to changes in a stock’s fundamentals, or Zebra believes there are greater opportunities to capture liquidity premium in other stocks.There is no guarantee that the perceived intrinsic value of any investment will be realized. Principal Risks Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Equity Securities Risk — Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Smaller Company Risk—Market risk is generally greater for lower market capitalization companies because they tend to have more limited product lines, shorter operating histories, less experienced management and more limited financial resources than larger companies.Stocks of smaller companies may be less liquid than those of larger companies and may experience greater price fluctuations.In addition, stocks of smaller companies may not be widely followed by the investment community, resulting in less demand. Foreign Investment Risk—Because the Fund can invest its assets in dollar-denominated foreign instruments, the value of Fund shares can be adversely affected because such securities are subject to higher volatility than securities of domestic issuers due to possible adverse political, social or economic developments; restrictions on foreign investment or exchange of securities; lack of liquidity; excessive taxation; government seizure of assets; different legal or accounting standards; and less government supervision and regulation of exchanges in foreign countries. Depositary Receipts Risk—Depositary receipts may be less liquid than the underlying shares in their primary trading market. Any distributions paid to the holders of depositary receipts are usually subject to a fee charged by the depositary. Holders of depositary receipts may have limited voting rights, and investment restrictions in certain countries may adversely impact the value of depositary receipts because such restrictions may limit the ability to convert equity shares into depositary receipts and vice versa. Such restrictions may cause equity shares of the underlying issuer to trade at a discount or premium to the market price of the depositary receipts. 10 Currency Risk—Even though the non-U.S. securities held by the fund are traded in U.S. dollars, their prices are indirectly influenced by currency fluctuations. Market Risk and Selection Risk — Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Value Stocks Risk—Value stocks are subject to the risk that their intrinsic value may never be realized by the market or that their prices may go down.While the Fund’s investments in value stocks may limit its downside risk over time, the Fund may produce more modest gains than riskier stock funds as a trade-off for this potentially lowerrisk. Risks Associated with Active Management—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. Fund Performance The following bar chart and table provide some indication of the potential risks of investing in the fund. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. Updated performance information is available at www.destracapital.com or by calling 877-287-9646. The bar chart below shows the fund’s performance for Class A shares. The performance of the other share classes will differ due to their different expense structures. The bar chart and highest/lowest quarterly returns that follow do not reflect sales charges, and if these charges were reflected, the returns would be less than those shown. 11 During the one-year period ended December 31, 2011, the fund’s highest and lowest quarterly returns were 5.61% and -16.50%, respectively, for the quarters ended March 31, 2011 and September 30, 2011. The table below shows the variability of the fund’s average annual returns by showing the fund’s performance and how they compare over the time periods indicated with those of a broad measure of market performance. All after-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. After-tax returns are shown for Class A shares only; after-tax returns for other share classes will vary. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Class C and Class P shares have been in existence for less than one calendar year, and therefore, the table below does not have returns for such share classes. Performance reflects fee waivers, if any, in effect during the periods presented. If any such waivers were not in place, returns would be reduced. 12 Average Annual Total Returns (For the periods ended December 31, 2011) 1 Year Life of Fund (since December 30, 2010) Class A (return before taxes) (17.13%) (17.35%) Class A (return after taxes on distributions) (17.82%) (18.03%) Class A (return after taxes on distributions and sale of fund shares) (11.14%) (15.14%) Class I (return before taxes) (11.85%) (12.05%) MSCI World ex USA Index (reflects no deduction for fees, expenses or taxes) (16.13%) (15.69%) Management Investment Adviser Destra Capital Advisors LLC Investment Sub-Adviser Zebra Capital Management, LLC Portfolio Managers Zebra Capital Management, LLC Roger Ibbotson, Ph.D. Chief Investment Officer Since Fund inception Eric Stokes Portfolio Manager Since February 2011 Purchase and Sale of Fund Shares You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open for business.Generally, you may purchase, redeem or exchange shares only through institutional channels, such as financial intermediaries and retirement platforms.The minimum investment for Class A shares, Class C shares and Class P shares is $2,500 per Fund account for non-retirement accounts and $500 per Fund account for certain tax-deferred accounts or UGMA/UTMA accounts.The maximum purchase in Class C shares is $500,000 for any single purchase.The sales charge and expense structure of Class A shares may be more advantageous for investors purchasing more than $500,000 of Fund shares.The minimum investment for Class I shares is $1 million for institutional investors.Institutional investors generally may meet the minimum investment amount by aggregating multiple accounts within the Fund on a given day.Accounts offered through an intermediary institution must meet the minimum investment requirements of $500 for tax-deferred accounts and $2,500 for other account types. Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income or capital 13 gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions from the Fund held in such a tax-deferred arrangement will be taxed at a later date. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment or to recommend one share class over another.Ask your salesperson or visit your financial intermediary’s website for more information. 14 Destra US All Cap L-Series Fund Investment Objective The Fund’s investment objective is to seek long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.For Class A shares, you may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund or in other Destra mutual funds.More information about these and other discounts, as well as eligibility requirements for each share class, is available from your financial professional and in “Shareholder Information” on page 30 of the Fund’s Prospectus and “Purchases” on page 28 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class P Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of original purchase price or redemption proceeds) None1 1.00% None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None None None Redemption Fee on shares held for 90 days or less (as a percentage of amount redeemed) None None 2.00% 2.00% Exchange Fees None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class P Class I Management Fees 0.85% 0.85% 0.85% 0.85% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.25% 0.00% Other Expenses2 68.59% 0.61% 0.70% 24.47% Total Annual Fund Operating Expenses 69.69% 2.46% 1.80% 25.32% Fee Waiver3 (68.08%) (0.10%) (0.10%) (23.99%) Total Annual Fund Expenses After Waiver 1.61% 2.36% 1.70% 1.33% 1 A contingent deferred sales charge of 1.00% may apply to Class A shares purchased without an initial sales charge if redeemed within 12 months of purchase. 2 Class C shares commenced operations on November 1, 2011, and Class P shares have not yet commenced operations.Other Expenses for Class C and Class P shares are based on estimated amounts for the Fund’s current fiscal year.Other Expenses may include acquired fund fees, which were not included as fund expenses in the annual report. 3 The Adviser has agreed to cap expenses such that the total annual fund operating expenses, excluding 15 brokerage commissions and other trading expenses, taxes, acquired fund fees and other extraordinary expenses (such as litigation and other expenses not incurred in the ordinary course of business) at 1.60% for Class A, 2.35% for Class C, 1.70% for Class P and 1.32% for Class I. This waiver will continue in effect until February 1, 2022.The waiver may be terminated or modified prior to February 1, 2022 only with the approval of the Board of Trustees of the Trust. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then either redeem or do not redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Redeemed Not Redeemed Share Class 1 year 3 years 5 years 10 years 1 year 3 years 5 years 10 years Class A Class C Class P $– $– $– $– Class I Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal period, the Fund’s portfolio turnover rate was 31% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, at least 80% of the Fund’s net assets (plus the amount of any borrowings for investment purposes) are invested in equity securities of U.S. companies.The Fund will invest in all market capitalizations and its benchmark will be the Russell 3000â Index.The Russell 3000â Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. equity market and is reconstituted annually to ensure new and growing equities are reflected.The Fund’s investments generally will include common stocks, preferred stocks, securities convertible into U.S.common stocks, U.S. dollar-denominated American Depositary Receipts and U.S.dollar-denominated foreign stocks traded on U.S. exchanges. The Fund’s sub-adviser, Zebra Capital Management, LLC (“Zebra”) seeks to capture a liquidity premium among fundamentally strong, publicly-traded equities.A liquidity premium exists in public equity markets, as more liquid stocks tend to be priced at a premium, while less liquid stocks are priced at a discount, thus having higher expected returns.Zebra targets stocks with strong fundamentals (i.e. earnings, book value, cash flows) that trade less than stocks with comparable fundamentals.Despite producing similar levels of earnings and cash flows, these less liquid stocks can often be purchased at lower prices, offering higher expected returns. 16 Frequently, a fundamentally-sound stock is less traded because it has temporarily fallen out of favor.Over time, Zebra believes the market will recognize this stock again, and its price will increase as its trading activity rises, allowing Zebra to capture its liquidity premium and produce higher returns.Stocks are typically sold when fundamentals deteriorate, trading activity increases relative to changes in a stock’s fundamentals, or Zebra believes there are greater opportunities to capture liquidity premium in other stocks.There is no guarantee that the perceived intrinsic value of any investment will be realized. Principal Risks Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Equity Securities Risk — Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Smaller Company Risk—Market risk is generally greater for lower market capitalization companies because they tend to have more limited product lines, shorter operating histories, less experienced management and more limited financial resources than larger companies.Stocks of smaller companies may be less liquid than those of larger companies and may experience greater price fluctuations.In addition, stocks of smaller companies may not be widely followed by the investment community, resulting in less demand. Foreign Investment Risk—Because the Fund can invest its assets in dollar-denominated foreign instruments, the value of Fund shares can be adversely affected because such securities are subject to higher volatility than securities of domestic issuers due to possible adverse political, social or economic developments; restrictions on foreign investment or exchange of securities; lack of liquidity; excessive taxation; government seizure of assets; different legal or accounting standards; and less government supervision and regulation of exchanges in foreign countries. Depositary Receipts Risk—Depositary receipts may be less liquid than the underlying shares in their primary trading market. Any distributions paid to the holders of depositary receipts are usually subject to a fee charged by the depositary. Holders of depositary receipts may have limited voting rights, and investment restrictions in certain countries may adversely impact the value of depositary receipts because such restrictions may limit the ability to convert equity shares into depositary receipts and vice versa. Such restrictions may cause equity shares of the underlying issuer to trade at a discount or premium to the market price of the depositary receipts. Currency Risk—Even though the non-U.S. securities held by the fund are traded in U.S. dollars, their prices are indirectly influenced by currency fluctuations. 17 Market Risk and Selection Risk — Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Value Stocks Risk—Value stocks are subject to the risk that their intrinsic value may never be realized by the market or that their prices may go down.While the Fund’s investments in value stocks may limit its downside risk over time, the Fund may produce more modest gains than riskier stock funds as a trade-off for this potentially lowerrisk. Risks Associated with Active Management—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. Fund Performance The following bar chart and table provide some indication of the potential risks of investing in the fund. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. Updated performance information is available at www.destracapital.com or by calling 877-287-9646. The bar chart below shows the fund’s performance for Class A shares. The performance of the other share classes will differ due to their different expense structures. The bar chart and highest/lowest quarterly returns that follow do not reflect sales charges, and if these charges were reflected, the returns would be less than those shown. 18 During the one-year period ended December 31, 2011, the fund’s highest and lowest quarterly returns were 10.22% and -15.49%, respectively, for the quarters ended December 31, 2011 and September 30, 2011. The table below shows the variability of the fund’s average annual returns by showing the fund’s performance and how they compare over the time periods indicated with those of a broad measure of market performance. All after-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. After-tax returns are shown for Class A shares only; after-tax returns for other share classes will vary. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Class C and Class P shares have been in existence for less than one calendar year, and therefore, the table below does not have returns for such share classes. Performance reflects fee waivers, if any, in effect during the periods presented. If any such waivers were not in place, returns would be reduced. 19 Average Annual Total Returns (For the periods ended December 31, 2011) 1 Year Life of Fund (since December 30, 2010) Class A (return before taxes) (5.56%) (5.55%) Class A (return after taxes on distributions) (6.47%) (6.46%) Class A (return after taxes on distributions and sale of fund shares) (3.63%) (5.24%) Class I (return before taxes) 0.44% 0.43% Russell 3000â Index (reflects no deduction for fees, expenses or taxes) 1.03% 0.92% Management Investment Adviser Destra Capital Advisors LLC Investment Sub-Adviser Zebra Capital Management, LLC Portfolio Managers Zebra Capital Management, LLC Roger Ibbotson, Ph.D. Chief Investment Officer Since Fund inception Eric Stokes Portfolio Manager Since February 2011 Purchase and Sale of Fund Shares You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open for business.Generally, you may purchase, redeem or exchange shares only through institutional channels, such as financial intermediaries and retirement platforms.The minimum investment for Class A shares, Class C shares and Class P shares is $2,500 per Fund account for non-retirement accounts and $500 per Fund account for certain tax-deferred accounts or UGMA/UTMA accounts.The maximum purchase in Class C shares is $500,000 for any single purchase.The sales charge and expense structure of Class A shares may be more advantageous for investors purchasing more than $500,000 of Fund shares.The minimum investment for Class I shares is $1 million for institutional investors.Institutional investors generally may meet the minimum investment amount by aggregating multiple accounts within the Fund on a given day.Accounts offered through an intermediary institution must meet the minimum investment requirements of $500 for tax-deferred accounts and $2,500 for other account types. Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income or capital 20 gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions from the Fund held in such a tax-deferred arrangement will be taxed at a later date. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment or to recommend one share class over another.Ask your salesperson or visit your financial intermediary’s website for more information. 21 Section 2 Additional Information About the Funds To help you better understand the Destra Global L-Series Fund, Destra International L-Series Fund and Destra US All Cap L-Series Fund (each, a “Fund,” and collectively, the “Funds”), this section provides a detailed discussion of the Funds’ investment and risk management strategies.However, this Prospectus does not describe all of a Fund’s investment practices.For additional information these matters, please see the Statement of Additional Information, which is available by calling Destra Capital Advisors LLC at (877) 287-9646, writing to Destra Capital Advisors LLC at 901 Warrenville Road, Suite 15, Lisle, IL 60532 or visiting Destra Capital Advisors LLC at destracapital.com/literature. Additional Information About the Investment Policies and Strategies The investment objective of each Fund is to seek long-term capital appreciation.A Fund’s investment objective may not be changed without shareholder approval.A Fund’s investment policies may be changed by the Board of Trustees (the “Board”) of the Fund without shareholder approval unless otherwise noted in this Prospectus or the Statement of Additional Information. Principal Investment Strategies - All Funds: Sub-Adviser Strategy: Zebra’s strategy of purchasing what it believes are strong fundamental stocks with lower trading volumes results in a portfolio that is pro-fundamental, anti-glamour and contrarian in terms of the stocks it favors.Similar to value investing strategies, the Funds seek to purchase stocks with strong earnings and cash flows offered by the market at a discount.However, Zebra’s liquidity-based approach has demonstrated the ability to produce returns distinct from, and in addition to, traditional investment styles, such as value or size investing. Equity Securities: Under normal market conditions, each Fund invests primarily in equity securities, including common stocks and other securities with equity characteristics. 80% Policy: Each Fund has policies that require it to invest, in normal market conditions, at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in securities and financial instruments in all market capitalizations.In addition, the Destra US All Cap L-Series Fund has policies that require it to invest, in normal market conditions, at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in securities and financial instruments of U.S. issuers.Shareholders will be notified of any changes to this policy at least 60 days in advance of the change and this Prospectus will be supplemented. 22 Principal Investment Strategies - Destra Global L-Series Fund and Destra International L-Series Fund: Non-U.S. Investments: Each Fund may invest in U.S. dollar-denominated American Depositary Receipts (ADRs), U.S. dollar-denominated foreign stocks traded on U.S. exchanges and other U.S. dollar-denominated securities issued by companies organized or headquartered in foreign countries and/or doing significant business outside the United States. ADRs are receipts issued by a bank or trust company to evidence ownership of the underlying securities issued by non-U.S. companies. Non-Principal Investment Strategies - All Funds: Temporary Defensive Policy, Cash Equivalents and Short-Term Investments: Under normal conditions, each Fund invests substantially all of its assets with the goal of attaining its investment objective.The remainder of a Fund’s assets may be held as cash or invested in short-term securities or cash equivalents.The percentage of a Fund invested in such holdings varies and depends heavily on current market conditions, among other factors.For temporary defensive purposes and during periods of high cash inflows or outflows, a Fund may depart from its principal investment strategies and invest part or all of its assets in these securities or it may hold cash.During such periods, a Fund may not be able to achieve its investment objective.A Fund may adopt a defensive strategy when the portfolio managers believe securities in which a Fund normally invests have elevated risks due to political or economic factors and in other extraordinary circumstances.For more information on eligible short-term investments, see the Statement of Additional Information. Non-Principal Investment Strategies - Destra US All Cap L-Series Fund: Non-U.S. Investments: The Destra US All Cap L-Series Fund may invest in U.S. dollar-denominated American Depositary Receipts (ADRs) and U.S. dollar-denominated foreign stocks traded on U.S. exchanges issued by companies organized or headquartered in foreign countries and/or doing significant business outside the U.S.ADRs are receipts issued by a bank or trust company to evidence ownership of the underlying securities issued by non-U.S. companies. Additional Information About the Risks Risk is inherent in any investment.Investing in a mutual fund—even the most conservative—involves a number of risks, including the risk that you may receive little or no return on your investment or even that you may lose part or all of your investment.Global turbulence in financial markets and reduced liquidity in credit and fixed-income markets may negatively affect a broad range of issuers which could have an adverse effect on the Funds.Therefore, before investing you should consider carefully the following risks that you assume when you invest in a Fund.Because of these and other risks, you should consider an investment in a Fund to be a long-term investment. 23 Principal Risks - All Funds: Equity Securities Risk:Common and preferred stocks represent equity ownership in a company. Stock markets are volatile. The price of equity securities will fluctuate and can decline and reduce the value of a portfolio investing in equities. The value of equity securities purchased by a Fund could decline if the financial condition of the companies the Fund invests in decline or if overall market and economic conditions deteriorate. They may also decline due to factors that affect a particular industry or industries, such as labor shortages or an increase in production costs and competitive conditions within an industry. In addition, they may decline due to general market conditions that are not specifically related to a company or industry, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or generally adverse investor sentiment. Smaller Cap Securities Risk:Smaller cap companies may have limited product lines or markets. They may be less financially secure than larger, more established companies. They may depend on a small number of key personnel. If a product fails or there are other adverse developments, or if management changes, a Fund’s investment in a smaller cap company may lose substantial value. In addition, it is more difficult to get information on smaller companies, which tend to be less well known, have shorter operating histories, do not have significant ownership by large investors and are followed by relatively few securities analysts. The securities of smaller cap companies generally trade in lower volumes and are subject to greater and more unpredictable price changes than larger cap securities or the market as a whole. In addition, smaller cap securities may be particularly sensitive to changes in interest rates, borrowing costs and earnings. Investing in small cap securities requires a longer term view. Style-specific risk: The Funds emphasize a value style of investing and, therefore, seek undervalued companies with characteristics for improved valuations.The types of companies sought by the Fund are subject to the risk that their intrinsic value may never be realized by the market or that their prices may go down.It is possible that such companies may remain undervalued for extended periods of time.While a Fund’s investments in value stocks may limit its downside risk over time, the Fund may produce more modest gains than riskier other stock funds as a trade-off for this potentially lower risk.In addition, different types of stocks tend to shift in and out of favor depending on market and economic conditions and a Fund’s performance may be affected adversely if value stocks become unpopular with or lose favor among investors. Securities selection risk: Securities selected by the sub-adviser for a Fund may not perform to expectations.This could result in a Fund’s underperformance compared to other funds with similar investment objectives. 24 Investment risk: When you sell your shares of a Fund, they could be worth less than what you paid for them.Therefore, as with any mutual fund investment, you may lose some or all of your investment by investing in a Fund. Principal Risks - Destra Global L-Series Fund and Destra International L-Series Fund: Foreign Investments. Investments in foreign issuers could be affected by factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information, and potential difficulties in enforcing contractual obligations. Because foreign issuers may not be subject to uniform accounting, auditing and financial reporting standard practices and requirements and regulatory measures comparable to those in the United States, there may be less publicly available information about such foreign issuers. Depositary Receipts Risk. Because the Funds are allowed to invest in depositary receipts, the Funds will be subject to many of the same risks as when investing directly innon-U.S. securities. The holder of an unsponsored depositary receipt may have limited voting rights and may not receive as much information about the issuer of the underlying securities as would the holder of a sponsored depositary receipt. Currency Risk.Even though the non-U.S. securities held by the Funds are traded in U.S. dollars, their prices are indirectly influenced by currency fluctuations. Non-Principal Risks - All Funds: The Funds may also be subject to certain other risks associated with its investments and investment strategies, including: Expense Risk:Fund expenses are subject to a variety of factors, including fluctuations in a Fund’s net assets. Accordingly, actual expenses may be greater or less than those indicated. For example, to the extent that a Fund’s net assets decrease due to market declines or redemptions, the Fund’s expenses will increase as a percentage of Fund net assets. During periods of high market volatility, these increases in a Fund’s expense ratio could be significant. Liquidity Risk:Liquidity risk exists when particular investments are difficult to purchase or sell. A Fund’s investments in illiquid securities, which is limited to 15% of its net assets, may reduce the returns of the Fund because it may be difficult to sell the illiquid securities at an advantageous time or price. To the extent that a Fund’s principal investment strategies involve derivatives or securities with substantial market and/or credit risk, the Fund will tend to have the greatest exposure to liquidity risk. Liquid investments may become illiquid after purchase by a Fund, particularly during periods of market turmoil. Illiquid investments may be harder to value, especially in changing markets, and if a Fund is forced to sell these investments to meet redemption requests or 25 for other cash needs, the Fund may suffer a loss. In addition, when there is illiquidity in the market for certain securities, a Fund, due to limitations on illiquid investments, may be subject to purchase and sale restrictions. Securities Lending Risk:Securities lending involves the risk that the borrower may fail to return the securities in a timely manner or at all. As a result, a Fund may lose money and there may be a delay in recovering the loaned securities. A Fund could also lose money if it does not recover the securities and/or the value of the collateral falls, including the value of investments made with cash collateral. These events could trigger adverse tax consequences for a Fund. Small Fund Risk: The Funds currently have less assets than larger funds, and like other relatively small funds, large inflows and outflows may impact a Fund’s market exposure for limited periods of time, causing the Fund’s performance to vary from that of the Fund’s model portfolio.This impact may be positive or negative, depending on the direction of market movement during the period affected.The Funds do not generally limit large inflows and outflows, but they have policies in place which seek to reduce the impact of these flows where the investment adviser or sub-adviser has prior knowledge of them. Non-Principal Investment Strategies - Destra US All Cap L-Series Fund: Foreign Investments. Investments in foreign issuers could be affected by factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information, and potential difficulties in enforcing contractual obligations. Because foreign issuers may not be subject to uniform accounting, auditing and financial reporting standard practices and requirements and regulatory measures comparable to those in the United States, there may be less publicly available information about such foreign issuers. Settlements of securities transactions in foreign countries are subject to risk of loss, may be delayed and are generally less frequent than in the United States, which could affect the liquidity of the Fund’s assets. Additional Information About Fees and Expenses Please refer to the following important information when reviewing the “Fees and Expenses of the Fund” table in each Fund’s Summary Prospectus. · “Shareholder Fees” are fees paid directly from your investment and may include sales loads and redemption fees, if applicable. · “Annual Fund Operating Expenses” are paid out of a Fund’s assets and include fees for portfolio management and administrative services, including recordkeeping, subaccounting and other shareholder services.You do not pay these fees directly but, as the example in each Fund’s Summary Prospectus shows, these costs are borne indirectly by all shareholders. 26 · The “Management Fees” are the investment advisory fee rate paid by each Fund to Destra.Refer to “Fund Management” in this Prospectus for additional information with further description in the Statement of Additional Information. · “Distribution and Service (12b-1) Fees” include a shareholder servicing fee and/or distribution fee of up to 0.25% for Class A, Class P and Class C shares and a distribution fee of up to 0.75% for Class C shares.Because 12b-1 fees are charged as an ongoing fee, over time the fee will increase the cost of your investment and may cost you more than paying other types of sales charges. · A contingent deferred sales charge of up to 1.00% may be imposed on certain redemptions of Class A shares bought without an initial sales charge and then redeemed within 12 months of purchase.The contingent deferred sales charge is not reflected in the example in each Fund’s Summary Prospectus. · A contingent deferred sales charge of 1.00% applies on Class C shares redeemed within 12 months of purchase.The contingent deferred sales charge may be waived for certain investors, as described in “Redemptions.” · “Other Expenses” may include administrative fees charged by intermediaries who have entered into agreements with the Funds or their service providers for the provision of administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of shareholders of the Funds.“Other Expenses” mayinclude short sale dividend expenses. These expenses include dividends or interest on short sales, which are paid to the lender of borrowed securities, and stock loan fees, which are paid to the prime broker.Such expenses will vary depending on the short sale arrangement, whether the securities a Fund sells short pay dividends or interest, and the amount of such dividends or interest.While short sale dividend expenses include interest and dividends paid out on short positions and may include stock loan fees, they do not take into account the interest credit a Fund earns on cash proceeds of short sales which serve as collateral for short positions. · As described in the “Management Expenses” section of this Prospectus, Destra has contractually agreed to waive its management fee and/or assume other expenses in order to limit the “Total Annual Fund Operating Expenses” of each Fund to certain limits until at least February 1, 2022. · All expenses in a Fund’s “Fees and Expenses of the Fund” table are shown without the effect of expense offset arrangements.Pursuant to such arrangements, credits realized as a result of uninvested cash balances are used to reduce custodian and transfer agent expenses. 27 Fund Management The Funds have retained Destra Capital Advisors LLC (“Destra”) to serve as their investment adviser.Destra, located at 901 Warrenville Road, Suite 15, Lisle, IL 60532, is a wholly-owned subsidiary of Destra Capital Management LLC.Destra was organized in 2008 to provide investment management, advisory, administrative and asset management consulting services. The Funds pay to Destra a fee, payable monthly in an annual amount equal to 0.90% for Destra Global L-Series Fund, 0.95% for Destra International L-Series Fund and 0.85% for Destra US All Cap L-Series Fund of each Fund’s daily net assets. Destra furnishes offices, necessary facilities and equipment, provides administrative services to the Funds, provides personnel, including certain officers required for the Funds’ administrative management and pays the compensation of all officers and Trustees of the Funds who are its affiliates. For the most recent fiscal year, Destra did not receive any management fees from the Funds because Destra reimbursed expenses in excess of management fees. A discussion of the Board’s consideration and approval of the Management Agreement and the Investment Sub-Advisory Agreement is available in the Funds’ annual report dated September 30, 2011. Destra is also responsible for developing each Fund’s investment program and recommending sub-advisers to the Funds’ Board.In addition, Destra oversees the sub-adviser and reviews the sub-adviser’s performance. The Funds have retained Zebra Capital Management, LLC(“Zebra”) to serve as their investment sub-adviser.Zebra was founded in 2001 and is located at612 Wheelers Farms Road, Milford, Connecticut 06461.Zebra is a leading-edge asset manager specializing in managing both fundamentally based and quantitatively-driven equity strategies through a range of fund vehicles.Zebra’s investment approach is rooted in a comprehensive research platform upon which all of our investment strategies are developed and continuously refined.The firm’s fund management experience demonstrates its ability to generate attractive returns with low correlation to market indices.Zebra had approximately $540 million of assets under management as of May 30, 2010. Roger Ibbotson and Eric Stokes serve as the Funds’ portfolio managers and share responsibilities for the day-to-day management of each Fund’s investment portfolio. · Roger Ibbotson has served as a member of the portfolio management team of each Fund since its inception.Dr. Ibbotson is the Chairman, Chief Investment Officer and is a member of the Zebra portfolio management team, having served in these roles since the firm was founded in 2001.Dr. Ibbotson has also been a Professor at Yale School of Management since 1984, and is the Founder, Advisor and 28 former Chairman of Ibbotson Associates, now a Morningstar Company with $60 billion under advisement.Dr. Ibbotson serves on numerous boards including Dimensional Fund Advisors’ funds.He received his Bachelor’s degree in mathematics from Purdue University, his M.B.A. from Indiana University, and his Ph.D. from the University of Chicago where he taught from 1974 to 1984, and served as the Executive Director of the Center for Research in Security Prices. · Eric Stokes has served as a member of the portfolio management team of each Fund since February 2011.Mr. Stokes joined Zebra in February, 2011.He is responsible for overseeing the various portfolios managed by Zebra, ongoing research efforts, and product management.Before joining Zebra, Eric was a Principal and Chief Investment Officer at Reed-Stokes Capital Partners,a long/short equity hedge fund.Prior to that, he managed a discretionary fund as portfolio manager for Graham Capital Management.In the area of equity research, Eric served as President of ValuEngine, Inc., a research firm founded by Dr. Zhiwu Chen, co-founder of Zebra and a Yale professor.Prior to these roles, he was President of DTN Financial Services, a provider of market data and analysis.Eric is the author of Market Neutral Investing (2004).He received an M.B.A. from Columbia University and received his B.A, cum laude, from Michigan State University. He holds his Series 65 license. Additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities in the Funds is provided in the Statement of Additional Information. 29 Section 3 ShareholderInformation Valuation of Shares The price of each Fund’s shares is based on its net asset value (“NAV”) per share.NAV is calculated for each class of the Fund by taking the value of the class’ total assets, including interest or dividends accrued but not yet collected, less all liabilities, and dividing by the total number of shares outstanding for that class.The result, rounded to the nearest cent, is the NAV per share.NAV is determined as of the close of trading (normally 4:00p.m. Eastern Time) on each day the New York Stock Exchange (“NYSE”) is open for business. However, the NAV may be calculated earlier if trading on the NYSE is restricted, or as permitted by the SEC. The value of a Fund’s holdings may change on days that are not business days in the United States and on which you will not be able to purchase or redeem a Fund’s shares. All valuations are subject to review by the Funds’ Board or its delegate. All purchases and redemptions will be duly processed at the NAV next calculated after your request is received in good order by a Fund or its agents. For Class A shares, the public offering price includes any applicable initial sales charge. For Class A shares and Class C shares, the price you pay to sell shares is also the NAV, however, a contingent deferred sales charge may be taken out of the proceeds. In order to receive a day’s price, your order must be received in good order by a Fund or its agents by the close of the regular trading session of the NYSE. Your financial intermediary may charge you a separate or additional fee for processing purchases and redemptions of shares. The Funds’ Trustees have adopted procedures for valuing investments and have delegated to the Funds’ sub-adviser, under supervision by Destra, the daily valuation of such investments. The sub-adviser uses independent pricing services to value most loans and other debt securities at their market value. In determining market value, the pricing service for loans considers information obtained from broker-dealers and the pricing service for debt obligations considers various factors and market information relating to debt obligations. In certain situations, the sub-adviser may use the fair value of a security or loan if a security or a loan is not priced by a pricing service, the pricing service’s price is deemed unreliable, or if events occur after the close of a securities market (usually a foreign market) and before a Fund values its assets that would materially affect net asset value. A security that is fair valued may be valued at a price higher or lower than actual market quotations or the value determined by other funds using their own fair valuation procedures. Because foreign loans and securities may trade on days when Fund shares are not priced, the value of securities held by a Fund can change on days when Fund shares cannot be redeemed. The sub-adviser expects to use fair value pricing primarily when a security is not priced by a pricing service or a pricing service’s price is deemed unreliable. Destra has established a Valuation Committee that oversees the valuation of investments. 30 Due to the subjective nature of fair value pricing, a Fund’s value for a particular security may be different from the last price determined by the pricing service or the last bid or ask price in the market.Fair value pricing may reduce arbitrage activity involving the frequent buying and selling of mutual fund shares by investors seeking to take advantage of a perceived lag between a change in the value of a Fund’s portfolio securities and the reflection of such change in that Fund’s NAV, as further described in the “Frequent Trading” section of this Prospectus.While funds that invest in foreign securities may be at a greater risk for arbitrage activity, such activity may also arise in funds which do not invest in foreign securities, for example, when trading in a security held by a Fund is halted and does not resume prior to the time the Fund calculates its NAV (referred to as “stale pricing”).Funds that hold thinly-traded securities, such as certain small-capitalization securities, may be subject to attempted use of arbitrage techniques.To the extent that a Fund’s valuation of a security is different from the security’s perceived market value, short-term arbitrage traders buying and/or selling shares of a Fund may dilute the NAV of that Fund, which negatively impacts long-term shareholders.The Funds’ fair value pricing and frequent trading policies and procedures may not completely eliminate short-term trading in certain omnibus accounts and other accounts traded through intermediaries. Other securities held by a Fund are generally valued at market value. Certain short-term instruments maturing within 60 days or less are valued at amortized cost, which approximates market value.The value of the securities of other open-end funds held by a Fund, if any, will be calculated using the NAV of such open-end funds, and the prospectuses for such open-end funds explain the circumstances under which they use fair value pricing and the effects of using fair value pricing. All purchases, exchanges, redemptions, or other account activity must be processed through your financial intermediary or plan sponsor.Your financial intermediary or plan sponsor is responsible for promptly transmitting purchase, redemption and other requests to the Funds under the arrangements made between your financial intermediary or plan sponsor and its customers.The Funds are not responsible for the failure of any financial intermediary or plan sponsor to carry out its obligations to its customers. Share Classes The Funds offer four classes of shares, each representing an interest in the same portfolio but with differing sales charges, fees, eligibility requirements and other features.It is important to consult with your financial intermediary representative for additional information on which classes of shares, if any, are an appropriate investment choice.Certain financial intermediaries may not offer all funds or all classes of shares.Contact your financial intermediary or refer to your plan documents for instructions on how to purchase, exchange, or redeem shares.The Funds are only available to U.S. citizens or residents. If your financial intermediary offers more than one class of shares, you should carefully consider which class (or classes) of shares is appropriate for your investments objectives 31 and needs.Certain classes have higher expenses than others, which may lower the return on your investment.For further details, please see the Statement of Additional Information. Class A Shares Class A shares are generally offered through financial intermediary platforms including, but not limited to, traditional brokerage platforms, mutual fund wrap fee programs, bank trust platforms and retirement platforms.Class A shares may be offered without an initial sales charge through certain retirement platforms and through certain financial intermediary platforms.Shares are traditionally offered without an initial sales charge to fee-based broker-dealers or financial advisors, primarily on their wrap account platforms where such broker-dealers or financial advisors impose additional fees for services connected to the wrap account.Class A shares allow for payment of up to 0.25% of net assets to financial intermediaries for providing distribution, and/or other, shareholder services to their clients.In addition, Class A shares allow for payment to financial intermediaries for providing administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of their clients. The Class A shares sales charges are as follows: Initial sales charge on purchases Up to 5.75%* ·Reduction for purchases of $50,000 or more ·Waived for purchases of $1 million or more Deferred sales charge (“CDSC”) None except on certain redemptions of shares purchased without an initial sales charge* Minimum initial investment Maximum purchase None Minimum aggregate account balance None 12b-1 fee Up to 0.25% annual distribution and/or shareholder servicing fee * May be waived under certain circumstances. Class C Shares Class C shares will generally be offered through financial intermediary platforms including, but not limited to, traditional brokerage platforms, mutual fund wrap fee programs, bank trust platforms and retirement platforms.Class C shares allow for the payment of up to 0.75% of net assets to financial intermediaries for the provision of distribution services and up to 0.25% of net assets for the provision of shareholder services on behalf of their clients.Class C shares also allow for the payment of fees to financial intermediaries for providing administrative services, including recordkeeping, 32 subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of their clients. The Class C shares sales charges are as follows: Initial sales charge on purchases None Deferred sales charge (“CDSC”) 1.00% on shares redeemed within 12 months of purchase* Minimum initial investment Maximum purchase Minimum aggregate account balance None 12b-1 fee 1.00% annual fee (up to 0.75% distribution fee and up to 0.25% shareholder servicing fee); higher annual operating expenses than Class A shares because of higher 12b-1 fee * May be waived under certain circumstances. Class P Shares Class P shares are not currently available for purchase.Class P shares will be available through certain financial intermediary platforms including, but not limited to, mutual fund wrap fee programs, managed account programs, asset allocation programs, bank trust platforms and certain retirement platforms.For financial intermediaries who operate supermarket platforms, Class P shares may be available through such platforms pursuant to an agreement between the intermediary and Destra.Class P shares allow for payment of up to 0.25% of net assets to financial intermediaries for providing distribution, and/or other, shareholder services to their clients.Class P shares also allow for the payment of fees to financial intermediaries for providing administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of their clients. Class I Shares Class I shares are available only to investors listed below.The following investors may purchase Class I shares if approved by Destra: · qualified retirement plans that are clients of third-party administrators that have entered into agreements with Destra and offer institutional share class pricing (no sales charge or 12b-1 fee); · bank trust departments and trust companies that have entered into agreements with Destra and offer institutional share class pricing to their clients (if another retirement plan of the sponsor is eligible to purchase Class I shares); · college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code; 33 · other Destra investment products; · investors purchasing shares through an asset-based fee program which regularly offers institutional share classes and which is sponsored by a registered broker-dealer or other financial institution that has entered into an agreement with Destra; · clients of a financial representative who are charged a fee for consulting or similar services; · corporations, endowments, and foundations that have entered into an arrangement with Destra; and · fee-paying clients of a registered investment advisor (RIA) who initially invests for clients an aggregate of at least $100,000 in Destra funds through a fund “supermarket” or other mutual fund trading platform sponsored by a broker-dealer or trust company of which the RIA is not an affiliated or associated person and which has entered into an agreement with Destra. Trust companies or bank trust departments that purchased Class I shares for trust accounts may transfer them to the beneficiaries of the trust accounts, who may continue to hold them or exchange them for Class I shares of other Destra funds.Class I shares allow for the payment of fees to financial intermediaries for providing administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of their clients. Distribution, Servicing and Administrative Fees Distribution and Shareholder Servicing Plans In accordance with Rule 12b-1 of the Investment Company Act of 1940, as amended, the Funds have adopted shareholder servicing plans for Class A shares, Class C shares and Class P shares (the “Class A Plan,” “Class C Plan” and “Class P Plan,” respectively, or collectively the “Plans”).Under the Plans, the Funds may pay Destra Capital Investments LLC (“Destra Capital Investments”), the Funds’ distributor, a fee for the sale and distribution and/or shareholder servicing of Class A shares, Class C shares and Class P shares based on average daily net assets of each, up to the following annual rates: Class Maximum annual 12b-1 Fee for the Funds Class A shares 0.25% Class C shares 1.00% * Class P shares 0.25% * Up to 0.75% of this fee is for distribution services and up to 0.25% of this fee is for shareholder services. 34 Under the terms of the Plans, the Funds are authorized to make payments to Destra Capital Investments for remittance to retirement plan service providers, broker-dealers, bank trust departments, financial advisors and other financial intermediaries, as compensation for distribution and/or shareholder services performed by such entities for their customers who are investors in the Funds. Such financial intermediaries may from time to time be required to meet certain criteria in order to be eligible to receive 12b-1 fees. Typically, under the adopted Class C Plan, Destra Capital Investments retains all fees paid for the first 12 months pursuant to the Plan on any investment in Class C shares in order to recoup prior expenses incurred with respect to the payment of an 1% commission on sales of Class C shares to the financial intermediary. Accordingly, financial intermediaries will become eligible for monthly compensation under the Class C Plan beginning in the 13th month following the purchase of Class C shares. However, certain financial intermediaries may elect to not receive the initial 1% commission, in which case, Destra Capital Investments will pay the monthly 12b-1 fees to such financial intermediary beginning on the first month following the purchase of Class C shares as such fees accrue. The Class C shares for which a financial intermediary elects to not receive the initial 1% commission will not be subject to a CDSC. Destra Capital Investments is entitled to retain some or all fees payable under the Plan in certain circumstances, including when there is no broker of record or when certain qualification standards have not been met by the broker of record. Because 12b-1 fees are paid out of a Fund’s assets on an ongoing basis, over time they will increase the cost of your investment and may cost you more than paying other types of sales charges. Administrative Fees For Class A shares, Class C shares, Class P shares and Class I shares, certain intermediaries pursuant to an agreement with the Funds or their service providers may charge administrative fees for certain services such as recordkeeping, subaccounting, order processing for omnibus or networked accounts or other shareholder services provided by intermediaries on behalf of the shareholders of the Funds.Order processing which may be subject to such administrative fees includes the submission of transactions through the National Securities Clearing Corporation (“NSCC”) or similar systems, as well as those processed on a manual basis.Because the form and amount charged varies by intermediary, the amount of the administrative fees borne by the class is an average of all fees charged by applicable intermediaries.In the event an intermediary receiving payments from Destra Capital Investments on behalf of the Funds converts from a networking structure to an omnibus account structure, or otherwise experiences increased costs, fees borne by the shares of the Funds may increase. The Funds anticipate that the operating expenses for the Class P shares will be in excess of the operating expenses for the other share classes due to the services provided to the Class P shares that are not provided to the other share classes.Accordingly, the Funds may pay an annual administrative fee for Class P shares for certain administrative services, including but not limited to retirement platform fees or other shareholder services provided by intermediaries on behalf of the shareholders of the Funds.These 35 administrative fees are paid by the shares of the Funds to Destra Capital Investments, who then reimburses eligible intermediaries. Purchases Generally, purchases of Class A shares and Class C shares may only be made through institutional channels such as financial intermediaries and retirement platforms. Purchases of Class P shares may be made only through financial intermediaries.Generally, purchases of Class I shares may only be made through financial intermediaries and by certain institutional investors.Contact your financial intermediary or refer to your plan documents for information on how to invest in each Fund, including additional information on minimum initial or subsequent investment requirements.Your financial intermediary may charge you a separate or additional fee for processing purchases of shares.The Funds have only authorized certain financial intermediaries to receive purchase orders on the Funds’ behalf.As discussed under “Payments to Financial Intermediaries,” Destra and its affiliates, pursuant to agreements with certain intermediaries, may pay commissions or fees to those intermediaries for their role in the attraction and retention of shareholders to the Funds.When considering Fund recommendations made by these intermediaries, you should consider such arrangements. Because the Funds are not intended for frequent trading, each Fund reserves the right to reject any purchase order, including exchange purchases, for any reason.For more information about the Funds’ policy on frequent trading, refer to “Frequent Trading.” In compliance with the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”), your financial intermediary is required to verify certain information on your account application as part of its Anti-Money Laundering Program.In addition to your full name, and date of birth, you will be required to provide your social security number and permanent street address to assist in verifying your identity.Some financial intermediaries may also require that you provide other documents that help to establish your identity.Until verification of your identity is made, your financial intermediary may temporarily limit additional share purchases or even close an account if they are unable to verify a shareholder’s identity.Please contact your financial intermediary if you need assistance when completing your application or would like to receive additional information regarding the USA PATRIOT Act or the intermediary’s Anti-Money Laundering Program. Minimum and Maximum Investment Requirements There is a $2,500 minimum investment requirement per Fund account for the purchase of Class A shares, Class C shares and Class P shares; however, certain tax-deferred retirement accounts or UGMA/UTMA accounts are subject to a $500 minimum.Investors in a defined contribution plan through a third party administrator should refer to their plan document or contact their plan administrator for additional information. 36 Accounts which are a part of certain wrap programs may not be subject to these minimums.Investors should refer to their intermediary for additional information. There is a $1 million minimum investment requirement for institutional investors purchasing Class I shares.Institutional investors generally may meet the minimum investment amount by aggregating multiple accounts within the same fund.Accounts offered through an intermediary institution must meet the minimum investment requirements of $500 for tax-deferred accounts and $2,500 for other account types.Directors, officers and employees of Destra and its affiliates, as well as Trustees and officers of the Funds, may purchase Class I shares through certain financial intermediaries’ institutional platforms.For more information about this program and eligibility requirements, please contact a Destra representative at (877) 287-9646. There may be exceptions to these minimums for certain tax-deferred, tax-qualified and retirement plans and accounts held through wrap programs.For additional information, contact your intermediary, plan sponsor, administrator or a Destra representative. If your Fund account is valued at less than $100, other than as a result solely of depreciation in share value, the applicable Fund may request that your financial intermediary close your account.Each Fund reserves the right to make such a request annually, however, certain accounts held through intermediaries may not be subject to closure due to the policies of the intermediaries.You may receive written notice from your intermediary to increase your account balance to the required minimum to avoid having your account closed.You may receive written notice prior to the closure of your Fund account so that you may increase your account balance to the required minimum.Please note that you may incur a tax liability as a result of a redemption upon closure of your account. There is a $500,000 maximum on any single purchase of Class C shares.For investors who wish to purchase more than $500,000 worth of shares, the sales charge and expense structure of Class A shares may be more advantageous. Each Fund reserves the right to change the amount of these minimums or maximums from time to time or to waive them in whole or in part. Periodic Purchase Plan You may arrange for periodic purchases by authorizing your financial intermediary to debit the amount of your investment from your bank account on a day or days you specify.Contact your financial intermediary or a Destra representative, if applicable, for details.Not all financial intermediaries offer this plan. 37 Initial Sales Charge Class A Shares The initial sales charge imposed on the purchase of Class A shares is based on the amount invested, as set forth in the table below.The proceeds of any applicable sales charge are allocated between Destra Capital Investments and your financial intermediary.The table below sets forth the amount of the applicable sales charge as a percentage of offering price and net amount invested.The dollar amount of your initial sales charge is calculated as the difference between the public offering price and the net asset value of those shares.Since the offering price is calculated to two decimal places using standard rounding criteria, the number of shares purchased and the dollar amount of your sales charge as a percentage of the offering price and of your net investment may be higher or lower than the amounts set forth in the table depending on whether there was a downward or upward rounding. Class A Shares Sales Charge as a Percentage of: Amount of Purchase at Offering Price Offering Price(1) Net Amount Invested Amount of Sales Charge Reallowed to Financial Intermediaries as a Percentage of Offering Price Under $50,000 5.75% 6.10% 5.00% $50,000 but under $100,000 4.50% 4.71% 3.75% $100,000 but under $250,000 3.50% 3.63% 2.75% $250,000 but under $500,000 2.50% 2.56% 2.00% $500,000 but under $1,000,000 2.00% 2.04% 1.60% $1,000,000 and above None(2) None None(3) (1) Offering Price includes the initial sales charge. (2) A contingent deferred sales charge of 1.00% may apply to Class A shares purchased without an initial sales charge if redeemed within 12 months of purchase. (3) Destra Capital Investments may pay financial intermediaries commissions on purchases of Class A shares as follows: · 1.00% on amounts from $1,000,000 to $4,000,000; · plus 0.50% on amounts greater than $4,000,000 to $10,000,000; · plus 0.25% on amounts over $10,000,000. The purchase totals eligible for these commissions are aggregated on a rolling one year basis so that the rate payable resets to the highest rate annually. Qualifying for a Reduction or Waiver of Class A Shares Sales Charge You may be able to lower or eliminate your sales charge on Class A shares under certain circumstances.For example, when purchasing new Class A or Class C shares, you can combine Class A shares and Class C shares you already own (either in these Funds or 38 certain other Destra funds) with your current purchase to take advantage of the breakpoints in the sales charge schedule as set forth above.The circumstances under which you may combine such ownership of shares and purchases are described below.If you would like more information on aggregating shares to take advantage of the breakpoints, please contact your financial intermediary. Class A shares of the Funds may be purchased without an initial sales charge by the following persons (and their spouses and children under 21 years of age): (i) registered representatives and other employees of intermediaries that have selling agreements with Destra Capital Investments to sell Class A shares; (ii) directors, officers and employees, and their immediate family members, of Destra Capital Management LLC and its affiliates; (iii) Trustees and officers, and their immediate family members, of the Fund; and (iv) directors and officers, and their immediate family members, of any sub-adviser to a Destra fund.Immediate family members are defined as spouses or domestic partners, parents, children, grandparents, grandchildren, parents-in-law, sons-in-law and daughters-in-law, siblings, a sibling’s spouse and a spouse’s siblings.Additionally, certain financial intermediaries have entered into an agreement with Destra Capital Investments that allows the waiver of the initial sales charge on purchases of Class A shares.In order to obtain a sales charge discount, you should inform your financial intermediary of other accounts in which there are Fund holdings eligible to be aggregated to meet a sales charge breakpoint.These other accounts may include the accounts described under “Aggregating Accounts.”It is possible that your financial intermediary will require documentation, such as an account statement, to prove that the accounts are eligible for aggregation.The Letter of Intent described below requires historical cost information in certain circumstances.You should retain records necessary to show the price you paid to purchase Fund shares, as the Funds, their agents, or your financial intermediary may not retain this information. Right of Accumulation.You may purchase Class A shares of a Fund at a reduced sales charge determined by aggregating the dollar amount of the new purchase (measured by the offering price) and the total prior day’s net asset value (net amount invested) of all eligible shares (as set forth herein) and applying the sales charge applicable to such aggregate amount.Shares eligible for aggregation include Class A shares of the Fund and of certain other classes (Class A shares and Class C shares) of Destra funds then held by you, or held in accounts identified under “Aggregating Accounts.”In order for your purchases and holdings to be aggregated for purposes of qualifying for such discount, they must have been made through one financial intermediary and you must provide sufficient information to your financial intermediary at the time of initial purchase of shares that qualify for the right of accumulation to permit verification that the purchase qualifies for the reduced sales charge.The right of accumulation is subject to modification or discontinuance at any time with respect to all shares purchased thereafter. Letter of Intent.You can also reduce the sales charge on the purchase of Class A shares by signing a Letter of Intent indicating your intention to purchase $50,000 or more of Class A shares (including Class A shares in other series of the Destra funds)over a 13-month period.The term of the Letter of Intent will commence upon the date you sign the 39 Letter.In order to apply purchases towards the intended amount, you must refer to such Letter when placing all orders. When calculating the applicable sales charge to a purchase pursuant to a Letter of Intent, the amount of investment for purposes of applying the sales load schedule includes: (i) the historical cost (what you actually paid for the shares at the time of purchase, including any sales charges) of all Class A shares acquired during the term of the Letter of Intent; minus (ii) the value of any redemptions of Class A shares made during the term of the Letter of Intent.Each investment made during the period receives the reduced sales charge applicable to the total amount of the investment goal.A portion of shares purchased may be held in escrow to pay for any applicable sales charge.If the goal is not achieved within the period, you must pay the difference between the sales charges applicable to the purchases made and the charges previously paid, or an appropriate number of escrowed shares will be redeemed.Please contact your financial intermediary to obtain a Letter of Intent application. Aggregating Accounts.In calculating the applicable breakpoint and sales charge on large purchases or those made through the exercise of a Letter of Intent or right of accumulation, investments made by you (and your spouse and children under age 21) on any given day may be aggregated if made for your own account(s) and/or certain other accounts such as: trust accounts established by the above individuals (or the accounts of the primary beneficiary of the trust if the person who established the trust is deceased); solely controlled business accounts; and single participant retirement plans. To receive a reduced sales charge under the right of accumulation or a Letter of Intent, you must notify your financial intermediary of any eligible accounts that you, your spouse and your children under age 21 have at the time of your purchase. You may access information regarding sales loads, breakpoint discounts and purchases of the Funds’ shares, free of charge, and in a clear and prominent format, on our website at destracapital.com, and by following the appropriate hyperlinks to the specific information. Commission on Class C Shares Destra Capital Investments may pay to your financial intermediary a commission rate of 1.00% of the net asset value of the Class C shares purchased.Service providers to qualified plans will not be eligible to receive this commission if they receive 12b-1 fees from the time of initial investment of qualified plan assets in Class C shares. Exchanges Contact your financial intermediary (the Funds’ transfer agent at (877) 287-9646 for Class I shares) or consult your plan documents for information on exchanging into other funds in the Destra family of funds.As with any investment, be sure to read the prospectus of the fund into which you are exchanging.An exchange from one fund to 40 another is generally a taxable transaction (except for certain tax-deferred accounts).Exchanges are subject to the following conditions: · You may generally exchange shares of a Fund for shares of the same class of any other fund in the Destra family of funds offered through your financial intermediary or qualified plan. · You must meet the minimum investment amount for each Fund. · Each Fund reserves the right to reject any exchange request and to modify or terminate the exchange privilege at any time. · For Class P shares and Class I shares, an exchange of shares from each Fund held for 90 days or less may be subject to the Funds’ redemption fee.For more information on redemption fees, including a discussion of the circumstances in which the redemption fee may not apply, refer to “Redemption Fee.” · The exchange privilege is not intended as a vehicle for short-term or frequent trading.A Fund may suspend or terminate your exchange privilege if you make more than one round trip in the Fund in a 30-day period and may bar future purchases in the Fund or other Destra funds.The Funds will work with intermediaries to apply the Funds’ exchange limit.However, the Funds may not always have the ability to monitor or enforce the trading activity in such accounts.For more information about the Funds’ policy on frequent trading, refer to “Frequent Trading.” Waiver of Sales Charges The sales charge will be waived on any Class A shares received through an exchange of Class A shares of another fund of the Destra family of funds.Class A shares or Class C shares received through an exchange of Class A shares or Class C shares, respectively, of another fund of the Destra family of funds will not be subject to any applicable CDSC at the time of the exchange.Any CDSC applicable to redemptions of Class A shares or Class C shares will continue to be measured on the shares received by exchange from the date of your original purchase.For more information about the CDSC, please refer to “Redemptions.” Unlike Class A shares, Class C shares do not have any front-end sales charges; however, their higher annual operating expenses mean that over time, you could end up paying more than the equivalent of the maximum allowable front-end sales charge. Redemptions Generally, redemptions may only be effected only through financial intermediaries, retirement platforms and certain institutional investors, as applicable and describe above.It is possible that your financial intermediary charges a processing or service fee in connection with the redemption of shares.Contact your financial intermediary or refer to the appropriate plan documents for details. Shares of each Fund are redeemable on any business day on which the Fund’s NAV is calculated.Redemptions are duly processed at the NAV next calculated after receipt of 41 the redemption order by a Fund or its agents.Redemption proceeds, less any applicable CDSC for Class A shares or Class C shares or any applicable redemption fee for Class P shares and Class I shares, will normally be sent seven calendar days following receipt of the redemption order. Each Fund reserves the right to postpone payment of redemption proceeds for up to seven (7) calendar days.Additionally, the right to require the Funds to redeem their shares may be suspended, or the date of payment may be postponed beyond seven calendar days, whenever: (i) trading on the NYSE is restricted, as determined by the SEC, or the NYSE is closed (except for holidays and weekends); (ii) the SEC permits such suspension and so orders; or (iii) an emergency exists as determined by the SEC so that disposal of securities or determination of NAV is not reasonably practicable. If your Fund account is valued at less than $100, other than as a result solely of depreciation in share value, the applicable Fund may request that your financial intermediary close your account.Each Fund reserves the right to make such a request annually, however, certain accounts held through intermediaries may not be subject to closure due to the policies of the intermediaries.You may receive written notice from your intermediary to increase your account balance to the required minimum to avoid having your account closed.You may receive written notice prior to the closure of your Fund account so that you may increase your account balance to the required minimum.Please note that you may incur a tax liability as a result of a redemption upon closure of your account. Redemptions In-Kind Shares normally will be redeemed for cash, although each Fund retains the right to redeem some or all of its shares in-kind under unusual circumstances, in order to protect the interests of remaining shareholders, to accommodate a request by a particular shareholder that does not adversely affect the interests of the remaining shareholders, or in connection with the liquidation of a Fund, by delivery of securities selected from its assets at its discretion. However, each Fund is required to redeem shares solely for cash up to the lesser of $250,000 or 1% of the NAV of that Fund during any 90-day period for any one shareholder. Should redemptions by any shareholder exceed such limitation, a Fund will have the option of redeeming the excess in cash or in-kind. In-kind payment means payment will be made in portfolio securities rather than cash. If this occurs, the redeeming shareholder might incur brokerage or other transaction costs to convert the securities to cash. Periodic Withdrawal Plan You may arrange for periodic redemptions by authorizing your financial intermediary to redeem a specified amount from your account on a day or days you specify.Any resulting CDSC for Class A shares or Class C shares may be waived through financial intermediaries that have entered into an applicable agreement with Destra Capital Investments.The maximum annual rate at which shares subject to a CDSC may be 42 redeemed, pursuant to a systematic withdrawal plan, without paying a CDSC, is 12% of the net asset value of the account.Certain other terms and conditions, including minimum amounts, may apply.Contact your financial intermediary, or a Destra representative for Class I shares, for details.Not all financial intermediaries offer this plan. Class A Shares and Class C Shares CDSC A 1.00% CDSC may be deducted with respect to Class A shares purchased without an initial sales charge if redeemed within 12 months of purchase, unless any of the listed CDSC waivers apply.A 1.00% CDSC will be deducted with respect to Class C shares redeemed within 12 months of purchase, unless a CDSC waiver applies.The CDSC will be based on the lower of the original purchase price or the value of the redemption of the Class A shares or Class C shares redeemed, as applicable. CDSC Waivers There are certain cases in which you may be exempt from a CDSC charged to Class A shares and Class C shares.Among others, these include: · Upon the death or disability of an account owner; · Retirement plans and certain other accounts held through a financial intermediary that has entered into an agreement with Destra CapitalInvestments to waive CDSCs for such accounts; · Retirement plan shareholders taking required minimum distributions; · The redemption of Class A shares or Class C shares acquired through reinvestment of Fund dividends or distributions; · The portion of the redemption representing appreciation as a result of an increase in NAV above the total amount of payments for Class A shares or Class C shares during the period during which the CDSC applied; · If a Fund chooses to liquidate or involuntarily redeem shares in your account; or · If a financial intermediary elects to not receive the initial 1% commission and is receiving 12b-1 fees beginning on the first month following the purchase of ClassC shares as such fees accrue. To keep the CDSC as low as possible, Class A shares or Class C shares not subject to any CDSC will be redeemed first, followed by shares held longest. Class A Shares Reinstatement Privilege After you have redeemed Class A shares, you have a one-time right to reinvest the proceeds within 90 days of the redemption date at the current NAV (without an initial sales charge).You will not be reimbursed for any CDSC paid on your redemption of Class A shares. 43 Class P Shares and Class I Shares Redemption Fee Redemptions (and exchanges) of Class P shares and Class I sharesfrom a Fund held for 90 days or less may be subject to a Fund’s redemption fee equaling 2.00% of the net asset value of redemption proceeds.This fee is paid directly to the Fund rather than to Destra and is designed to deter excessive short-term trading and to offset the brokerage commissions, market impact and other costs associated with changes in the Fund’s asset level and cash flow due to short-term money movements in and out of the Fund. Certain intermediaries have agreed to charge the Funds’ redemption fee on their customers’ accounts.In this case, the amount of the fee and the holding period will generally be consistent with the Funds’.However, due to operational requirements, the intermediaries’ methods for tracking and calculating the fee may differ in some respects from the Funds’. The redemption fee does not apply to certain types of accounts held through intermediaries, including: (i) certain employer-sponsored retirement plans; (ii) certain broker wrap fee and other fee-based programs; (iii) certain omnibus accounts where the omnibus account holder does not have the operational capability to impose a redemption fee on its underlying customers’ accounts; and (iv) certain intermediaries that do not have or report to the Funds sufficient information to impose a redemption fee on their customers’ accounts. In addition, the redemption fee does not apply to: (i) premature distributions from retirement accounts that are exempt from IRS penalty due to the disability of or medical expenses incurred by the shareholder; (ii) required minimum distributions from retirement accounts; (iii) return of excess contributions in retirement accounts; (iv) redemptions resulting in the settlement of an estate due to the death of the shareholder; (v) redemptions through an automated systematic withdrawal or exchange plan; (vi) redemptions by participants of an employer-sponsored automatic enrollment 401(k) plan who properly elect a refund of contributions within 90 days of being automatically enrolled in such plan; (vii) involuntary redemptions imposed by Destra; and (viii) reinvested distributions (dividends and capital gains).For same-fund share class exchanges, no redemption fee will be applied based on the exchange transaction.However, to the extent an intermediary is applying a redemption fee, the redemption fee will be imposed on a subsequent underlying shareholder-initiated sale of shares after the exchange.When cooperation from a financial intermediary is necessary to impose a redemption fee on its customers’ accounts, different or additional exemptions may be applied by the financial intermediary.Redemption fees may be waived under certain circumstances involving involuntary redemptions imposed by intermediaries.Contact your financial intermediary, a Destra representative at (877) 287-9646 for Class I shares, or refer to your plan documents for more information on whether the redemption fee is applied to your shares. In addition to the circumstances previously noted, each Fund reserves the right to waive the redemption fee at its discretion where it believes such waiver is in the best interests of 44 the Fund, including but not limited to when it determines that imposition of the redemption fee is not necessary to protect the Fund from the effects of short-term trading.In addition, each Fund reserves the right to modify or eliminate the redemption fee or waivers at any time.If there is a material change to the Funds’ redemption fee, the Funds will notify you at least 60 days prior to the effective date of the change. 45 Section 4 General Information Distributions In order to avoid taxation of the Funds, the Internal Revenue Code requires each Fund to distribute all or substantially all of its net investment income and any net capital gains realized on its investments at least annually. A Fund’s income from certain dividends, interest and any net realized short-term capital gains are paid to shareholders as ordinary income dividends. Certain dividend income may be reported to shareholders as “qualified dividend income,” which is generally subject to reduced rates of taxation. Net realized long-term capital gains are paid to shareholders as capital gains distributions, regardless of how long shares of the Fund have been held. Distributions are made at the class level, so they may vary from class to class within a single Fund. Distribution Schedule Dividends from net investment income and distributions of capital gains are normally declared and distributed in December but, if necessary, may be distributed at other times as well.The date you receive your distribution may vary depending on how your intermediary processes trades.Please consult your intermediary for details. How Distributions Affect a Fund’s NAV Distributions are paid to shareholders as of the record date of a distribution of a Fund, regardless of how long the shares have been held.Dividends and net capital gains that have not yet been distributed are included in each Fund’s daily NAV.The share price of a Fund drops by the amount of the distribution, net of any subsequent market fluctuations.For example, assume that on December 31, a Fund declared a dividend in the amount of $0.25 per share.If the Fund’s share price was $10.00 on December 30, the Fund’s share price on December 31 would be $9.75, barring market fluctuations.You should be aware that distributions from a taxable mutual fund do not increase the value of your investment and may create income tax obligations. Taxes As with any investment, you should consider the tax consequences of investing in the Funds.Any tax liabilities generated by your transactions are your responsibility and not the Funds’ or the intermediaries.’ The following discussion does not apply to qualified tax-deferred accounts or other non-taxable entities, nor is it a complete analysis of the federal income tax implications of investing in the Funds.You should consult your tax adviser if you have any questions.Additionally, state or local taxes may apply to your investment, depending upon the laws of your state of residence. 46 Non-U.S. Income Tax Considerations Investment income that the Funds receive from their non-U.S. investments may be subject to non-U.S. income taxes, which generally will reduce Fund distributions. However, the United States has entered into tax treaties with many non-U.S. countries that may entitle you to certain tax benefits. Taxes and Tax Reporting The Funds will make distributions that may be taxed as ordinary income (which may be taxable at different rates, depending on the sources of the distributions) or capital gains (which may be taxable at different rates, depending on the length of time a Fund holds its assets). Dividends from a Fund’s long-term capital gains are generally taxable as capital gains, while dividends from short-term capital gains and net investment income are generally taxable as ordinary income. However, certain ordinary income distributions received from a Fund that are determined to be qualified dividend income may be taxed at tax rates equal to those applicable to long-term capital gains. The tax you pay on a given capital gains distribution depends generally on how long a Fund has held the portfolio securities it sold. It does not depend on how long you have owned your Fund shares. Dividends generally do not qualify for a dividends received deduction if you are a corporate shareholder. Early in each year, you will receive a statement detailing the amount and nature of all dividends and capital gains that you were paid during the prior year. If you hold your investment at the firm where you purchased your Fund shares, you will receive the statement from that firm. If you hold your shares directly with a Fund, the Funds’ transfer agent will send you the statement on the Fund’s behalf. The tax status of your dividends is the same whether you reinvest your dividends or elect to receive them in cash. The sale of shares in your account may produce a gain or loss, and is a taxable event. For tax purposes, an exchange of shares between Destra funds is generally the same as a sale. Please note that if you do not furnish your Fund with your correct Social Security number or employer identification number, federal law requires the Fund to withhold federal income tax from your distributions and redemption proceeds at the then current rate. Please consult the statement of additional information and your tax advisor for more information about taxes. Buying or Selling Shares Close to a Record Date Buying fund shares shortly before the record date for a taxable dividend is commonly known as “buying the dividend.” The entire dividend may be taxable to you even though a portion of the dividend effectively represents a return of your purchase price. 47 Foreign Tax Credit A regulated investment company more than 50% of the value of whose assets consists of stock or securities in foreign corporations at the close of the taxable year may, for such taxable year, pass the regulated investment company’s foreign tax credits through to its investors. Payments to Financial Intermediaries From its own assets, Destra or its affiliates may pay selected brokerage firms or other financial intermediaries that sell shares of the Destra funds for distribution, marketing, promotional, or related services.Such payments may be based on gross sales, assets under management, or transactional charges, or on a combination of these factors.The amount of these payments is determined from time to time by Destra, may be substantial and may differ for different financial intermediaries.Payments based primarily on sales create an incentive to make new sales of shares, while payments based on assets create an incentive to retain previously sold shares. Payments based on transactional charges may include the payment or reimbursement of all or a portion of “ticket charges.”Ticket charges are fees charged to salespersons purchasing through a financial intermediary firm in connection with mutual fund purchases, redemptions, or exchanges.The payment or reimbursement of ticket charges creates an incentive for salespersons of an intermediary to sell shares of Destra funds over shares of funds for which there is lesser or no payment or reimbursement of any applicable ticket charge.Destra and its affiliates consider a number of factors in making payments to financial intermediaries, including the distribution capabilities of the intermediary, the overall quality of the relationship, expected gross and/or net sales generated by the relationship, redemption and retention rates of assets held through the intermediary, the willingness of the intermediary to cooperate with Destra’s marketing efforts, access to sales personnel and the anticipated profitability of sales through the institutional relationship.These factors may change from time to time.Broker-dealer firms currently receiving or expected to receive these fees are listed in the Statement of Additional Information. In addition, for all shares, Destra Capital Investments or their affiliates may pay fees, from their own assets, to brokerage firms, banks, financial advisors, retirement plan service providers and other financial intermediaries for providing other marketing or distribution-related services.Destra Capital Investments may also pay fees, from their own assets, for recordkeeping, subaccounting, transaction processing and other shareholder or administrative services (including payments for processing transactions via National Securities Clearing Corporation or other means) in connection with investments in the Destra funds.These fees are in addition to any fees that may be paid by the Destra funds for these types of services or other services. Destra or its affiliates may also share certain marketing expenses with intermediaries, or pay for or sponsor informational meetings, seminars, client awareness events, support for 48 marketing materials, sales reporting or business building programs for such intermediaries to raise awareness of the Funds.Such payments may be in addition to, or in lieu of, sales-based, asset-based and transaction-based payments.These payments are intended to promote the sales of Destra funds and to reimburse financial intermediaries, directly or indirectly, for the costs that they or their salespersons incur in connection with educational seminars, meetings and training efforts about the Destra funds to enable the intermediaries and their salespersons to make suitable recommendations, provide useful services and maintain the necessary infrastructure to make the Destra funds available to their customers. The receipt of (or prospect of receiving) sales-, asset- and/or transaction-based payments or reimbursements and other forms of compensation described above may provide a financial intermediary and its salespersons with an incentive to favor sales of Destra funds’ shares over sales of other mutual funds (or non-mutual fund investments) or to favor sales of one class of Destra funds’ shares over sales of another of Destra funds’ share class.The receipt of these payments may cause certain financial intermediaries to elevate the prominence of the Destra funds within such financial intermediary’s organization by, for example, placement on a list of preferred or recommended funds and/or the provision of preferential or enhanced opportunities to promote the Destra funds in various ways within such financial intermediary’s organization. The payment arrangements described above will not change the price an investor pays for shares nor the amount that a Destra fund receives to invest on behalf of the investor.You should consider whether such arrangements exist when evaluating any recommendations from an intermediary to purchase or sell shares of the Funds and when considering which share class of a Fund is most appropriate for you.Please contact your financial intermediary or plan sponsor for details on such arrangements. Availability of Portfolio Holdings Information The Disclosure of Portfolio Holdings Policies and Procedures adopted by Destra and all mutual funds managed within the Destra fund complex are designed to be in the best interests of the Funds and to protect the confidentiality of the Funds’ portfolio holdings.The following describes policies and procedures with respect to the disclosure of portfolio holdings. · Full Holdings.Each Fund is required to disclose its complete holdings in the quarterly holdings report on Form N-Q within 60 days of the end of each fiscal quarter, and in the annual report and semiannual report to Fund shareholders.These reports (i) are available on the SEC’s website at http://www.sec.gov; (ii) may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C.(information on the Public Reference Room may be obtained by calling 1-800-SEC-0330); and (iii) are available without charge, upon request, by calling a Destra representative at (877) 287-9646 (toll free). · Top Holdings.Each Fund’s top portfolio holdings, in order of position size and as a percentage of a Fund’s entire portfolio, are available monthly with a 30-day lag. 49 · Other Information.Each Fund will provide security breakdowns (e.g., industry, sector, regional, market capitalization and asset allocation), top performance contributors/detractors and specific portfolio level performance attribution information and portfolio characteristics, such as total number of fund holdings, weighted average market capitalization, sector allocations and country weights, among other characteristics, monthly with a 30-day lag. Full portfolio holdings will remain available on the Destra website at least until a Form N-CSR or Form N-Q is filed with the SEC for the period that includes the date as of which the website information is current.Funds disclose their short positions, if applicable, only to the extent required in regulatory reports.Destra may exclude from publication all or any portion of portfolio holdings or change the time periods of disclosure as deemed necessary to protect the interests of the Destra funds.Under extraordinary circumstances, exceptions to the Disclosure of Portfolio Holdings Policies and Procedures may be made by Destra’s Chief Investment Officer(s) or their delegates.Such exceptions may be made without prior notice to shareholders.A summary of the Funds’ portfolio holdings disclosure policies and procedures, which includes a discussion of any exceptions, is contained in the Funds’ Statement of Additional Information. Frequent Trading Frequent Trading Policies and Procedures The Board has adopted policies and procedures with respect to short-term and frequent trading of Fund shares (“frequent trading”).The Funds are intended exclusively for long-term investment and will take reasonable steps to attempt to detect and deter short-term and frequent trading.Transactions placed in violation of the Funds’ exchange limits or frequent trading policies may be cancelled or revoked by the Fund by the next business day following receipt by the Fund.In enforcing these policies and procedures, the trading history of accounts determined to be under common ownership or control within any of the Destra funds may be considered.As described below, however, the Funds may not be able to identify all instances of frequent trading or completely eliminate the possibility of frequent trading.In particular, it may be difficult to identify frequent trading in certain omnibus accounts and other accounts traded through intermediaries.By their nature, omnibus accounts, in which purchases and redemptions of the Funds’ shares by multiple investors are aggregated by the intermediary and presented to the Funds on a net basis, may effectively conceal the identity of individual investors and their transactions from the Funds and their agents.This makes the elimination of frequent trading in the accounts impractical without the assistance of the intermediary. Among other safeguards, the Funds attempt to deter frequent trading through the following methods: · exchange limitations as described under “Exchanges;” · trade monitoring; · fair valuation of securities as described under “Pricing of Fund Shares;” and 50 · redemption fees as described under “Redemption Fee” (where applicable on certain classes of the Funds). Generally, a purchase and redemption of shares from the same Fund within 30 days (a “round trip”) may result in enforcement of a Fund’s frequent trading policies and procedures with respect to future purchase orders, provided that each Fund reserves the right to reject any purchase request as explained above. The Funds constantly monitor for patterns of shareholder frequent trading.Any investor who makes more than one round trip in a Fund over a 90-day period may be subject to suspension or termination of such investor’s exchange privileges.The Fund may also bar future purchases into the Fund and other Destra funds by such investor.The Funds’ frequent trading policies generally do not apply to (i) a money market fund, although money market funds at all times reserve the right to reject any purchase request (including exchange purchases) for any reason without prior notice, and (ii) transactions in the Destra funds by a Destra “fund of funds,” which is a fund that primarily invests in other Destra mutual funds. The Funds’ Board may approve from time to time a redemption fee to be imposed by any Destra fund, subject to 60 days’ notice to shareholders of that Fund. Omnibus transactions placed through a financial intermediary for numerous investors may cause such investors to be treated as a group for purposes of the Funds’ frequent trading policies and procedures and may be rejected in whole or in part by a Fund.The Funds, however, cannot always identify or reasonably detect frequent trading that may be facilitated by financial intermediaries or made difficult to identify through the use of omnibus accounts.Because certain intermediaries transmit purchase, exchange and redemption orders to the Funds as a net aggregation of numerous investor orders, the Funds may have difficulty curtailing such activity.Transactions accepted by a financial intermediary in violation of the Funds’ frequent trading policies may be cancelled or revoked by a Fund by the next business day following receipt by that Fund. In an attempt to detect and deter frequent trading in omnibus accounts, the Funds or their agents may require intermediaries to impose restrictions on the trading activity of accounts traded through those intermediaries.Such restrictions may include, but are not limited to: requiring that trades be placed by U.S. mail; prohibiting future purchases by investors who have recently redeemed Fund shares; requiring intermediaries to report information about customers who purchase and redeem large amounts; and other similar restrictions.The Funds’ ability to impose such restrictions with respect to accounts traded through particular intermediaries may vary depending on the systems’ capabilities, applicable contractual and legal restrictions and cooperation of those intermediaries.Certain transactions in Fund shares, such as periodic rebalancing through intermediaries (no more frequently than every 60 days) or those which are made pursuant to systematic purchase, exchange, or redemption programs generally do not raise frequent trading concerns and normally do not require application of the Funds’ methods to detect and deter frequent trading. 51 Each Fund also reserves the right to reject any purchase request (including exchange purchases) by any investor or group of investors for any reason without prior notice, including, in particular, if the trading activity in the account(s) is deemed to be disruptive to a Fund.For example, a Fund may refuse a purchase order if the Fund’s portfolio managers and/or investment personnel believe they would be unable to invest the money effectively in accordance with the Fund’s investment policies or the Fund would otherwise be adversely affected due to the size of the transaction, frequency of trading, or other factors. The Funds’ policies and procedures regarding frequent trading may be modified at any time by the Funds’ Board.For more information about the Funds’ Frequent Trading Policy and its enforcement, see “Frequent Trading” in the statement of additional information. Frequent Trading Risks Frequent trading may present risks to a Fund’s long-term shareholders and investment objectives.Frequent trading into and out of a Fund may disrupt portfolio investment strategies, may create taxable gains to remaining Fund shareholders and may increase Fund expenses, all of which may negatively impact investment returns for all remaining shareholders. Funds that invest in foreign securities may be at a greater risk for frequent trading.Investors may attempt to take advantage of anticipated price movements in securities held by a Fund based on events occurring after the close of a foreign market that may not be reflected in the Fund’s NAV (referred to as “price arbitrage”).Such arbitrage opportunities may also arise in funds which do not invest in foreign securities, for example, when trading in a security held by a Fund is halted and does not resume prior to the time the Fund calculates its NAV (referred to as “stale pricing”).Funds that hold thinly-traded securities, such as certain small-capitalization securities, may be subject to attempted use of arbitrage techniques.To the extent that a Fund’s valuation of a security differs from the security’s market value, short-term arbitrage traders may dilute the NAV of a Fund, which negatively impacts long-term shareholders.Although the Funds have adopted fair valuation policies and procedures intended to reduce the Funds’ exposure to price arbitrage, stale pricing and other potential pricing inefficiencies, under such circumstances there is potential for short-term arbitrage trades to dilute the value of Fund shares. Although the Funds take steps to detect and deter frequent trading pursuant to the policies and procedures described in this Prospectus and approved by the Board, there is no assurance that these policies and procedures will be effective in limiting frequent trading in all circumstances.For example, the Funds may be unable to completely eliminate the possibility of frequent trading in certain omnibus accounts and other accounts traded through intermediaries.Omnibus accounts may effectively conceal the identity of individual investors and their transactions from the Funds and their agents.This makes the Funds’ identification of frequent trading transactions in the Funds through an 52 omnibus account difficult and makes the elimination of frequent trading in the account impractical without the assistance of the intermediary.Although the Funds encourage intermediaries to take necessary actions to detect and deter frequent trading, some intermediaries may be unable or unwilling to do so, and accordingly, the Funds cannot eliminate completely the possibility of frequent trading.Shareholders that invest through an omnibus account should be aware that they may be subject to the policies and procedures of their financial intermediary with respect to frequent trading in the Funds. Shareholder Communications Your financial intermediary or plan sponsor (or the Funds’ transfer agent, if you hold shares directly with a Fund) is responsible for sending you periodic statements of all transactions, along with trade confirmations and tax reporting, as required by applicable law. Your financial intermediary or plan sponsor (or the Funds’ transfer agent, if you hold shares directly with a Fund) is responsible for providing annual and semiannual reports, including the financial statements of the Funds that you have authorized for investment.These reports show each Fund’s investments and the market value of such investments, as well as other information about each Fund and its operations.Please contact your financial intermediary or plan sponsor (or Destra, if you hold shares directly with a Fund) to obtain these reports.The Funds’ fiscal year ends on September 30. Fund Service Providers The custodian of the assets of the Funds is The Bank of New York Mellon, One Wall Street, NewYork, New York 10286.The custodian also provides certain accounting services to the Funds.The Funds’ transfer, shareholder services and dividend paying agent, BNY Mellon Investment Servicing (US) Inc., 301 Bellevue Parkway, Wilmington, Delaware 19809, performs bookkeeping, data processing and administrative services for the maintenance of shareholder accounts. 53 Section 5Financial Highlights The financial highlights table is intended to help you understand each Fund’s financial performance for the past 5 years or, if shorter, the period of the Fund’s operations. Certain information reflects finan­cial results for a single Fund share. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in a Fund (assuming reinvestment of all dividends and distributions). This information has been derived from financial statements audited by KPMG LLP, whose report, along with the Funds’ financial statements, are included in annual report, which is available upon request. 54 Financial Highlights Beneficial interest outstanding throughout the period is presented below: Destra Global L-Series Fund For the period December 30, 2010* to September 30, 2011 Class A Net asset value, beginning of period $ Investment operations: Net investment income1 Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Asset Value from Operations ) Net asset value, end of period $ TOTAL RETURN2 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000's omitted) $ 25 Ratios to average net assets: Expenses, net of expense reimbursements/waivers3 % Expenses, prior to expense reimbursements/waivers3 % Net investment income3 % Portfolio turnover rate4 52 % Class I Net asset value, beginning of period $ Investment operations: Net investment income1 Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Asset Value from Operations ) Net asset value, end of period $ TOTAL RETURN5 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000's omitted) $ Ratios to average net assets: Expenses, net of expense reimbursements/waivers3 % Expenses, prior to expense reimbursements/waivers3 % Net investment income3 % Portfolio turnover rate4 52 % * Commencement of operations. 1 Based on average shares outstanding. 2 Assumes an investment at net asset value at the beginning of period, reinvestment of all distributions for the period and does include payment of the maximum sales charge or contingent deferred sales charge (CDSC).Total return would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. 3 Annualized. 4 Not annualized. 5 Assumes an investment at net asset value at the beginning of the period, reinvestment of all distributions for the period. Total return would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. 55 Financial Highlights Beneficial interest outstanding throughout the period is presented below: Destra International L-Series Fund For the period December 30, 2010* to September 30, Class A Net asset value, beginning of period $ Investment operations: Net investment income1 Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Asset Value from Operations ) Net asset value, end of period $ TOTAL RETURN2 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000's omitted) $ Ratios to average net assets: Expenses, net of expense reimbursements/waivers3 % Expenses, prior to expense reimbursements/waivers3 % Net investment income3 % Portfolio turnover rate4 74 % Class I Net asset value, beginning of period $ Investment operations: Net investment income1 Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Asset Value from Operations ) Net asset value, end of period $ TOTAL RETURN5 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000's omitted) $ Ratios to average net assets: Expenses, net of expense reimbursements/waivers3 % Expenses, prior to expense reimbursements/waivers3 % Net investment income3 % Portfolio turnover rate4 74 % * Commencement of operations. 1 Based on average shares outstanding. 2 Assumes an investment at net asset value at the beginning of period, reinvestment of all distributions for the period and does include payment of the maximum sales charge or contingent deferred sales charge (CDSC).Total return would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. 3 Annualized. 4 Not annualized. 5 Assumes an investment at net asset value at the beginning of the period, reinvestment of all distributions for the period. Total return would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. 56 Financial Highlights Beneficial interest outstanding throughout the period is presented below: Destra US All Cap L-Series Fund For the period December 30, 2010* to September 30, Class A Net asset value, beginning of period $ Investment operations: Net investment income1 Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Asset Value from Operations ) Net asset value, end of period $ TOTAL RETURN2 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000's omitted) $ Ratios to average net assets: Expenses, net of expense reimbursements/waivers3 % Expenses, prior to expense reimbursements/waivers3 % Net investment income3 % Portfolio turnover rate4 31 % Class I Net asset value, beginning of period $ Investment operations: Net investment income1 Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Asset Value from Operations ) Net asset value, end of period $ TOTAL RETURN5 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000's omitted) $ Ratios to average net assets: Expenses, net of expense reimbursements/waivers3 % Expenses, prior to expense reimbursements/waivers3 % Net investment income3 % Portfolio turnover rate4 31 % * Commencement of operations. 1 Based on average shares outstanding. 2 Assumes an investment at net asset value at the beginning of period, reinvestment of all distributions for the period and does include payment of the maximum sales charge or contingent deferred sales charge (CDSC).Total return would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. 3 Annualized. 4 Not annualized. 5 Assumes an investment at net asset value at the beginning of the period, reinvestment of all distributions for the period. Total return would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. 57 Additional Sources of Information Several additional sources of information are available to you, including the codes of ethics adopted by the Funds, Destra and Destra Capital Investments. Statement of Additional Information The Statement of Additional Information, incorporated by reference into this Prospectus, contains detailed information on the policies and operation of the Funds included in this Prospectus. Annual and Semi-Annual Reports Additional information about the Funds’ investments is available in the annual and semi-annual reports to shareholders. In the Funds’ annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Funds’ performance during their last fiscal year. How to Reach Us The Funds’ most recent Statement of Additional Information and certain other information are available free of charge by calling Destra at 877.287.9646, on the Funds’ website at destracapital.com/literature or through your financial advisor. Shareholders may call the toll free number above with any inquiries. You may also obtain this and other Fund information directly from the Securities and Exchange Commission (“SEC”). Reports and other information about the Funds are available on the EDGAR Database on the SEC’s website at http://www.sec.gov or in person at the SEC’s Public Reference Room in Washington, D.C. Call the SEC at 202.551.8090 for room hours and operation. You may also request Fund information by sending an e-mail request to publicinfo@sec.gov or by writing to the SEC’s Public Reference Section at treet NE, Washington, D.C. 20549-1520. The SEC may charge a copying fee for this information. The Funds are a series of Destra Investment Trust, whose Investment Company Act file number is 811-22417. PRO_LS-020112 Prospectus February 1, 2012, as supplemented February 3, 2012 Destra High Dividend Strategy Fund Class A Shares Class C Shares Class P Shares* Class I Shares DHDAX DHDCX DHDIX *Class P shares are not currently available for investors. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents Section 1FUND SUMMARY 2 Destra High Dividend Strategy Fund 2 Section 2ADDITONAL INFORMATION ABOUT THE FUND 8 Additional Information About the Investment Policies and Strategies 8 Additional Information About the Risks 11 Additional Information About Fees and Expenses 22 Fund Management 23 Adviser Performance 25 Section 3SHAREHOLDER INFORMATION 29 Valuation of Shares 29 Share Classes 30 Distribution, Servicing and Administrative Fees 33 Purchases 35 Exchanges 39 Redemptions 40 Section 4GENERAL INFORMATION 44 Distributions 44 Taxes 45 Payments to Financial Intermediaries 46 Availability of Portfolio Holdings Information 47 Frequent Trading 48 Shareholder Communications 51 Fund Service Providers 51 Section 5FINANCIAL HIGHLIGHTS 52 NOT FDIC OR GOVERNMENT INSUREDMAY LOSE VALUENO BANK GUARANTEE 1 Section 1 Fund Summary Destra High Dividend Strategy Fund Investment Objective The Fund’s investment objective is to seek long-term total return and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.For Class A shares, you may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund or in other Destra mutual funds.More information about these and other discounts, as well as eligibility requirements for each share class, is available from your financial professional and in “Shareholder Information” on page 29 of the Fund’s Prospectus and “Purchases” on page 60 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class P Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of original purchase price or redemption proceeds) None1 1.00% None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None None None Redemption Fee on shares held for 90 days or less (as a percentage of amount redeemed) None None 2.00% 2.00% Exchange Fees None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class P Class I Management Fees 0.85% 0.85% 0.85% 0.85% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.25% 0.00% Other Expenses2 531.88% 0.60% 0.70% 43.37% Total Annual Fund Operating Expenses 532.98% 2.45% 1.80% 44.22% Fee Waiver 3 (531.38%) (0.10%) (0.10%) (42.90%) Total Annual Fund Operating Expenses After Fee Waiver 1.60% 2.35% 1.70% 1.32% 1 A contingent deferred sales charge of 1.00% may apply to Class A shares purchased without an initial sales charge if redeemed within 12 months of purchase. 2 Other Expenses are based on estimated amounts for the Fund’s current fiscal year.Other Expenses may include acquired fund fees, which were not included as fund expenses in the annual report. 2 3 The Adviser has agreed to cap expenses such that the total annual fund operating expenses, excluding brokerage commissions and other trading expenses, taxes, acquired fund fees and other extraordinary expenses (such as litigation and other expenses not incurred in the ordinary course of business) at 1.60% for Class A, 2.35% for Class C, 1.70% for Class P and 1.32% for Class I. This waiver will continue in effect until February 1, 2022. The waiver may be terminated or modified prior to February 1, 2022 only with the approval of the Board of Trustees of the Trust. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then either redeem or do not redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Redeemed Not Redeemed Share Class 1 year 3 years 1 year 3 years Class A Class C Class P Class I Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 0% of the average value of its portfolio. Principal Investment Strategies The Fund seeks to achieve its investment objective by investing primarily in a diversifiedportfolio of equity securities.Under normal circumstances, the Fund will invest at least 80% of its net assets in dividend-producing equity securities. The Fund may invest in securities of companies with any market capitalization. Equity securities held by the Fund may include common stocks, preferred shares, convertible securities and securities or other instruments whose price is linked to the value of common stock, depository receipts, and securities of master limited partnerships (“MLPs”). The Fund may invest in U.S. dollar-denominated securities of U.S. and foreign issuers, and up to 20% of its total assets in securities denominated in non-U.S. dollar currencies. The Fund may invest in securities from any country. The Fund’s sub-adviser, Miller/Howard Investments, Inc. (the “Sub-Adviser”) believes that financially strong stocks with rising dividends offer the prospects of consistent performance as well as potential added value. Stock prices fluctuate, but dividends add current returns and, over time, increases in dividends can induce increases in the price of the stocks generating those 3 dividends. The Sub-Adviser’s research shows that dividends can be large contributors to total returns, and that by focusing on companies with a consistent track record of increasing their dividends, investors have an opportunity to generate superior risk-adjusted performance over time. The Sub-Adviser's goal is to provide for annual increases in income that exceed the rate of inflation over time. Their investment process starts by identifying, selecting, and investigating stocks that pass initial quantitative screens for quality, yield, and growth of yield. Preference is given to companies with monopoly-like characteristics and recurring revenues, which may be attained through proprietary goods and services, strategic geographic positioning, or market dominance. The Sub-Adviser seeks companies that fulfill society’s basic requirements as well as those with a unique potential or “growth kicker” – such as new products, hidden assets, or industry conditions – which is not currently reflected in the stock price. Candidates are then ranked according to yield, growth of yield, special growth potentials, and contribution to overall diversification of the portfolio. Principal Risks Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Equity Securities Risk — Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Dividend Income Risk—Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such stock. Therefore, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future. In such an event, the yield on the Fund’s dividend paying equity securities would be adversely affected.Depending upon market conditions, income producing equities that meets the Fund’s investment criteria may not be widely available and/or may be highly concentrated in only a few market sectors. This may limit the ability of the Fund to achieve its investment objective. Foreign Investment Risk/Emerging Markets Risk—Because the Fund can invest its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. Foreign markets may be smaller, less liquid and more volatile than the major markets in the United States, and as a result, Fund share values may be more volatile. Trading in foreign markets typically involves higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. These additional risks may be heightened for securities of companies located in, or with significant operations in, emerging market countries. Depositary Receipts Risk—Depositary receipts may be less liquid than the underlying shares in their primary trading market. Any distributions paid to the holders of depositary receipts are 4 usually subject to a fee charged by the depositary. Holders of depositary receipts may have limited voting rights, and investment restrictions in certain countries may adversely impact the value of depositary receipts because such restrictions may limit the ability to convert equity shares into depositary receipts and vice versa. Such restrictions may cause equity shares of the underlying issuer to trade at a discount or premium to the market price of the depositary receipts. Currency Risk—Since a portion of the Fund’s assets may be invested in securities denominated foreign currencies, changes in currency exchange rates may adversely affect the Fund’s net asset value, the value of dividends and income earned, and gains and losses realized on the sale of securities. Master Limited Partnership Risk and Sector Risk—An investment in units of master limited partnerships (“MLPs”) involves certain risks which differ from an investment in the securities of a corporation. Holders of MLP units have limited control and voting rights on matters affecting the partnership. In addition, there are certain tax risks associated with an investment in MLP units and the potential for conflicts of interest exist between common unit holders and the general partner, including those arising from incentive distribution payments.The benefit the Fund derives from investment in MLP units is largely dependent on the MLPs being treated as partnerships and not as corporations for federal income tax purposes.If an MLP were classified as a corporation for federal income tax purposes, there would be reduction in the after-tax return to the Fund of distributions from the MLP, likely causing a reduction in the value of the Fund’s shares.MLP entities are typically focused in the energy, natural resources and real estate sectors of the economy.A downturn in the energy, natural resources or real estate sectors of the economy could have an adverse impact on the Fund. At times, the performance of securities of companies in the energy, natural resources and real estate sectors of the economy may lag the performance of other sectors or the broader market as a whole. Energy Companies Risk—The Fund invests in energy companies, including pipeline and gas distribution companies. General problems of energy companies include volatile fluctuations in price and supply of energy fuels, international politics, terrorist attacks, reduced demand as a result of increases in energy efficiency and energy conservation, the success of exploration projects, clean-up and litigation costs relating to oil spills and environmental damage, and tax and other regulatory policies of various governments. Natural disasters such as hurricanes in the Gulf of Mexico will also impact energy companies. Convertible Securities Risk — The market value of a convertible security often performs like that of a regular debt security; that is, if market interest rates rise, the value of a convertible security usually falls. In addition, convertible securities are subject to the risk that the issuer will not be able to pay interest or dividends when due, and their market value may change based on changes in the issuer’s credit rating or the market’s perception of the issuer’s creditworthiness. Since it derives a portion of its value from the common stock into which it may be converted, a convertible security is also subject to the same types of market and issuer risks that apply to the underlying common stock. Market Risk and Selection Risk — Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down 5 sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Derivatives Risk—The use of derivatives such as optionsentail certain execution, market, liquidity, hedging and tax risks.If the investment adviser’s prediction of movements in the direction of the securities, foreign currency, interest rate or other referenced instruments or markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies.The Fund will be subject to risks that include, among other things, the risk of default and insolvency of the obligor of such asset, the risk that the credit of the obligor or the underlying collateral will decline or the risk that the common stock of the underlying issuer will decline in value. Smaller Company Risk—Market risk is generally greater for lower market capitalization companies because they tend to have more limited product lines, shorter operating histories, less experienced management and more limited financial resources than larger companies.Stocks of smaller companies may be less liquid than those of larger companies and may experience greater price fluctuations.In addition, stocks of smaller companies may not be widely followed by the investment community, resulting in less demand. Risks Associated with Active Management—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. Fund Performance Fund performance is not included in this Prospectus because the Fund has not been in existence for a full calendar year. Management Investment Adviser Destra Capital Advisors LLC 6 Investment Sub-Adviser Miller/Howard Investments, Inc. Portfolio Managers Miller/Howard Investments, Inc. Name and Title Portfolio Manager of Fund Since Lowell G. Miller, President, Chief Investment Officer and Director of Research Since Fund inception John E. Leslie III, CFA, research analyst and portfolio manager Since Fund inception Bryan J. Spratt, CFA, research analystand portfolio manager Since Fund inception Roger G. Young, CFA, research analyst and portfolio manager Since Fund inception Purchase and Sale of Fund Shares You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open for business.Generally, you may purchase, redeem or exchange shares only through institutional channels, such as financial intermediaries and retirement platforms.The minimum investment for Class A shares, Class C shares and Class P shares is $2,500 per Fund account for non-retirement accounts and $500 per Fund account for certain tax-deferred accounts or UGMA/UTMA accounts.The maximum purchase in Class C shares is $500,000 for any single purchase.The sales charge and expense structure of Class A shares may be more advantageous for investors purchasing more than $500,000 of Fund shares.The minimum investment for Class I shares is $1 million for institutional investors.Institutional investors generally may meet the minimum investment amount by aggregating multiple accounts within the Fund on a given day.Accounts offered through an intermediary institution must meet the minimum investment requirements of $500 for tax-deferred accounts and $2,500 for other account types. Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions from the Fund held in such a tax-deferred arrangement will be taxed at a later date. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment or to recommend one share class over another.Ask your salesperson or visit your financial intermediary’s website for more information. 7 Section 2Additional Information About the Fund To help you better understand the Fund, this section provides a detailed discussion of the Fund’s investment and risk management strategies.However, this Prospectus does not describe all of the Fund’s investment practices.For additional information these matters, please see the Statement of Additional Information, which is available by calling Destra Capital Advisors LLC at (877) 287-9646, writing to Destra Capital Advisors LLC at 901 Warrenville Road, Suite 15, Lisle, IL 60532 or visiting Destra Capital Advisors LLC at destracapital.com/literature. Additional Information About the Investment Policies and Strategies The investment objective of the Fund is to seek long-term total return and current income. The Fund’s investment objective may not be changed without shareholder approval.The Fund’s investment policies may be changed by the Board of Trustees (the “Board”) of the Fund without shareholder approval unless otherwise noted in this Prospectus or the Statement of Additional Information. Principal Investment Strategies: The Fund has policies that require it to invest, in normal market conditions, at least 80% of its net assets in income-producing equity securities.Although the Fund has no current intention to utilize financial leverage, for purposes of this policy “net assets” includes the amount of any borrowings for investment purposes.Shareholders will be notified of any changes to this policy at least 60 days in advance of the change and this Prospectus will be supplemented. Equity securities held by the Fund may include common stocks, preferred shares, convertible securities, shares of other investment companies and securities or other instruments whose price is linked to the value of common stock, depository receipts,and securities of master limited partnerships (“MLPs”). The Fund may invest in securities of companies with any market capitalization.The Fund may invest in U.S. dollar-denominated securities of U.S. and foreign issuers, U.S. dollar-denominated American Depositary Receipts and U.S.dollar-denominated foreign stocks traded on U.S. exchanges.The Fund may invest up to 20% of its total assets in securities denominated in non-U.S. dollar currencies. The Fund may invest in securities from any country. The Fund may also invest in convertible securities and non-convertible preferred stock. Convertible securities are generally debt securities or preferred stock that may be converted into common stock. Convertible securities typically pay current income as either interest (debt security convertibles) or dividends (preferred stock). A convertible’s value usually reflects both the stream of current income payments and the market value of the underlying common stock. Preferred stock is a class of stock that often pays 8 dividends at a specified rate and has preference over common stock in dividend payments and liquidation of assets. Preferred stock may also be convertible into common stock. The Fund may invest up to 25% (or such higher amount as permitted by any applicable federal tax diversification rules) of its total assets in securities of master limited partnerships (“MLPs”).MLPs are limited partnerships whose interests (limited partnership units) are traded on securities exchanges like shares of corporate stock.Currently, most MLPs operate in the energy, natural resources or real estate sectors.Due to their partnership structure, MLPs generally do not pay income taxes.Thus, unlike investors in corporate securities, direct MLP investors are generally not subject to double taxation (i.e., corporate level tax and tax on corporate dividends).The amount of cash that any MLP has available to pay its unit holders in the form of distributions/dividends depends generally on the amount of cash flow generated from such company’s operations.The Fund will treat MLP units as equity securities, and will treat dividends and distributions received by the Fund from any investments in MLP units, as complying with the Fund’s policy of investing at least 80% of its net assets in income-producing equity securities. The Fund may also invest in “i-shares” issued by affiliates of MLPs, which represent an indirect ownership of MLP limited partnership interest.Although i-shares have similar features to MLP common units with respect to distributions, holders of i-shares receive distributions in the form of additional i-shares equal to the cash distributions received by the MLP common unit holders.To the extent the issuers of i-shares have elected to be treated as corporations for U.S. federal income tax purposes, the Fund’s investments in i-shares is not subject to the 25% limitation. The Fund may, but is not required to, participate in various derivative transactions. Such transactions entail certain execution, market, liquidity, hedging and tax risks. Participation in the options or futures markets, in other derivatives transactions, or in currency exchange transactions involves investment risks and transaction costs to which the Fund would not be subject absent the use of these strategies. The Fund may seek to earn short-term gains through an option strategy which may consist of strategically writing (selling) call options on equity securities in its portfolio ("covered calls") and on broader equity market indicies, or writing (selling) put options on such securities or indicies. Although the Fund’s sub-adviser seeks to use such practices to further the Fund’s investment objectives, no assurance can be given that the sub-adviser will engage in any of these practices or that these practices will achieve the desired result. Derivatives have risks, including the imperfect correlation between the value of such instruments and the underlying assets, the possible default of the other party to the transactions, or illiquidity of the derivative investments. To mitigate its counterparty risk, the Fund generally intends to enter into derivative transactions (if any) with a variety of parties. Amounts paid by the Fund as premiums and cash or other assets held in margin accounts with respect to derivatives are not otherwise available to the Fund for investment purposes. The Fund intends to strategically sell put and call options, the notional amount (i.e., the nominal or face amount that is used to calculate payments made on a financial 9 instrument) of which is expected to be typically 10% to 20%of the Fund’s total assets, but not greater than 30% of the Fund’s total assets immediately after such a sale. Under current market conditions, after establishing its investment portfolio, the Fund anticipates initially selling put and call options the notional amount of which will be approximately 20% of the Fund’s total assets. As the Fund sells calls over more of its portfolio, its ability to benefit from capital appreciation becomes more limited. Other Strategies: In addition to the main strategies discussed above, the Fund may use certain other investment strategies.The Fund may also engage in the following investments/strategies: · Borrowing — The Fund may borrow from banks as a temporary measure for extraordinary or emergency purposes or to meet redemptions. · Illiquid/Restricted Securities — The Fund may not invest more than 15% of its net assets in illiquid securities, which may be difficult to value properly and may involve greater risks than liquid securities. Illiquid securities include those legally restricted as to resale (such as those issued in private placements), and may include commercial paper issued pursuant to Section 4(2) of the Securities Act of 1933, as amended, and securities eligible for resale pursuant to Rule 144A thereunder. Certain Section 4(2) and Rule 144A securities may be treated as liquid securities if the Fund determines that such treatment is warranted. Even if determined to be liquid, holdings of these securities may increase the level of Fund illiquidity if eligible buyers become uninterested in purchasing them. · Investment Companies — The Fund has the ability to invest in other investment companies, such as exchange-traded funds, unit investment trusts, and open-end and closed-end funds. To the extent such investment companiesinvest primarily in securities of the types in which the Fund may invest directly, these investments will satisfy the Fund’s investment policies on direct investments. · Repurchase Agreements, Purchase and Sale Contracts — The Fund may enter into certain types of repurchase agreements or purchase and sale contracts. Under a repurchase agreement, the seller agrees to repurchase a security at a mutually agreed-upon time and price. A purchase and sale contract is similar to a repurchase agreement, but purchase and sale contracts also provide that the purchaser receives any interest on the security paid during the period. · Rights — The Fund may purchase securities pursuant to the exercise of subscription rights, which allow an issuer’s existing shareholders to purchase additional common stock at a price substantially below the market price of the shares. 10 · Securities Lending — The Fund may lend securities with a value up to 331/3% of its total assets to financial institutions that provide cash or securities issued or guaranteed by the U.S. Government as collateral. · Short-term Securities — The Fund will normally invest a portion of its assets in short-term debt securities, money market securities, including repurchase agreements, or cash. The Fund invests in such securities or cash when Fund management is unable to find enough attractive long-term investments to reduce exposure to stocks when Fund management believes it is advisable to do so or to meet redemptions. Except during temporary defensive periods, such investments will not exceed 20% of the Fund’s assets. During unusual market conditions, the Fund may invest up to 100% of its assets in cash or cash equivalents temporarily, which may be inconsistent with its investment objective. · Temporary Defensive Purposes — Although the Fund will make temporary defensive investments only to the extent that Fund management believes they present less risk than the Fund’s usual investments, temporary defensive investments may limit the Fund’s ability to achieve long-term growth of capital. Additional Information About the Risks Risk is inherent in any investment.Investing in a mutual fund—even the most conservative—involves a number of risks, including the risk that you may receive little or no return on your investment or even that you may lose part or all of your investment.Global turbulence in financial markets and reduced liquidity in credit and fixed-income markets may negatively affect a broad range of issuers which could have an adverse effect on the Fund.Therefore, before investing you should consider carefully the following risks that you assume when you invest in the Fund.Because of these and other risks, you should consider an investment in the Fund to be a long-term investment. Principal Risks: Equity Securities Risk:Common and preferred stocks represent equity ownership in a company. Stock markets are volatile. The price of equity securities will fluctuate and can decline and reduce the value of a portfolio investing in equities. The value of equity securities purchased by the Fund could decline if the financial condition of the companies the Fund invests in decline or if overall market and economic conditions deteriorate. They may also decline due to factors that affect a particular industry or industries, such as labor shortages or an increase in production costs and competitive conditions within an industry. In addition, they may decline due to general market conditions that are not specifically related to a company or industry, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or generally adverse investor sentiment. Dividend Income Risk:Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such stock. Therefore, there is the possibility 11 that such companies could reduce or eliminate the payment of dividends in the future. In such an event, the yield on the Fund’s dividend paying equity securities would be adversely affected.Depending upon market conditions, income producing equities that meets the Fund’s investment criteria may not be widely available and/or may be highly concentrated in only a few market sectors. This may limit the ability of the Fund to achieve its investment objective. Foreign Investments. Investments in foreign issuers could be affected by factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information, and potential difficulties in enforcing contractual obligations. Because foreign issuers may not be subject to uniform accounting, auditing and financial reporting standard practices and requirements and regulatory measures comparable to those in the United States, there may be less publicly available information about such foreign issuers. Settlements of securities transactions in foreign countries are subject to risk of loss, may be delayed and are generally less frequent than in the United States, which could affect the liquidity of the Fund’s assets. Emerging Markets Risk. Emerging markets generally do not have the level of market efficiency and strict standards in accounting and securities regulation to be on par with advanced economies. Investments in emerging markets come with much greater risk due to political instability, domestic infrastructure problems, currency volatility and limited equity opportunities (many large companies may still be “state-run” or private). Also, local stock exchanges may not offer liquid markets for outside investors. Depositary Receipts Risk. Because the Funds are allowed to invest in depositary receipts, the Funds will be subject to many of the same risks as when investing directly innon-U.S. securities. The holder of an unsponsored depositary receipt may have limited voting rights and may not receive as much information about the issuer of the underlying securities as would the holder of a sponsored depositary receipt. Foreign Currencies. The value of foreign assets and currencies as measured in U.S. dollars may be affected favorably or unfavorably by changes in foreign currency rates and exchange control regulations, application of foreign tax laws (including withholding tax), governmental administration of economic or monetary policies (in this country or abroad), and relations between nations and trading. Foreign currencies also are subject to settlement, custodial and other operational risks. Currency exchange rates can be affected unpredictably by intervention by U.S. or foreign governments or central banks, or the failure to intervene, or by currency controls or political developments in the United States or abroad. Costs are incurred in connection with conversions between currencies. MLP Risk:An investment in MLP units involves certain risks which differ from an investment in the securities of a corporation. • Holders of MLP units have the rights typically afforded to limited partners in a limited partnership. As compared to common shareholders of a corporation, 12 holders of MLP units have more limited control and limited rights to vote on matters affecting the partnership.Additionally, conflicts of interest may exist between common unit holders and the general partner of an MLP; for example a conflict may arise as a result of incentive distribution payments. • The amount of cash that any MLP has available to pay its unit holders in the form of distributions/dividends depends on the amount of cash flow generated from such company’s operations. Cash flow from operations will vary from quarter to quarter and is largely dependent on factors affecting the MLP’s operations and factors affecting the energy, natural resources or real estate sectors in general.MLPs may be adverselyaffected by fluctuations in the prices of commodities, including, for example, natural gas, natural gas liquids, crude oil and coal, and may be impacted by the levels of supply and demand for commodities.MLPs engaged in the exploration, development, management or production of energy commodities and natural resources face the risk that commodity reserves are depleted over time.The performance of MLPs operating in the real estate sector may be linked to the performance of the real estate markets, including the risk of falling property values and declining rents, and from changes in interest rates or inflation. • MLPs may depend on their ability to make acquisitions that increase adjusted operating surplus per unit in order to enhance distributions to unit holders.The ability of such MLPs to make future acquisitions is dependent on their ability to identify suitable targets, negotiate favorable purchase contracts, obtain acceptable financing and outbid competingpotential acquirers.To the extent that such MLPs are unable to make future acquisitions, or such future acquisitions fail to increase the adjusted operating surplus per unit, their growth and ability to make distributions to unit holders will be limited. • Much of the benefit the Fund derives from its investment in equity securities of MLPs is a result of MLPs generally being treated as partnerships for U.S. federal income tax purposes.Partnerships do not pay U.S. federal income tax at the partnership level.A change in current tax law, or a change in the business of a given MLP, could result in an MLP being treated as a corporation for U.S. federal income tax purposes, and subject to corporate level tax on its income. The classification of an MLP as a corporation for U.S. federal income taxation purposes would have the effect of reducing the amount of cash available for distribution by the MLP to its unit holders, such as the Fund. • MLPs entities operating in the energy and natural resource sectors are subject to many dangers inherent in the production, exploration, management, transportation, processing and distribution of natural gas, natural gas liquids, crude oil, refined petroleum and petroleum products and other hydrocarbons.These dangers include leaks, fires, explosions, damage to facilities and equipment resulting from natural disasters, inadvertent damage to facilities and equipment and terrorist acts.Since the September 11th terrorist attacks, the U.S. government 13 has issued warnings that energy assets, specifically U.S. pipeline infrastructure, may be targeted in future terrorist attacks. These dangers give rise to risks of substantial losses as a result of loss or destruction of commodity reserves; damage to or destruction of property, facilities and equipment; pollution and environmental damage; and personal injury or loss or life.Any occurrence of such catastrophic events could bring about a limitation, suspension or discontinuation of the operations of MLP entities and other companies operating in the energy sector. Energy Companies Risk.The Fund invests in energy companies.General problems of energy companies include volatile fluctuations in price and supply of energy fuels, international politics, terrorist attacks, reduced demand as a result of increases in energy efficiency and energy conservation, the success of exploration projects, clean-up and litigation costs relating to oil spills and environmental damage, and tax and other regulatory policies of various governments.Natural disasters such as hurricanes in the Gulf of Mexico will also impact the petroleum industry. Oil production and refining companies are subject to extensive federal, state and local environmental laws and regulations regarding air emissions and the disposal of hazardous materials. In addition, recently oil prices have been extremely volatile. Utilities Companies Risk.The Fund invests in utlities companies.Utilities companies are subject to the imposition of rate caps, increased competition due to deregulation, the difficulty in obtaining an adequate return on invested capital or in financing large construction projects, the limitations on operations and increased costs and delays attributable to environmental considerations, and the capital market’s ability to absorb utility debt.In addition, taxes, government regulation, international politics, price and supply fluctuations, volatile interest rates and energy conservation may cause difficulties for utilities.Utilities issuers have been experiencing certain of these problems to varying degrees. Convertible Securities Risk:The Fund has no predetermined limit on the extent to which it may invest in convertible securities, although the Fund does not current intend convertible securities to be a primary focus on its investment program. A convertible security is a bond, debenture, note, stock or other similar security that may be converted into or exchanged for a prescribed amount of common stock or other equity security of the same or a different issuer within a particular period of time at a specified price or formula. Before conversion, convertible securities have characteristics similar to non‑convertible debt securities in that they ordinarily provide a stream of income with generally higher yields than those of common stock of the same or similar issuers. Convertible securities are typically senior in rank to common stock in an issuer’s capital structure and, therefore, generally entail less risk than the issuer’s common stock, although the extent to which such risk is reduced depends in large measure upon the degree to which the convertible security sells above its value as a fixed income security. The Fund believes that the characteristics of convertible securities make them appropriate investments for an investment company seeking a high level of total return on its assets. These characteristics include the potential for capital appreciation if the value of the 14 underlying common stock increases, the relatively high yield received from dividend or interest payments as compared to common stock dividends and decreased risks of decline in value, relative to the underlying common stock due to their fixed income nature. As a result of the conversion feature, however, the interest rate or dividend preference on a convertible security is generally less than would be the case if the securities were not convertible. During periods of rising interest rates, it is possible that the potential for capital gain on a convertible security may be less than that of a common stock equivalent if the yield on the convertible security is at a level that causes it to sell at a discount. Every convertible security may be valued, on a theoretical basis, as if it did not have a conversion privilege. This theoretical value is determined by the yield it provides in comparison with the yields of other securities of comparable character and quality that do not have a conversion privilege. This theoretical value, which may change with prevailing interest rates, the credit rating of the issuer and other pertinent factors, often referred to as the “investment value,” represents the security’s theoretical price support level. “Conversion value” is the amount a convertible security would be worth in market value if it were to be exchanged for the underlying equity security pursuant to its conversion privilege. Conversion value fluctuates directly with the price of the underlying equity security, usually common stock. If, because of low prices for the common stock, the conversion value is substantially below the investment value, the price of the, convertible security is governed principally by the factors described in the preceding paragraph. If the conversion value rises near or above its investment value, the price of the convertible security generally will rise above its investment value and, in addition, will sell at some premium over its conversion value. This premium represents the price investors are willing to pay for the privilege of purchasing a fixed‑income security with a possibility of capital appreciation due to the conversion privilege. Accordingly, the conversion value of a convertible security is subject to market risk, that is, the risk that the price of an equity security will fall due to general market and economic conditions, perceptions regarding the industry in which the issuer participates or the issuing company’s particular circumstances. If the appreciation potential of a convertible security is not realized, its conversion value premium may not be recovered. In its selection of convertible securities for the Fund, the investment adviser will not emphasize either investment value or conversion value, but will consider both in light of the Fund’s investment objectives. The Fund may convert a convertible security that it holds: · when necessary to permit orderly disposition of the investment when a convertible security approaches maturity or has been called for redemption; · to facilitate a sale of the position; · if the dividend rate on the underlying common stock increases above the yield on the convertible security; or · whenever the investment adviser believes it is otherwise in the best interests of the Fund. 15 Convertible securities are generally non-investment grade; that is, not rated within the four highest categories by certain ratings agencies. To the extent that such convertible securities and other nonconvertible debt securities, which are acquired by the Fund consistent with the factors considered by the investment adviser as described in this Prospectus, are rated lower than investment grade or are not rated, there would be a greater risk as to the timely repayment of the principal of, and timely payment of interest or dividends on, those securities. Derivatives Risk:The Fund may participate in derivative transactions.Such transactions entail certain execution, market, liquidity, hedging and tax risks.Participation in the options or futures markets, in other derivatives transactions, or in currency exchange transactions involves investment risks and transaction costs to which the Fund would not be subject absent the use of these strategies.If the investment adviser’s prediction of movements in the direction of the securities, foreign currency, interest rate or other referenced instruments or markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies. · Counterparty Risk.The Fund will be subject to credit risk with respect to the counterparties to the derivative contracts purchased by the Fund.If a counterparty becomes bankrupt or otherwise fails to perform its obligations under a derivative contract due to financial difficulties, the Fund may experience significant delays in obtaining any recovery under the derivative contract in bankruptcy or other reorganization proceeding.The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances.To mitigate its counterparty risk, the Fund generally intends to enter into derivative transactions (if any) with a variety of parties. · Covered Calls, Puts and Other Option Transactions.If the Fund has written a call option, it may terminate its obligation by effecting a closing purchase transaction.This is accomplished by purchasing a call option with the same terms as the option previously written.However, once the Fund has been assigned an exercise notice, the Fund will be unable to effect a closing purchase transaction.Similarly, if the Fund is the holder of an option, it may liquidate its position by effecting a closing sale transaction.This is accomplished by selling an option with the same terms as the option previously purchased.There can be no assurance that either a closing purchase or sale transaction can be effected when the Fund so desires.The Fund will realize a profit from a closing transaction if the price of the transaction is less than the premium it received from writing the option, or is more than the premium it paid to purchase the option; the Fund will realize a loss from a closing transaction if the price of the transaction is more than the premium it received from writing the option, or is less than the premium it paid to purchase the option.Since call option prices generally reflect increases in the price of the underlying security, any loss resulting from the repurchase of a call option may also be wholly or partially offset by unrealized appreciation of the underlying security.Other principal factors affecting the market value of a put or a call option include supply and demand, interest rates, the current market price 16 and price volatility of the underlying security and the time remaining until the expiration date of the option.Gains and losses on investments in options depend, in part, on the ability of the investment adviser to predict correctly the effect of these factors.The use of options cannot serve as a complete hedge since the price movement of securities underlying the options will not necessarily follow the price movements of the portfolio securities subject to the hedge.An option position may be closed out only on an exchange that provides a secondary market for an option with the same terms or in a private transaction.Although the Fund will generally purchase or write options for which there appears to be an active secondary market, there is no assurance that a liquid secondary market on an exchange will exist for any particular option.In such event, it might not be possible to effect closing transactions in particular options, in which case the Fund would have to exercise its options in order to realize any profit and would incur brokerage commissions upon the exercise of call options and upon the subsequent disposition of underlying securities for the exercise of put options. There are several other risks associated with transactions in options on securities.For example, there are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given option transaction not to achieve its objectives.A decision as to whether, when and how to use covered options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful because of market behavior or unexpected events.The use of options may require the Fund to sell portfolio securities at inopportune times or for prices other than current market values, may limit the amount of appreciation the Fund can realize on an investment, or may cause the Fund to hold a security it might otherwise sell.As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the exercise price of the call option, but has retained the risk of loss should the price of the underlying security decline.Although such loss would be offset in part by the option premium received, in a situation in which the price of a particular stock on which the Fund has written a covered call option declines rapidly and materially or in which prices in general on all or a substantial portion of the stocks on which the Fund has written covered call options decline rapidly and materially, the Fund could sustain material depreciation or loss in its net assets to the extent it does not sell the underlying securities (which may require it to terminate, offset or otherwise cover its option position as well). The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option.Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position.Reasons for the absence of a liquid secondary market for exchange-traded options include the following: (i) there may be 17 insufficient trading interest; (ii)restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii)trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options; (iv)unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v)the trading facilities of an exchange or the Options Clearing Corporation (the “OCC”)may not be adequate to handle current trading volume; or (vi) the relevant exchange could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of options (or a particular class or series of options). If trading were discontinued, the secondary market on that exchange (or in that class or series of options) would cease to exist.However, outstanding options on that exchange that had been issued by the OCC as a result of trades on that exchange would continue to be exercisable in accordance with their terms.The Fund’s ability to terminate over-the-counter options may be more limited than with exchange-traded options and may involve the risk that counterparties participating in such transactions will not fulfill their obligations.If the Fund were unable to close out a covered call option that it had written on a security, it would not be able to sell the underlying security unless the option expired without exercise. The hours of trading for options may not conform to the hours during which the underlying securities are traded.To the extent that the options markets close before the markets for the underlying securities, significant price and rate movements can take place in the underlying markets that cannot be reflected in the options markets.Call options are marked to market daily and their value will be affected by changes in the value of and dividend rates of the underlying common stocks, an increase in interest rates, changes in the actual or perceived volatility of the stock market and the underlying common stocks and the remaining time to the options’ expiration.Additionally, the exercise price of an option may be adjusted downward before the option’s expiration as a result of the occurrence of certain corporate events affecting the underlying equity security, such as extraordinary dividends, stock splits, merger or other extraordinary distributions or events.A reduction in the exercise price of an option would reduce the Fund’s capital appreciation potential on the underlying security. The number of covered call options the Fund can write is limited by the number of shares of the corresponding common stock the Fund holds.Furthermore, the Fund’s options transactions will be subject to limitations established by each of the exchanges, boards of trade or other trading facilities on which such options are traded.These limitations govern the maximum number of options in each class which may be written or purchased by a single investor or group of investors acting in concert, regardless of whether the options are written or purchased on the same or different exchanges, boards of trade or other trading facilities or are held or written in one or more accounts or through one or more brokers.As a result, the number of options that the Fund may write or purchase may be affected by options written or purchased by it and other investment advisory clients of the investment adviser.An exchange, board of trade or other trading facility may 18 order the liquidation of positions found to be in excess of these limits, and it may impose certain other sanctions. There are special risks associated with uncovered option writing which expose the Fund to potentially significant loss.As the writer of an uncovered call option, the Fund has no risk of loss should the price of the underlying security decline, but bears unlimited risk of loss should the price of the underlying security increase above the exercise price until the Fund covers its exposure.As with writing uncovered calls, the risk of writing uncovered put options is substantial.The writer of an uncovered put option bears a risk of loss if the value of the underlying instrument declines below the exercise price.Such loss could be substantial if there is a significant decline in the value of the underlying instrument. Although the investment adviser will attempt to take appropriate measures to minimize the risks relating to the Fund’s writing and purchasing of put and call options, there can be no assurance that the Fund will succeed in any option-related program it undertakes. · Dodd-Frank Act.The Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), which was signed into law in July 2010, has resulted in a significant revision of the U.S. financial regulatory framework.The Dodd-Frank Act covers a broad range of topics, including, among many others, a reorganization of federal financial regulators; a process designed to ensure financial systematic stability and the resolution of potentially insolvent financial firms; new rules for derivatives trading; the creation of a consumer financial protection watchdog; the registration and regulation of private funds; the regulation of credit rating agencies; and new federal requirements for residential mortgage loans.Such regulations may change the way in which derivative instruments are regulated and/or traded and may impact the availability, liquidity and cost of derivative instruments.While many provisions of the Dodd-Frank Act must be implemented through future rulemaking, and any regulatory or legislative activity may not necessarily have a direct, immediate effect upon the Fund, it is possible that, implementation of these measures or any future measures, could potentially limit or completely restrict the ability of the Fund to use certain derivative instruments as a part of its investment strategy, increase the costs of using these instruments or make them less effective. Limits or restrictions applicable to the counterparties with which the Fund engages in derivative transactions could also prevent the Fund from using these instruments or affect the pricing or other factors relating to these instruments, or may change availability of certain investments.There can be no assurance that such legislation or regulation will not have a material adverse effect on the Fund or will not impair the ability of the Fund to utilize certain derivatives transactions or achieve its investment objective.In addition, the regulation of various types of derivative instruments pursuant to the Dodd-Frank Act may adversely affect issuers in which the Fund invests that utilize derivatives strategies for hedging or other purposes.The ultimate impact of the Dodd-Frank Act, and any resulting 19 regulation, is not yet certain and issuers in which the Fund invests may also be affected by the new legislation and regulation in ways that are currently unforeseeable. Small Cap Securities Risk:Small cap companies may have limited product lines or markets. They may be less financially secure than larger, more established companies. They may depend on a small number of key personnel. If a product fails or there are other adverse developments, or if management changes, the Fund’s investment in a small cap company may lose substantial value. In addition, it is more difficult to get information on smaller companies, which tend to be less well known, have shorter operating histories, do not have significant ownership by large investors and are followed by relatively few securities analysts. The securities of small cap companies generally trade in lower volumes and are subject to greater and more unpredictable price changes than larger cap securities or the market as a whole. In addition, small cap securities may be particularly sensitive to changes in interest rates, borrowing costs and earnings. Investing in small cap securities requires a longer term view. Securities selection risk: Securities selected by the Sub-Adviser for the Fund may not perform to expectations.This could result in the Fund’s underperformance compared to other funds with similar investment objectives. Investment risk: When you sell your shares of the Fund, they could be worth less than what you paid for them.Therefore, as with any mutual fund investment, you may lose some or all of your investment by investing in theFund. Other Risks: The Fund may also be subject to certain other risks associated with its investments and investment strategies, including: Borrowing Risk:Borrowing may exaggerate changes in the net asset value of Fund shares and in the return on the Fund’s portfolio. Borrowing will cost the Fund interest expense and other fees. The costs of borrowing may reduce the Fund’s return. Borrowing may cause the Fund to liquidate positions when it may not be advantageous to do so to satisfy its obligations. Expense Risk:Fund expenses are subject to a variety of factors, including fluctuations in the Fund’s net assets. Accordingly, actual expenses may be greater or less than those indicated. For example, to the extent that the Fund’s net assets decrease due to market declines or redemptions, the Fund’s expenses will increase as a percentage of Fund net assets. During periods of high market volatility, these increases in the Fund’s expense ratio could be significant. 20 Investment in Other Investment Companies Risk:As with other investments, investments in other investment companies are subject to market and selection risk. In addition, if the Fund acquires shares of investment companies, including ones affiliated with the Fund, shareholders bear both their proportionate share of expenses in the Fund (including management and advisory fees) and, indirectly, the expenses of the investment companies. To the extent the Fund is held by an affiliated fund, the ability of the Fund itself to hold other investment companies may be limited. Liquidity Risk:Liquidity risk exists when particular investments are difficult to purchase or sell. The Fund’s investments in illiquid securities, which is limited to 15% of its net assets, may reduce the returns of the Fund because it may be difficult to sell the illiquid securities at an advantageous time or price. To the extent that the Fund’s principal investment strategies involve derivatives or securities with substantial market and/or credit risk, the Fund will tend to have the greatest exposure to liquidity risk. Liquid investments may become illiquid after purchase by the Fund, particularly during periods of market turmoil. Illiquid investments may be harder to value, especially in changing markets, and if the Fund is forced to sell these investments to meet redemption requests or for other cash needs, the Fund may suffer a loss. In addition, when there is illiquidity in the market for certain securities, the Fund, due to limitations on illiquid investments, may be subject to purchase and sale restrictions. Mid Cap Securities Risk:The securities of mid cap companies generally trade in lower volumes and are generally subject to greater and less predictable price changes than the securities of larger capitalization companies. Repurchase Agreements, Purchase and Sale Contracts Risks:If the other party to a repurchase agreement or purchase and sale contract defaults on its obligation under the agreement, the Fund may suffer delays and incur costs or lose money in exercising its rights under the agreement. If the seller fails to repurchase the security in either situation and the market value of the security declines, the Fund may lose money. Rights Risk:The failure to exercise subscription rights to purchase common stock would result in the dilution of the Fund’s interest in the issuing company. The market for such rights is not well developed, and, accordingly, the Fund may not always realize full value on the sale of rights. Securities Lending Risk:Securities lending involves the risk that the borrower may fail to return the securities in a timely manner or at all. As a result, the Fund may lose money and there may be a delay in recovering the loaned securities. The Fund could also lose money if it does not recover the securities and/or the value of the collateral falls, including the value of investments made with cash collateral. These events could trigger adverse tax consequences for the Fund. Small Fund Risk: The Fund currently has less assets than larger funds, and like other relatively small funds, large inflows and outflows may impact the Fund’s market exposure for limited periods of time, causing the Fund’s performance to vary from that of 21 the Fund’s model portfolio.This impact may be positive or negative, depending on the direction of market movement during the period affected.The Fund does not generally limit large inflows and outflows, but it has policies in place which seek to reduce the impact of these flows where the investment adviser or sub-adviser has prior knowledge of them. When-Issued and Delayed Delivery Securities and Forward Commitments Risks:When-issued and delayed delivery securities and forward commitments involve the risk that the security the Fund buys will lose value prior to its delivery. There also is the risk that the security will not be issued or that the other party to the transaction will not meet its obligation. If this occurs, the Fund loses both the investment opportunity for the assets it set aside to pay for the security and any gain in the security’s price. Additional Information About Fees and Expenses Please refer to the following important information when reviewing the “Fees and Expenses of the Fund” table in the Fund’s Summary Prospectus. · “Shareholder Fees” are fees paid directly from your investment and may include sales loads and redemption fees, if applicable. · “Annual Fund Operating Expenses” are paid out of the Fund’s assets and include fees for portfolio management and administrative services, including recordkeeping, subaccounting and other shareholder services.You do not pay these fees directly but, as the example in the Fund’s Summary Prospectus shows, these costs are borne indirectly by all shareholders. · The “Management Fees” are the investment advisory fee rate paid by the Fund to Destra.Refer to “Fund Management” in this Prospectus for additional information with further description in the Statement of Additional Information. · “Distribution and Service (12b-1) Fees” include a shareholder servicing fee and/or distribution fee of up to 0.25% for Class A, Class P and Class C shares and a distribution fee of up to 0.75% for Class C shares.Because 12b-1 fees are charged as an ongoing fee, over time the fee will increase the cost of your investment and may cost you more than paying other types of sales charges. · A contingent deferred sales charge of up to 1.00% may be imposed on certain redemptions of Class A shares bought without an initial sales charge and then redeemed within 12 months of purchase.The contingent deferred sales charge is not reflected in the example in the Fund’s Summary Prospectus. · A contingent deferred sales charge of 1.00% applies on Class C shares redeemed within 12 months of purchase.The contingent deferred sales charge may be waived for certain investors, as described in “Redemptions.” 22 · “Other Expenses” may include administrative fees charged by intermediaries who have entered into agreements with the Fund or its service providers for the provision of administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of shareholders of the Fund.“Other Expenses” mayinclude short sale dividend expenses. These expenses include dividends or interest on short sales, which are paid to the lender of borrowed securities, and stock loan fees, which are paid to the prime broker.Such expenses will vary depending on the short sale arrangement, whether the securities the Fund sells short pay dividends or interest, and the amount of such dividends or interest.While short sale dividend expenses include interest and dividends paid out on short positions and may include stock loan fees, they do not take into account the interest credit the Fund earns on cash proceeds of short sales which serve as collateral for short positions. · As described in the “Management Expenses” section of this Prospectus, Destra has contractually agreed to waive its management fee and/or assume other expenses in order to limit the “Total Annual Fund Operating Expenses” of the Fund to certain limits until at least February 1, 2022. · All expenses in the Fund’s “Fees and Expenses of the Fund” table are shown without the effect of expense offset arrangements.Pursuant to such arrangements, credits realized as a result of uninvested cash balances are used to reduce custodian and transfer agent expenses. Fund Management The Fund has retained Destra Capital Advisors LLC (“Destra”) to serve as its investment adviser.Destra, located at 901 Warrenville Road, Suite 15, Lisle, IL 60532, is a wholly-owned subsidiary of Destra Capital Management LLC.Destra was organized in 2008 to provide investment management, advisory, administrative and asset management consulting services. The Fund pays to Destra a fee, payable monthly in an annual amount equal to 0.85% of the Fund’s daily net assets. Destra furnishes offices, necessary facilities and equipment, provides administrative services to the Fund, provides personnel, including certain officers required for the Fund’s administrative management and pays the compensation of all officers and Trustees of the Fund who are its affiliates. For the most recent fiscal year, Destra did not receive any management fees after expense waivers from the Fund because Destra reimbursed expenses in excess of management fees. A discussion of the Board’s consideration and approval of the Management Agreement and the Investment Sub-Advisory Agreement is available in the Fund’s annual report dated September 30, 2011. 23 Destra is also responsible for developing the Fund’s investment program and recommending sub-advisers to the Fund’s Board.In addition, Destra oversees the sub-adviser and reviews the sub-adviser’s performance. The Fund has retained Miller/Howard Investments, Inc. (“Miller/Howard” or the “Sub-Adviser”) to serve as its investment sub-adviser, responsible for the day-to-day management of the Fund’s portfolio of securities.Miller/Howard, located at 324 Upper Byrdcliffe Road, Woodstock, NY 12498, is an asset manager specializing in dividend stocks, listed infrastructure, and MLPs.Miller/Howard was founded in 1984 as an institutional research boutique providing quantitative and technical research to Fortune 500 companies. The Sub-Adviser has been managing long-only equities since 1991, and had approximately $3.0 billion of assets under management as of December 31, 2011. Lowell Miller, Jack Leslie, Bryan Spratt, and Roger Young serve as the Fund’s portfolio managers and share responsibilities for the day-to-day management of the Fund’s investment portfolio. · Lowell G. Miller, President (since 1984), Chief Investment Officer(since 1984) and Director of Research (since 1984), has been with Miller/Howard Investments, Inc. since he founded it in 1984.He received a BS from Sarah Lawrence College and JD from New York University School of Law. He has continuously pursued the notion of disciplined investment strategies for over 30 years. He authored three acclaimed books on investing including the recently published The Single Best Investment, 2nd. Ed. (Print Project, 2006). Lowell has been responsible for portfolio construction since inception of the firm. · John E. Leslie III, CFA, research analyst (since 2004) and portfolio manager (since 2004), received a BS in Finance from Suffolk University and an MBA from Babson College. He began his career in investments over twenty years ago and has focused on equity income stocks since 1987. Previously, John was a portfolio manager at Value Line Asset Management, M&T Capital Advisors Group (Division of M&T Bank), and Dewey Square Investors (Division of UAM). He brings expertise in both fundamental and quantitative research skills. John joined the portfolio team in 2004. · Bryan J. Spratt, CFA, research analyst (since 2004) and portfolio manager (since 2004), earned a BA in Economics/Computer Science from Spring Arbor College (summa cum laude). He has worked as an analyst and portfolio manager since 1990. At Munder Capital (1994-2001) Bryan was a member of the Energy and Power Team that developed and managed the Munder Power Plus Fund, among other portfolio management responsibilities. From 2001 - 2004, Bryan was responsible for the utilities and telecom sectors for the Value Team at Banc One Investment Advisors and the One Group Funds.He joined the portfolio team in 2004. · Roger G. Young, CFA, research analyst (since 2008) and portfolio manager (since 2008), earned a BS in Economics from Wharton School, University of Pennsylvania; Bachelor of Foreign Trade, Spanish language, from Thunderbird School of Global Management; and an MBA from Michigan State University. 24 Roger began his career in the investment industry 38 years ago. During his career, he started and managed the Transamerica Capital Appreciation Fund, which received a five star ranking by MorningStar. Roger joined the portfolio team in 2008 and was a consultant to Miller/Howard Investments, Inc. during 2007.Before that, he worked as a financial consultant with the Kenneth King Foundation since 2003. Additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities in the Fund is provided in the Statement of Additional Information. Adviser Performance The tables and charts below illustrate the historical performance of the Miller/Howard Income Equity Strategy Composite (the “Composite”), which consists of 867 accounts managed by Miller/Howard Investment, Inc. as of December 31, 2011 that have substantially similar investment objectives and policies as the Fund.There is no other account managed by Miller/Howard Investment, Inc. that has a substantially similar investment objective or policies as the Fund.The accounts that comprise the Composite are not subject to all of the same investment restrictions, investment inflows and outflows, and distribution requirements as the Fund, which, if applicable, may have adversely affected performance.These accounts are also not subject to the restrictions imposed by the 1940 Act and the Internal Revenue Code of 1986, which, if applicable, may have adversely affected performance. The investment performance reflected below for the Composite differs from investment performance that may have been previously published by the sub-adviser because the performance information provided below applies the Fund’s expected fees and expenses. Of course, past performance is no indication of future results, and the tables and charts presented here represent the performance of the Composite and not the performance of the Fund.Please see destracapital.com for the Fund’s most recent performance information. Results are based on fully discretionary accounts under management, including those accounts no longer with the firm.Composite results are dollar-weighted, based upon beginning period market values, and are asset-weighted according to each constituent account’s respective asset size. Annual Total Returns Periods Ended December 31, 2011 1 Year 3 Years 5 Years 10 Years Since Inception Composite, Net of Fees 6.70% 13.56% (1.81)% 2.58% 3.50% Composite, Gross of Fees 15.02% 17.89% 1.04% 4.97% 5.71% S&P 500 Index 2.11% 14.11% (0.25)% 2.92% 3.84% 25 Standard Deviation Periods Ended December 31, 2011 3 Years 5 Years 10 Years Composite, Net of Fees 15.78% 16.89% 14.49% Composite, Gross of Fees 14.72% 16.83% 14.27% S&P 500 Index 18.97% 18.89% 15.93% Standard deviation, as represented above, is a measure of the historical volatility of the Composite and benchmark index.A higher standard of deviation represents more historically volatile returns, while a lower standard of deviation represents greater stability. Alpha, Beta, Sharpe Ratio, Upside Capture and Downside Capture The following tables contain the information described below, as calculated for the Composite both gross of fees and net of fees.Monthly observations were used for all calculations, except where noted otherwise below. · Alpha - a measure of the difference between a portfolio’s actual returns and its expected performance, given its level of risk as measured by beta. A positive Alpha figure indicates the portfolio has performed better than its beta would predict. In contrast, a negative Alpha indicates the portfolio has underperformed, given the expectations established by beta (see below); · Beta - a measure of systematic risk with respect to a benchmark. Systematic risk is the tendency of the value of the fund and the value of benchmark to move together.Beta is used to represent the tendency of a security's returns to respond to swings in the market. A beta of 1 indicates that the security's price will move with the market. A beta of less than 1 means that the security will be less volatile than the market. A beta of greater than 1 indicates that the security's price will be more volatile than the market.The market is represented by the benchmark index (S&P 500 Index). · Sharpe ratio - a measure used to calculate the performance reward per unit of risk and is calculated by using standard deviation and excess return. The higher the Sharpe Ratio, the better the fund's historical risk-adjusted performance. · Upside Capture Ratio - a statistical measure of an investment manager's overall performance in up-markets. The up-market capture ratio is used to evaluate how well an investment manager performed relative to an index during periods when that index has risen. For example, an upside capture ratio of 90 means that the investment manager earned 90% of the benchmark index’s return during periods when the index return was positive. 26 · Downside Capture Ratio - a measure of the manager's performance in down markets. A down-market is defined as those periods in which market return is less than 0. The Downside Capture Ratio tells you what percentage of the down-market was captured by the manager.For example, a downside capture ratio of 90 means that the investment manager earned 90% of the benchmark index’s return during periods when the index return was negative. Composite, Net of Fees Periods Ended December 31, 2011 3 Years 5 Years 10 Years Alpha Beta Sharpe Ratio Upside Capture Downside Capture Composite, Gross of Fees Periods Ended December 31, 2011 3 Years 5 Years 10 Years Alpha Beta Sharpe Ratio Upside Capture Downside Capture Historical Growth Chart The following chart represents the historical growth of a $10,000 investment in both the Composite and benchmark index for the period beginning July 31, 1997 through December 31, 2011.This performance information assumes an initial investment of $10,000 and a deduction of the maximum Class A sales charge of 5.75%. These returns would be different for Class C, Class P and Class I shares because of their different sales charges and operating expenses. You cannot invest directly in the Composite or in any of the indexes referenced above. 27 Past Performance is no Guarantee of Future Results. Other Information The S&P 500 is a capitalization-weighted index of 500 stocks.The index is designed to measure performance of a broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. As of December 31, 2011, the Composite consisted of 867 accounts totaling approximately 1,207.8 million in assets. Performance represents the Composite’s returns less the Fund’s Class A maximum operating expenses of 1.70%. Performance on offer price also assumes deduction of the maximum Class A sales charge of 5.75%. These returns would be different for Class C, Class P and Class I shares because of their different sales charges and operating expenses. You cannot invest directly in the Composite or in any of the indexes referenced above. 28 Section 3Shareholder Information Valuation of Shares The price of the Fund’s shares is based on its net asset value (“NAV”) per share.NAV is calculated for each class of the Fund by taking the value of the class’ total assets, including interest or dividends accrued but not yet collected, less all liabilities, and dividing by the total number of shares outstanding for that class.The result, rounded to the nearest cent, is the NAV per share.NAV is determined as of the close of trading (normally 4:00p.m. Eastern Time) on each day the New York Stock Exchange (“NYSE”) is open for business. However, the NAV may be calculated earlier if trading on the NYSEis restricted, or as permitted by the SEC. The value of the Fund’s holdings may change on days that are not business days in the United States and on which you will not be able to purchase or redeem the Fund’s shares. All valuations are subject to review by the Fund’s Board or its delegate. All purchases and redemptions will be duly processed at the NAV next calculated after your request is received in good order by the Fund or its agents. For Class A shares, the public offering price includes any applicable initial sales charge. For Class A shares and Class C shares, the price you pay to sell shares is also the NAV, however, a contingent deferred sales charge may be taken out of the proceeds. In order to receive a day’s price, your order must be received in good order by the Fund or its agents by the close of the regular trading session of the NYSE. Your financial intermediary may charge you a separate or additional fee for processing purchases and redemptions of shares. The Fund’s Trustees have adopted procedures for valuing investments and have delegated to the Fund’s Sub-Adviser, under supervision by Destra, the daily valuation of such investments. The Sub-Adviser uses independent pricing services to value most loans and other debt securities at their market value. In determining market value, the pricing service for loans considers information obtained from broker-dealers and the pricing service for debt obligations considers various factors and market information relating to debt obligations. In certain situations, the Sub-Adviser may use the fair value of a security or loan if a security or a loan is not priced by a pricing service, the pricing service’s price is deemed unreliable, or if events occur after the close of a securities market (usually a foreign market) and before the Fund values its assets that would materially affect net asset value. A security that is fair valued may be valued at a price higher or lower than actual market quotations or the value determined by other funds using their own fair valuation procedures. Because foreign loans and securities may trade on days when Fund shares are not priced, the value of securities held by the Fund can change on days when Fund shares cannot be redeemed. The Sub-Adviser expects to use fair value pricing primarily when a security is not priced by a pricing service or a pricing service’s price is deemed unreliable. Destra has established a Valuation Committee that oversees the valuation of investments. 29 Due to the subjective nature of fair value pricing, the Fund’s value for a particular security may be different from the last price determined by the pricing service or the last bid or ask price in the market.Fair value pricing may reduce arbitrage activity involving the frequent buying and selling of mutual fund shares by investors seeking to take advantage of a perceived lag between a change in the value of the Fund’s portfolio securities and the reflection of such change in the Fund’s NAV, as further described in the “Frequent Trading” section of this Prospectus.While funds that invest in foreign securities may be at a greater risk for arbitrage activity, such activity may also arise in funds which do not invest in foreign securities, for example, when trading in a security held by the Fund is halted and does not resume prior to the time the Fund calculates its NAV (referred to as “stale pricing”).Funds that hold thinly-traded securities, such as certain small-capitalization securities, may be subject to attempted use of arbitrage techniques.To the extent that the Fund’s valuation of a security is different from the security’s perceived market value, short-term arbitrage traders buying and/or selling shares of the Fund may dilute the NAV of the Fund, which negatively impacts long-term shareholders.The Fund’s fair value pricing and frequent trading policies and procedures may not completely eliminate short-term trading in certain omnibus accounts and other accounts traded through intermediaries. Other securities held by the Fund are generally valued at market value. Certain short-term instruments maturing within 60 days or less are valued at amortized cost, which approximates market value.The value of the securities of other open-end funds held by the Fund, if any, will be calculated using the NAV of such open-end funds, and the prospectuses for such open-end funds explain the circumstances under which they use fair value pricing and the effects of using fair value pricing. All purchases, exchanges, redemptions, or other account activity must be processed through your financial intermediary or plan sponsor.Your financial intermediary or plan sponsor is responsible for promptly transmitting purchase, redemption and other requests to the Fund under the arrangements made between your financial intermediary or plan sponsor and its customers.The Fund is not responsible for the failure of any financial intermediary or plan sponsor to carry out its obligations to its customers. Share Classes The Fund offers four classes of shares, each representing an interest in the same portfolio but with differing sales charges, fees, eligibility requirements and other features.It is important to consult with your financial intermediary representative for additional information on which classes of shares, if any, are an appropriate investment choice.Certain financial intermediaries may not offer all funds or all classes of shares.Contact your financial intermediary or refer to your plan documents for instructions on how to purchase, exchange, or redeem shares.The Fund is only available to U.S. citizens or residents. If your financial intermediary offers more than one class of shares, you should carefully consider which class (or classes) of shares is appropriate for your investments objectives 30 and needs.Certain classes have higher expenses than others, which may lower the return on your investment.For further details, please see the Statement of Additional Information. Class A Shares Class A shares are generally offered through financial intermediary platforms including, but not limited to, traditional brokerage platforms, mutual fund wrap fee programs, bank trust platforms and retirement platforms.Class A shares may be offered without an initial sales charge through certain retirement platforms and through certain financial intermediary platforms.Shares are traditionally offered without an initial sales charge to fee-based broker-dealers or financial advisors, primarily on their wrap account platforms where such broker-dealers or financial advisors impose additional fees for services connected to the wrap account.Class A shares allow for payment of up to 0.25% of net assets to financial intermediaries for providing distribution, and/or other, shareholder services to their clients.In addition, Class A shares allow for payment to financial intermediaries for providing administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of their clients. The Class A shares sales charges are as follows: Initial sales charge on purchases Up to 5.75%* ·Reduction for purchases of $50,000 or more ·Waived for purchases of $1 million or more Deferred sales charge (“CDSC”) None except on certain redemptions of shares purchased without an initial sales charge* Minimum initial investment Maximum purchase None Minimum aggregate account balance None 12b-1 fee Up to 0.25% annual distribution and/or shareholder servicing fee * May be waived under certain circumstances. Class C Shares Class C shares will generally be offered through financial intermediary platforms including, but not limited to, traditional brokerage platforms, mutual fund wrap fee programs, bank trust platforms and retirement platforms.Class C shares allow for the payment of up to 0.75% of net assets to financial intermediaries for the provision of distribution services and up to 0.25% of net assets for the provision of shareholder services on behalf of their clients.Class C shares also allow for the payment of fees to financial intermediaries for providing administrative services, including recordkeeping, 31 subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of their clients. The Class C shares sales charges are as follows: Initial sales charge on purchases None Deferred sales charge (“CDSC”) 1.00% on shares redeemed within 12 months of purchase* Minimum initial investment Maximum purchase Minimum aggregate account balance None 12b-1 fee 1.00% annual fee (up to 0.75% distribution fee and up to 0.25% shareholder servicing fee); higher annual operating expenses than Class A shares because of higher 12b-1 fee * May be waived under certain circumstances. Class P Shares Class P shares are not currently available for purchase.Class P shares will be available through certain financial intermediary platforms including, but not limited to, mutual fund wrap fee programs, managed account programs, asset allocation programs, bank trust platforms and certain retirement platforms.For financial intermediaries who operate supermarket platforms, Class P shares may be available through such platforms pursuant to an agreement between the intermediary and Destra.Class P shares allow for payment of up to 0.25% of net assets to financial intermediaries for providing distribution, and/or other, shareholder services to their clients.Class P shares also allow for the payment of fees to financial intermediaries for providing administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of their clients. Class I Shares Class I shares are available only to investors listed below.The following investors may purchase Class I shares if approved by Destra: · qualified retirement plans that are clients of third-party administrators that have entered into agreements with Destra and offer institutional share class pricing (no sales charge or 12b-1 fee); · bank trust departments and trust companies that have entered into agreements with Destra and offer institutional share class pricing to their clients (if another retirement plan of the sponsor is eligible to purchase Class I shares); · college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code; 32 · other Destra investment products; · investors purchasing shares through an asset-based fee program which regularly offers institutional share classes and which is sponsored by a registered broker-dealer or other financial institution that has entered into an agreement with Destra; · clients of a financial representative who are charged a fee for consulting or similar services; · corporations, endowments, and foundations that have entered into an arrangement with Destra; and · fee-paying clients of a registered investment advisor (RIA) who initially invests for clients an aggregate of at least $100,000 in Destra funds through a fund “supermarket” or other mutual fund trading platform sponsored by a broker-dealer or trust company of which the RIA is not an affiliated or associated person and which has entered into an agreement with Destra. Trust companies or bank trust departments that purchased Class I shares for trust accounts may transfer them to the beneficiaries of the trust accounts, who may continue to hold them or exchange them for Class I shares of other Destra funds.Class I shares allow for the payment of fees to financial intermediaries for providing administrative services, including recordkeeping, subaccounting, order processing for omnibus or networked accounts, or other shareholder services provided on behalf of their clients. Distribution, Servicing and Administrative Fees Distribution and Shareholder Servicing Plans In accordance with Rule 12b-1 of the Investment Company Act of 1940, as amended, the Fund has adopted shareholder servicing plans for Class A shares, Class C shares and Class P shares (the “Class A Plan,” “Class C Plan” and “Class P Plan,” respectively, or collectively the “Plans”).Under the Plans, the Fund may pay Destra Capital Investments LLC (“Destra Capital Investments”), the Fund’s distributor, a fee for the sale and distribution and/or shareholder servicing of Class A shares, Class C shares and Class P shares based on average daily net assets of each, up to the following annual rates: Class Maximum annual 12b-1 Fee for the Fund Class A shares 0.25% Class C shares 1.00% * Class P shares 0.25% * Up to 0.75% of this fee is for distribution services and up to 0.25% of this fee is for shareholder services. 33 Under the terms of the Plans, the Fund is authorized to make payments to Destra Capital Investments for remittance to retirement plan service providers, broker-dealers, bank trust departments, financial advisors and other financial intermediaries, as compensation for distribution and/or shareholder services performed by such entities for their customers who are investors in the Fund. Such financial intermediaries may from time to time be required to meet certain criteria in order to be eligible to receive 12b-1 fees. Typically, under the adopted Class C Plan, Destra Capital Investments retains all fees paid for the first 12 months pursuant to the Plan on any investment in Class C shares in order to recoup prior expenses incurred with respect to the payment of an 1% commission on sales of Class C shares to the financial intermediary. Accordingly, financial intermediaries will become eligible for monthly compensation under the Class C Plan beginning in the 13th month following the purchase of Class C shares. However, certain financial intermediaries may elect to not receive the initial 1% commission, in which case, Destra Capital Investments will pay the monthly 12b-1 fees to such financial intermediary beginning on the first month following the purchase of Class C shares as such fees accrue. The Class C shares for which a financial intermediary elects to not receive the initial 1% commission will not be subject to a CDSC. Destra Capital Investments is entitled to retain some or all fees payable under the Plan in certain circumstances, including when there is no broker of record or when certain qualification standards have not been met by the broker of record. Because 12b-1 fees are paid out of a Fund’s assets on an ongoing basis, over time they will increase the cost of your investment and may cost you more than paying other types of sales charges. Administrative Fees For Class A shares, Class C shares, Class P shares and Class I shares, certain intermediaries pursuant to an agreement with the Fund or its service providers may charge administrative fees for certain services such as recordkeeping, subaccounting, order processing for omnibus or networked accounts or other shareholder services provided by intermediaries on behalf of the shareholders of the Fund.Order processing which may be subject to such administrative fees includes the submission of transactions through the National Securities Clearing Corporation (“NSCC”) or similar systems, as well as those processed on a manual basis.Because the form and amount charged varies by intermediary, the amount of the administrative fees borne by the class is an average of all fees charged by applicable intermediaries.In the event an intermediary receiving payments from Destra Capital Investments on behalf of the Fund converts from a networking structure to an omnibus account structure, or otherwise experiences increased costs, fees borne by the shares of the Fund may increase. The Fund anticipates that the operating expenses for the Class P shares will be in excess of the operating expenses for the other share classes due to the services provided to the Class P shares that are not provided to the other share classes.Accordingly, the Fund may pay an annual administrative fee for Class P shares for certain administrative services, including but not limited to retirement platform fees or other shareholder services provided by intermediaries on behalf of the shareholders of the Fund.These 34 administrative fees are paid by the shares of the Fund to Destra Capital Investments, who then reimburses eligible intermediaries. Purchases Generally, purchases of Class A shares and Class C shares may only be made through institutional channels such as financial intermediaries and retirement accounts. Purchases of Class P shares may be made only through financial intermediaries.Generally, purchases of Class I shares may only be made through financial intermediaries and by certain institutional investors.Contact your financial intermediary or refer to your plan documents for information on how to invest in the Fund, including additional information on minimum initial or subsequent investment requirements.Your financial intermediary may charge you a separate or additional fee for processing purchases of shares.The Fund has only authorized certain financial intermediaries to receive purchase orders on the Fund’s behalf.As discussed under “Payments to Financial Intermediaries,” Destra and its affiliates, pursuant to agreements with certain intermediaries, may pay commissions or fees to those intermediaries for their role in the attraction and retention of shareholders to the Fund.When considering Fund recommendations made by these intermediaries, you should consider such arrangements. Because the Fund is not intended for frequent trading, the Fund reserves the right to reject any purchase order, including exchange purchases, for any reason.For more information about the Fund’s policy on frequent trading, refer to “Frequent Trading.” In compliance with the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”), your financial intermediary is required to verify certain information on your account application as part of its Anti-Money Laundering Program.In addition to your full name, and date of birth, you will be required to provide your social security number and permanent street address to assist in verifying your identity.Some financial intermediaries may also require that you provide other documents that help to establish your identity.Until verification of your identity is made, your financial intermediary may temporarily limit additional share purchases or even close an account if they are unable to verify a shareholder’s identity.Please contact your financial intermediary if you need assistance when completing your application or would like to receive additional information regarding the USA PATRIOT Act or the intermediary’s Anti-Money Laundering Program. Minimum and Maximum Investment Requirements There is a $2,500 minimum investment requirement per Fund account for the purchase of Class A shares, Class C shares and Class P shares; however, certain tax-deferred retirement accounts or UGMA/UTMA accounts are subject to a $500 minimum.Investors in a defined contribution plan through a third party administrator should refer to their plan document or contact their plan administrator for additional information. 35 Accounts which are a part of certain wrap programs may not be subject to these minimums.Investors should refer to their intermediary for additional information. There is a $1 million minimum investment requirement for institutional investors purchasing Class I shares.Institutional investors generally may meet the minimum investment amount by aggregating multiple accounts within the same fund.Accounts offered through an intermediary institution must meet the minimum investment requirements of $500 for tax-deferred accounts and $2,500 for other account types.Directors, officers and employees of Destra and its affiliates, as well as Trustees and officers of the Fund, may purchase Class I shares through certain financial intermediaries’ institutional platforms.For more information about this program and eligibility requirements, please contact a Destra representative at (877) 287-9646. There may be exceptions to these minimums for certain tax-deferred, tax-qualified and retirement plans and accounts held through wrap programs.For additional information, contact your intermediary, plan sponsor, administrator or a Destra representative. If your Fund account is valued at less than $100, other than as a result solely of depreciation in share value, the Fund may request that your financial intermediary close your account.The Fund reserves the right to make such a request annually, however, certain accounts held through intermediaries may not be subject to closure due to the policies of the intermediaries.You may receive written notice from your intermediary to increase your account balance to the required minimum to avoid having your account closed.You may receive written notice prior to the closure of your Fund account so that you may increase your account balance to the required minimum.Please note that you may incur a tax liability as a result of a redemption upon closure of your account. There is a $500,000 maximum on any single purchase of Class C shares.For investors who wish to purchase more than $500,000 worth of shares, the sales charge and expense structure of Class A shares may be more advantageous. The Fund reserves the right to change the amount of these minimums or maximums from time to time or to waive them in whole or in part. Periodic Purchase Plan You may arrange for periodic purchases by authorizing your financial intermediary to debit the amount of your investment from your bank account on a day or days you specify.Contact your financial intermediary or a Destra representative, if applicable, for details.Not all financial intermediaries offer this plan. Initial Sales Charge Class A Shares The initial sales charge imposed on the purchase of Class A shares is based on the amount invested, as set forth in the table below.The proceeds of any applicable sales 36 charge are allocated between Destra Capital Investments and your financial intermediary.The table below sets forth the amount of the applicable sales charge as a percentage of offering price and net amount invested.The dollar amount of your initial sales charge is calculated as the difference between the public offering price and the net asset value of those shares.Since the offering price is calculated to two decimal places using standard rounding criteria, the number of shares purchased and the dollar amount of your sales charge as a percentage of the offering price and of your net investment may be higher or lower than the amounts set forth in the table depending on whether there was a downward or upward rounding. Class A Shares Sales Charge as a Percentage of: Amount of Purchase at Offering Price Offering Price(1) Net Amount Invested Amount of Sales Charge Reallowed to Financial Intermediaries as a Percentage of Offering Price Under $50,000 5.75% 6.10% 5.00% $50,000 but under $100,000 4.50% 4.71% 3.75% $100,000 but under $250,000 3.50% 3.63% 2.75% $250,000 but under $500,000 2.50% 2.56% 2.00% $500,000 but under $1,000,000 2.00% 2.04% 1.60% $1,000,000 and above None(2) None None(3) (1) Offering Price includes the initial sales charge. (2) A contingent deferred sales charge of 1.00% may apply to Class A shares purchased without an initial sales charge if redeemed within 12 months of purchase. (3) Destra Capital Investments may pay financial intermediaries commissions on purchases of Class A shares as follows: · 1.00% on amounts from $1,000,000 to $4,000,000; · plus 0.50% on amounts greater than $4,000,000 to $10,000,000; · plus 0.25% on amounts over $10,000,000. The purchase totals eligible for these commissions are aggregated on a rolling one year basis so that the rate payable resets to the highest rate annually. Qualifying for a Reduction or Waiver of Class A Shares Sales Charge You may be able to lower or eliminate your sales charge on Class A shares under certain circumstances.For example, when purchasing new Class A or Class C shares, you can combine Class A shares and Class C shares you already own (either in this Fund or certain other Destra funds) with your current purchase to take advantage of the breakpoints in the sales charge schedule as set forth above.The circumstances under which you may combine such ownership of shares and purchases are described below.If you would like more information on aggregating shares to take advantage of the breakpoints, please contact your financial intermediary. 37 Class A shares of the Fund may be purchased without an initial sales charge by the following persons (and their spouses, parents, in-laws and children under 21 years of age): (i) registered representatives and other employees of intermediaries that have selling agreements with Destra Capital Investments to sell Class A shares; (ii) directors, officers and employees, and their immediate family members, of Destra Capital Management LLC and its affiliates; (iii) Trustees and officers, and their immediate family members, of the Fund; and (iv) directors and officers, and their immediate family members, of any sub-adviser to a Destra fund.Immediate family members are defined as spouses or domestic partners, parents, children, grandparents, grandchildren, parents-in-law, sons-in-law and daughters-in-law, siblings, a sibling’s spouse and a spouse’s siblings.Additionally, certain financial intermediaries have entered into an agreement with Destra Capital Investments that allows the waiver of the initial sales charge on purchases of Class A shares.In order to obtain a sales charge discount, you should inform your financial intermediary of other accounts in which there are Fund holdings eligible to be aggregated to meet a sales charge breakpoint.These other accounts may include the accounts described under “Aggregating Accounts.”It is possible that your financial intermediary will require documentation, such as an account statement, to prove that the accounts are eligible for aggregation.The Letter of Intent described below requires historical cost information in certain circumstances.You should retain records necessary to show the price you paid to purchase Fund shares, as the Fund, their agents, or your financial intermediary may not retain this information. Right of Accumulation.You may purchase Class A shares of the Fund at a reduced sales charge determined by aggregating the dollar amount of the new purchase (measured by the offering price) and the total prior day’s net asset value (net amount invested) of all eligible shares (as set forth herein) and applying the sales charge applicable to such aggregate amount.Shares eligible for aggregation include Class A shares of the Fund and of certain other classes (Class A shares and Class C shares) of Destra funds then held by you, or held in accounts identified under “Aggregating Accounts.”In order for your purchases and holdings to be aggregated for purposes of qualifying for such discount, they must have been made through one financial intermediary and you must provide sufficient information to your financial intermediary at the time of initial purchase of shares that qualify for the right of accumulation to permit verification that the purchase qualifies for the reduced sales charge.The right of accumulation is subject to modification or discontinuance at any time with respect to all shares purchased thereafter. Letter of Intent.You can also reduce the sales charge on the purchase of Class A shares by signing a Letter of Intent indicating your intention to purchase $50,000 or more of Class A shares (including Class A shares in other series of the Destra funds)over a 13-month period.The term of the Letter of Intent will commence upon the date you sign the Letter.In order to apply purchases towards the intended amount, you must refer to such Letter when placing all orders. When calculating the applicable sales charge to a purchase pursuant to a Letter of Intent, the amount of investment for purposes of applying the sales load schedule includes: (i) the historical cost (what you actually paid for the shares at the time of purchase, including 38 any sales charges) of all Class A shares acquired during the term of the Letter of Intent; minus (ii) the value of any redemptions of Class A shares made during the term of the Letter of Intent.Each investment made during the period receives the reduced sales charge applicable to the total amount of the investment goal.A portion of shares purchased may be held in escrow to pay for any applicable sales charge.If the goal is not achieved within the period, you must pay the difference between the sales charges applicable to the purchases made and the charges previously paid, or an appropriate number of escrowed shares will be redeemed.Please contact your financial intermediary to obtain a Letter of Intent application. Aggregating Accounts.In calculating the applicable breakpoint and sales charge on large purchases or those made through the exercise of a Letter of Intent or right of accumulation, investments made by you (and your spouse and children under age 21) on any given day may be aggregated if made for your own account(s) and/or certain other accounts such as: trust accounts established by the above individuals (or the accounts of the primary beneficiary of the trust if the person who established the trust is deceased); solely controlled business accounts; and single participant retirement plans.To receive a reduced sales charge under the right of accumulation or a Letter of Intent, you must notify your financial intermediary of any eligible accounts that you, your spouse and your children under age 21 have at the time of your purchase. You may access information regarding sales loads, breakpoint discounts and purchases of the Fund’s shares, free of charge, and in a clear and prominent format, on our website at destracapital.com, and by following the appropriate hyperlinks to the specific information. Commission on Class C Shares Destra Capital Investments may pay to your financial intermediary a commission rate of 1.00% of the net asset value of the Class C shares purchased.Service providers to qualified plans will not be eligible to receive this commission if they receive 12b-1 fees from the time of initial investment of qualified plan assets in Class C shares. Exchanges Contact your financial intermediary (the Fund’s transfer agent at (877) 287-9646 for Class I shares) or consult your plan documents for information on exchanging into other funds in the Destra family of funds.As with any investment, be sure to read the prospectus of the fund into which you are exchanging.An exchange from one fund to another is generally a taxable transaction (except for certain tax-deferred accounts).Exchanges are subject to the following conditions: · You may generally exchange shares of the Fund for shares of the same class of any other fund in the Destra family of funds offered through your financial intermediary or qualified plan. · You must meet the minimum investment amount for the Fund. 39 · The Fund reserves the right to reject any exchange request and to modify or terminate the exchange privilege at any time. · For Class P shares and Class I shares, an exchange of shares from the Fund held for 90 days or less may be subject to the Fund’s redemption fee.For more information on redemption fees, including a discussion of the circumstances in which the redemption fee may not apply, refer to “Redemption Fee.” · The exchange privilege is not intended as a vehicle for short-term or frequent trading.The Fund may suspend or terminate your exchange privilege if you make more than one round trip in the Fund in a 30-day period and may bar future purchases in the Fund or other Destra funds.The Fund will work with intermediaries to apply the Fund’s exchange limit.However, the Fund may not always have the ability to monitor or enforce the trading activity in such accounts.For more information about the Fund’s policy on frequent trading, refer to “Frequent Trading.” Waiver of Sales Charges The sales charge will be waived on any Class A shares received through an exchange of Class A shares of another fund of the Destra family of funds.Class A shares or Class C shares received through an exchange of Class A shares or Class C shares, respectively, of another fund of the Destra family of funds will not be subject to any applicable CDSC at the time of the exchange.Any CDSC applicable to redemptions of Class A shares or Class C shares will continue to be measured on the shares received by exchange from the date of your original purchase.For more information about the CDSC, please refer to “Redemptions.” Unlike Class A shares, Class C shares do not have any front-end sales charges; however, their higher annual operating expenses mean that over time, you could end up paying more than the equivalent of the maximum allowable front-end sales charge. Redemptions Generally, redemptions may only be effected only through financial intermediaries, retirement platforms and certain institutional investors, as applicable and described above.It is possible that your financial intermediary charges a processing or service fee in connection with the redemption of shares.Contact your financial intermediary or refer to the appropriate plan documents for details. Shares of the Fund are redeemable on any business day on which the Fund’s NAV is calculated.Redemptions are duly processed at the NAV next calculated after receipt of the redemption order by the Fund or its agents.Redemption proceeds, less any applicable CDSC for Class A shares or Class C shares or any applicable redemption fee for Class P shares and Class I shares, will normally be sent seven calendar days following receipt of the redemption order. The Fund reserves the right to postpone payment of redemption proceeds for up to seven (7) calendar days.Additionally, the right to require the Fund to redeem their shares may 40 be suspended, or the date of payment may be postponed beyond seven calendar days, whenever: (i) trading on the NYSE is restricted, as determined by the SEC, or the NYSE is closed (except for holidays and weekends); (ii) the SEC permits such suspension and so orders; or (iii) an emergency exists as determined by the SEC so that disposal of securities or determination of NAV is not reasonably practicable. Redemptions In-Kind Shares normally will be redeemed for cash, although the Fund retains the right to redeem some or all of its shares in-kind under unusual circumstances, in order to protect the interests of remaining shareholders, to accommodate a request by a particular shareholder that does not adversely affect the interests of the remaining shareholders, or in connection with the liquidation of the Fund, by delivery of securities selected from its assets at its discretion. However, the Fund is required to redeem shares solely for cash up to the lesser of $250,000 or 1% of the NAV of the Fund during any 90-day period for any one shareholder. Should redemptions by any shareholder exceed such limitation, the Fund will have the option of redeeming the excess in cash or in-kind. In-kind payment means payment will be made in portfolio securities rather than cash. If this occurs, the redeeming shareholder might incur brokerage or other transaction costs to convert the securities to cash. Periodic Withdrawal Plan You may arrange for periodic redemptions by authorizing your financial intermediary to redeem a specified amount from your account on a day or days you specify.Any resulting CDSC for Class A shares or Class C shares may be waived through financial intermediaries that have entered into an applicable agreement with Destra Capital Investments.The maximum annual rate at which shares subject to a CDSC may be redeemed, pursuant to a systematic withdrawal plan, without paying a CDSC, is 12% of the net asset value of the account.Certain other terms and conditions, including minimum amounts, may apply.Contact your financial intermediary, or a Destra representative for Class I shares, for details.Not all financial intermediaries offer this plan. Class A Shares and Class C Shares CDSC A 1.00% CDSC may be deducted with respect to Class A shares purchased without an initial sales charge if redeemed within 12 months of purchase, unless any of the listed CDSC waivers apply.A 1.00% CDSC will be deducted with respect to Class C shares redeemed within 12 months of purchase, unless a CDSC waiver applies.The CDSC will be based on the lower of the original purchase price or the value of the redemption of the Class A shares or Class C shares redeemed, as applicable. 41 CDSC Waivers There are certain cases in which you may be exempt from a CDSC charged to Class A shares and Class C shares.Among others, these include: · Upon the death or disability of an account owner; · Retirement plans and certain other accounts held through a financial intermediary that has entered into an agreement with Destra Capital Investments to waive CDSCs for such accounts; · Retirement plan shareholders taking required minimum distributions; · The redemption of Class A shares or Class C shares acquired through reinvestment of Fund dividends or distributions; · The portion of the redemption representing appreciation as a result of an increase in NAV above the total amount of payments for Class A shares or Class C shares during the period during which the CDSC applied; · If the Fund chooses to liquidate or involuntarily redeem shares in your account; or · If a financial intermediary elects to not receive the initial 1% commission and is receiving 12b-1 fees beginning on the first month following the purchase of ClassC shares as such fees accrue. To keep the CDSC as low as possible, Class A shares or Class C shares not subject to any CDSC will be redeemed first, followed by shares held longest. Class A Shares Reinstatement Privilege After you have redeemed Class A shares, you have a one-time right to reinvest the proceeds within 90 days of the redemption date at the current NAV (without an initial sales charge).You will not be reimbursed for any CDSC paid on your redemption of Class A shares. Class P Shares and Class I Shares Redemption Fee Redemptions (and exchanges) of Class P shares and Class I sharesfrom the Fund held for 90 days or less may be subject to the Fund’s redemption fee equaling 2.00% of the net asset value of redemption proceeds.This fee is paid directly to the Fund rather than to Destra and is designed to deter excessive short-term trading and to offset the brokerage commissions, market impact and other costs associated with changes in the Fund’s asset level and cash flow due to short-term money movements in and out of the Fund. Certain intermediaries have agreed to charge the Fund’s redemption fee on their customers’ accounts.In this case, the amount of the fee and the holding period will generally be consistent with the Fund’s.However, due to operational requirements, the intermediaries’ methods for tracking and calculating the fee may differ in some respects from the Fund’s. 42 The redemption fee does not apply to certain types of accounts held through intermediaries, including: (i) certain employer-sponsored retirement plans; (ii) certain broker wrap fee and other fee-based programs; (iii) certain omnibus accounts where the omnibus account holder does not have the operational capability to impose a redemption fee on its underlying customers’ accounts; and (iv) certain intermediaries that do not have or report to the Fund sufficient information to impose a redemption fee on their customers’ accounts. In addition, the redemption fee does not apply to: (i) premature distributions from retirement accounts that are exempt from IRS penalty due to the disability of or medical expenses incurred by the shareholder; (ii) required minimum distributions from retirement accounts; (iii) return of excess contributions in retirement accounts; (iv) redemptions resulting in the settlement of an estate due to the death of the shareholder; (v) redemptions through an automated systematic withdrawal or exchange plan; (vi) redemptions by participants of an employer-sponsored automatic enrollment 401(k) plan who properly elect a refund of contributions within 90 days of being automatically enrolled in such plan; (vii) involuntary redemptions imposed by Destra; and (viii) reinvested distributions (dividends and capital gains).For same-fund share class exchanges, no redemption fee will be applied based on the exchange transaction.However, to the extent an intermediary is applying a redemption fee, the redemption fee will be imposed on a subsequent underlying shareholder-initiated sale of shares after the exchange.When cooperation from a financial intermediary is necessary to impose a redemption fee on its customers’ accounts, different or additional exemptions may be applied by the financial intermediary.Redemption fees may be waived under certain circumstances involving involuntary redemptions imposed by intermediaries.Contact your financial intermediary, a Destra representative at (877) 287-9646 for Class I shares, or refer to your plan documents for more information on whether the redemption fee is applied to your shares. In addition to the circumstances previously noted, the Fund reserves the right to waive the redemption fee at its discretion where it believes such waiver is in the best interests of the Fund, including but not limited to when it determines that imposition of the redemption fee is not necessary to protect the Fund from the effects of short-term trading.In addition, the Fund reserves the right to modify or eliminate the redemption fee or waivers at any time.If there is a material change to the Fund’s redemption fee, the Fund will notify you at least 60 days prior to the effective date of the change. 43 Section 4General Information Distributions The Fund intends to make regular quarterly distributions to shareholders.Various factors will affect the levels of cash we receive from our investments, as well as the amounts of income and return of capital (in the case of the Fund’s investments in MLPs) represented by such cash. To permit us to maintain a more stable quarterly distribution, we may distribute less or more than the entire amount of cash we receive from our investments in a particular period. Any undistributed cash would be available to supplement future distributions, and until distributed would add to our net asset value. Correspondingly, once distributed, such amounts will be deducted from our net asset value. In order to avoid taxation of the Fund, the Internal Revenue Code requires the Fund to distribute all or substantially all of its net investment income and any net capital gains realized on its investments at least annually. The Fund’s income from certain dividends, interest and any net realized short-term capital gains are paid to shareholders as ordinary income dividends. Certain dividend income may be reported to shareholders as “qualified dividend income,” which is generally subject to reduced rates of taxation. Net realized long-term capital gains are paid to shareholders as capital gains distributions, regardless of how long shares of the Fund have been held. We cannot predict with respect to a given quarter how much of our net investment income will be included in the distribution we make for that quarter.Distributions are made at the class level, so they may vary from class to class within the Fund. Distribution Schedule Dividends from net investment income and distributions of capital gains are normally declared and distributed in March, June, September and December but, if necessary, may be distributed at other times as well.Distributions of capital gains are normally declared in December and paid in January.The date you receive your distribution may vary depending on how your intermediary processes trades.Please consult your intermediary for details. How Distributions Affect the Fund’s NAV Distributions are paid to shareholders as of the record date of a distribution of the Fund, regardless of how long the shares have been held.Dividends and net capital gains that have not yet been distributed are included in the Fund’s daily NAV.The share price of the Fund drops by the amount of the distribution, net of any subsequent market fluctuations.For example, assume that on December 31, the Fund declared a dividend in the amount of $0.25 per share.If the Fund’s share price was $10.00 on December 30, the Fund’s share price on December 31 would be $9.75, barring market fluctuations.You should be aware that distributions from a taxable mutual fund do not increase the value of your investment and may create income tax obligations. 44 Taxes As with any investment, you should consider the tax consequences of investing in the Fund.Any tax liabilities generated by your transactions are your responsibility and not the Fund’s or the intermediaries’. The following discussion does not apply to qualified tax-deferred accounts or other non-taxable entities, nor is it a complete analysis of the federal income tax implications of investing in the Fund.You should consult your tax adviser if you have any questions.Additionally, state or local taxes may apply to your investment, depending upon the laws of your state of residence. Non-U.S. Income Tax Considerations Investment income that the Fund receives from its non-U.S. investments may be subject to non-U.S. income taxes, which generally will reduce Fund distributions. However, the United States has entered into tax treaties with many non-U.S. countries that may entitle you to certain tax benefits. Taxes and Tax Reporting The Fund will make distributions that may be taxed as ordinary income (which may be taxable at different rates, depending on the sources of the distributions) or capital gains (which may be taxable at different rates, depending on the length of time the Fund holds its assets). Dividends from the Fund’s long-term capital gains are generally taxable as capital gains, while dividends from short-term capital gains and net investment income are generally taxable as ordinary income. However, certain ordinary income distributions received from the Fund that are determined to be qualified dividend income may be taxed at tax rates equal to those applicable to long- term capital gains. The tax you pay on a given capital gains distribution depends generally on how long the Fund has held the portfolio securities it sold. It does not depend on how long you have owned your Fund shares. Dividends generally do not qualify for a dividends received deduction if you are a corporate shareholder. Early in each year, you will receive a statement detailing the amount and nature of all dividends and capital gains that you were paid during the prior year. If you hold your investment at the firm where you purchased your Fund shares, you will receive the statement from that firm. If you hold your shares directly with the Fund, the Fund’s transfer agent will send you the statement on the Fund’s behalf. The tax status of your dividends is the same whether you reinvest your dividends or elect to receive them in cash. The sale of shares in your account may produce a gain or loss, and is a taxable event. For tax purposes, an exchange of shares between funds is generally the same as a sale. Please note that if you do not furnish your Fund with your correct Social Security number or employer identification number, federal law requires the Fund to withhold federal income tax from your distributions and redemption proceeds at the then current rate. 45 Please consult the statement of additional information and your tax advisor for more information about taxes. Buying or Selling Shares Close to a Record Date Buying fund shares shortly before the record date for a taxable dividend is commonly known as “buying the dividend.” The entire dividend may be taxable to you even though a portion of the dividend effectively represents a return of your purchase price. Foreign Tax Credit A regulated investment company more than 50% of the value of whose assets consists of stock or securities in foreign corporations at the close of the taxable year may, for such taxable year, pass the regulated investment company’s foreign tax credits through to its investors. Payments to Financial Intermediaries From its own assets, Destra or its affiliates may pay selected brokerage firms or other financial intermediaries that sell shares of the Destra funds for distribution, marketing, promotional, or related services.Such payments may be based on gross sales, assets under management, or transactional charges, or on a combination of these factors.The amount of these payments is determined from time to time by Destra, may be substantial and may differ for different financial intermediaries.Payments based primarily on sales create an incentive to make new sales of shares, while payments based on assets create an incentive to retain previously sold shares. Payments based on transactional charges may include the payment or reimbursement of all or a portion of “ticket charges.”Ticket charges are fees charged to salespersons purchasing through a financial intermediary firm in connection with mutual fund purchases, redemptions, or exchanges.The payment or reimbursement of ticket charges creates an incentive for salespersons of an intermediary to sell shares of Destra funds over shares of funds for which there is lesser or no payment or reimbursement of any applicable ticket charge.Destra and its affiliates consider a number of factors in making payments to financial intermediaries, including the distribution capabilities of the intermediary, the overall quality of the relationship, expected gross and/or net sales generated by the relationship, redemption and retention rates of assets held through the intermediary, the willingness of the intermediary to cooperate with Destra’s marketing efforts, access to sales personnel and the anticipated profitability of sales through the institutional relationship.These factors may change from time to time.Broker-dealer firms currently receiving or expected to receive these fees are listed in the Statement of Additional Information. In addition, for all shares, Destra Capital Investments or their affiliates may pay fees, from their own assets, to brokerage firms, banks, financial advisors, retirement plan service providers and other financial intermediaries for providing other marketing or 46 distribution-related services.Destra Capital Investments may also pay fees, from their own assets, for recordkeeping, subaccounting, transaction processing and other shareholder or administrative services (including payments for processing transactions via National Securities Clearing Corporation or other means) in connection with investments in the Destra funds.These fees are in addition to any fees that may be paid by the Destra funds for these types of services or other services. Destra or its affiliates may also share certain marketing expenses with intermediaries, or pay for or sponsor informational meetings, seminars, client awareness events, support for marketing materials, sales reporting or business building programs for such intermediaries to raise awareness of the Fund.Such payments may be in addition to, or in lieu of, sales-based, asset-based and transaction-based payments.These payments are intended to promote the sales of Destra funds and to reimburse financial intermediaries, directly or indirectly, for the costs that they or their salespersons incur in connection with educational seminars, meetings and training efforts about the Destra funds to enable the intermediaries and their salespersons to make suitable recommendations, provide useful services and maintain the necessary infrastructure to make the Destra funds available to their customers. The receipt of (or prospect of receiving) sales-, asset- and/or transaction-based payments or reimbursements and other forms of compensation described above may provide a financial intermediary and its salespersons with an incentive to favor sales of Destra funds’ shares over sales of other mutual funds (or non-mutual fund investments) or to favor sales of one class of Destra funds’ shares over sales of another of Destra funds’ share class.The receipt of these payments may cause certain financial intermediaries to elevate the prominence of the Destra funds within such financial intermediary’s organization by, for example, placement on a list of preferred or recommended funds and/or the provision of preferential or enhanced opportunities to promote the Destra funds in various ways within such financial intermediary’s organization. The payment arrangements described above will not change the price an investor pays for shares nor the amount that a Destra fund receives to invest on behalf of the investor.You should consider whether such arrangements exist when evaluating any recommendations from an intermediary to purchase or sell shares of the Fund and when considering which share class of the Fund is most appropriate for you.Please contact your financial intermediary or plan sponsor for details on such arrangements. Availability of Portfolio Holdings Information The Disclosure of Portfolio Holdings Policies and Procedures adopted by Destra and all mutual funds managed within the Destra fund complex are designed to be in the best interests of the Fund and to protect the confidentiality of the Fund’s portfolio holdings.The following describes policies and procedures with respect to the disclosure of portfolio holdings. 47 · Full Holdings.The Fund is required to disclose its complete holdings in the quarterly holdings report on Form N-Q within 60 days of the end of each fiscal quarter, and in the annual report and semiannual report to Fund shareholders.These reports (i) are available on the SEC’s website at http://www.sec.gov; (ii) may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C.(information on the Public Reference Room may be obtained by calling 1-800-SEC-0330); and (iii) are available without charge, upon request, by calling a Destra representative at (877) 287-9646 (toll free). · Top 10 Holdings.The Fund’s top 10 portfolio holdings, in order of position size and as a percentage of the Fund’s entire portfolio, are available monthly with a 30-day lag. · Other Information.The Fund will provide security breakdowns (e.g., industry, sector, regional, market capitalization and asset allocation), top performance contributors/detractors and specific portfolio level performance attribution information and portfolio characteristics, such as total number of fund holdings, weighted average market capitalization, sector allocations and country weights, among other characteristics, monthly with a 30-day lag. Full portfolio holdings will remain available on the Destra website at least until a Form N-CSR or Form N-Q is filed with the SEC for the period that includes the date as of which the website information is current.The Fund discloses its short positions, if applicable, only to the extent required in regulatory reports.Destra may exclude from publication all or any portion of portfolio holdings or change the time periods of disclosure as deemed necessary to protect the interests of the Destra funds.Under extraordinary circumstances, exceptions to the Disclosure of Portfolio Holdings Policies and Procedures may be made by Destra’s Chief Investment Officer(s) or their delegates.Such exceptions may be made without prior notice to shareholders.A summary of the Fund’s portfolio holdings disclosure policies and procedures, which includes a discussion of any exceptions, is contained in the Fund’s Statement of Additional Information. Frequent Trading Frequent Trading Policies and Procedures The Board has adopted policies and procedures with respect to short-term and frequent trading of Fund shares (“frequent trading”).The Fund is intended exclusively for long-term investment and will take reasonable steps to attempt to detect and deter short-term and frequent trading.Transactions placed in violation of the Fund’s exchange limits or frequent trading policies may be cancelled or revoked by the Fund by the next business day following receipt by the Fund.In enforcing these policies and procedures, the trading history of accounts determined to be under common ownership or control within any of the Destra funds may be considered.As described below, however, the Fund may not be able to identify all instances of frequent trading or completely eliminate the possibility of frequent trading.In particular, it may be difficult to identify frequent trading in certain omnibus accounts and other accounts traded through intermediaries.By their nature, omnibus accounts, in which purchases and redemptions of the Fund’s 48 shares by multiple investors are aggregated by the intermediary and presented to the Fund on a net basis, may effectively conceal the identity of individual investors and their transactions from the Fund and its agents.This makes the elimination of frequent trading in the accounts impractical without the assistance of the intermediary. Among other safeguards, the Fund attempts to deter frequent trading through the following methods: · exchange limitations as described under “Exchanges;” · trade monitoring; · fair valuation of securities as described under “Pricing of Fund Shares;” and · redemption fees as described under “Redemption Fee” (where applicable on certain classes of the Fund). Generally, a purchase and redemption of shares from the Fund within 30 days (a “round trip”) may result in enforcement of the Fund’s frequent trading policies and procedures with respect to future purchase orders, provided that the Fund reserves the right to reject any purchase request as explained above. The Fund constantly monitors for patterns of shareholder frequent trading.Any investor who makes more than one round trip in the Fund over a 90-day period may be subject to suspension or termination of such investor’s exchange privileges.The Fund may also bar future purchases into the Fund and other Destra funds by such investor.The Fund’s frequent trading policies generally do not apply to (i) a money market fund, although money market funds at all times reserve the right to reject any purchase request (including exchange purchases) for any reason without prior notice, and (ii) transactions in the Destra funds by a Destra “fund of funds,” which is a fund that primarily invests in other Destra mutual funds. The Fund’s Board may approve from time to time a redemption fee to be imposed by any Destra fund, subject to 60 days’ notice to shareholders of the Fund. Omnibus transactions placed through a financial intermediary for numerous investors may cause such investors to be treated as a group for purposes of the Fund’s frequent trading policies and procedures and may be rejected in whole or in part by the Fund.The Fund, however, cannot always identify or reasonably detect frequent trading that may be facilitated by financial intermediaries or made difficult to identify through the use of omnibus accounts.Because certain intermediaries transmit purchase, exchange and redemption orders to the Fund as a net aggregation of numerous investor orders, the Fund may have difficulty curtailing such activity.Transactions accepted by a financial intermediary in violation of the Fund’s frequent trading policies may be cancelled or revoked by the Fund by the next business day following receipt by the Fund. In an attempt to detect and deter frequent trading in omnibus accounts, the Fund or its agents may require intermediaries to impose restrictions on the trading activity of accounts traded through those intermediaries.Such restrictions may include, but are not limited to: requiring that trades be placed by U.S. mail; prohibiting future purchases by 49 investors who have recently redeemed Fund shares; requiring intermediaries to report information about customers who purchase and redeem large amounts; and other similar restrictions.The Fund’s ability to impose such restrictions with respect to accounts traded through particular intermediaries may vary depending on the systems’ capabilities, applicable contractual and legal restrictions and cooperation of those intermediaries.Certain transactions in Fund shares, such as periodic rebalancing through intermediaries (no more frequently than every 60 days) or those which are made pursuant to systematic purchase, exchange, or redemption programs generally do not raise frequent trading concerns and normally do not require application of the Fund’s methods to detect and deter frequent trading. The Fund also reserves the right to reject any purchase request (including exchange purchases) by any investor or group of investors for any reason without prior notice, including, in particular, if the trading activity in the account(s) is deemed to be disruptive to the Fund.For example, the Fund may refuse a purchase order if the Fund’s portfolio managers and/or investment personnel believe they would be unable to invest the money effectively in accordance with the Fund’s investment policies or the Fund would otherwise be adversely affected due to the size of the transaction, frequency of trading, or other factors. The Fund’s policies and procedures regarding frequent trading may be modified at any time by the Fund’s Board.For more information about the Fund’s Frequent Trading Policy and its enforcement, see “Frequent Trading” in the statement of additional information. Frequent Trading Risks Frequent trading may present risks to the Fund’s long-term shareholders and investment objectives.Frequent trading into and out of the Fund may disrupt portfolio investment strategies, may create taxable gains to remaining Fund shareholders and may increase Fund expenses, all of which may negatively impact investment returns for all remaining shareholders. Funds that invest in foreign securities may be at a greater risk for frequent trading.Investors may attempt to take advantage of anticipated price movements in securities held by the Fund based on events occurring after the close of a foreign market that may not be reflected in the Fund’s NAV (referred to as “price arbitrage”).Such arbitrage opportunities may also arise in funds which do not invest in foreign securities, for example, when trading in a security held by the Fund is halted and does not resume prior to the time the Fund calculates its NAV (referred to as “stale pricing”).Funds that hold thinly-traded securities, such as certain small-capitalization securities, may be subject to attempted use of arbitrage techniques.To the extent that the Fund’s valuation of a security differs from the security’s market value, short-term arbitrage traders may dilute the NAV of the Fund, which negatively impacts long-term shareholders.Although the Fund has adopted fair valuation policies and procedures intended to reduce the Fund’s exposure to price arbitrage, stale pricing and other potential pricing inefficiencies, under 50 such circumstances there is potential for short-term arbitrage trades to dilute the value of Fund shares. Although the Fund takes steps to detect and deter frequent trading pursuant to the policies and procedures described in this Prospectus and approved by the Board, there is no assurance that these policies and procedures will be effective in limiting frequent trading in all circumstances.For example, the Fund may be unable to completely eliminate the possibility of frequent trading in certain omnibus accounts and other accounts traded through intermediaries.Omnibus accounts may effectively conceal the identity of individual investors and their transactions from the Fund and its agents.This makes the Fund’s identification of frequent trading transactions in the Fund through an omnibus account difficult and makes the elimination of frequent trading in the account impractical without the assistance of the intermediary.Although the Fund encourages intermediaries to take necessary actions to detect and deter frequent trading, some intermediaries may be unable or unwilling to do so, and accordingly, the Fund cannot eliminate completely the possibility of frequent trading.Shareholders that invest through an omnibus account should be aware that they may be subject to the policies and procedures of their financial intermediary with respect to frequent trading in the Fund. Shareholder Communications Your financial intermediary or plan sponsor (or the Fund’s transfer agent, if you hold shares directly with the Fund) is responsible for sending you periodic statements of all transactions, along with trade confirmations and tax reporting, as required by applicable law. Your financial intermediary or plan sponsor (or the Fund’s transfer agent, if you hold shares directly with the Fund) is responsible for providing annual and semiannual reports, including the financial statements of the Fund that you have authorized for investment.These reports show the Fund’s investments and the market value of such investments, as well as other information about the Fund and its operations.Please contact your financial intermediary or plan sponsor (or Destra, if you hold shares directly with the Fund) to obtain these reports.The Fund’s fiscal year ends on September 30. Fund Service Providers The custodian of the assets of the Fund is The Bank of New York Mellon, One Wall Street, New York, New York 10286.The custodian also provides certain accounting services to the Fund.The Fund’s transfer, shareholder services and dividend paying agent, BNY Mellon Investment Servicing (US) Inc., 301 Bellevue Parkway, Wilmington, Delaware 19809, performs bookkeeping, data processing and administrative services for the maintenance of shareholder accounts. 51 Section 5Financial Highlights The financial highlights table is intended to help you understand the Fund’s financial performance for the past 5 years or, if shorter, the period of the Fund’s operations. Certain information reflects finan­cial results for a single Fund share. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions). This information has been derived from financial statements audited by KPMG LLP, whose report, along with the Fund’s financial statements, are included in annual report, which is available upon request. 52 Financial Highlights Beneficial interest outstanding throughout the period is presented below: Destra High Dividend Strategy Fund For the period August 10, 2011* to September 30, Class A Net asset value, beginning of period $ Investment operations: Net investment income1 Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Asset Value from Operations Net asset value, end of period $ TOTAL RETURN2 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000's omitted) $ 25 Ratios to average net assets: Expenses, net of expense reimbursements/waivers3 % Expenses, prior to expense reimbursements/waivers3 % Net investment income3 % Portfolio turnover rate4 – % Class I Net asset value, beginning of period $ Investment operations: Net investment income1 Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Asset Value from Operations Net asset value, end of period $ TOTAL RETURN5 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000's omitted) $ Ratios to average net assets: Expenses, net of expense reimbursements/waivers3 % Expenses, prior to expense reimbursements/waivers3 % Net investment income3 % Portfolio turnover rate4 – % * Commencement of operations. 1 Based on average shares outstanding. 2 Assumes an investment at net asset value at the beginning of period, reinvestment of all distributions for the period and does include payment of the maximum sales charge or contingent deferred sales charge (CDSC).Total return would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. 3 Annualized. 4 Not annualized. 5 Assumes an investment at net asset value at the beginning of the period, reinvestment of all distributions for the period. Total return would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. 53 Additional Sources of Information Several additional sources of information are available to you, including the codes of ethics adopted by the Fund, Destra and Destra Capital Investments. Statement of Additional Information The Statement of Additional Information, incorporated by reference into this Prospectus, contains detailed information on the policies and operation of the Fund included in this Prospectus. Annual and Semi-Annual Reports Additional information about the Fund’s investments is available in the annual and semi-annual reports to shareholders. In the Fund’s annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. How to Reach Us The Fund’s most recent Statement of Additional Information and certain other information are available free of charge by calling Destra at 877.287.9646, on the Fund’s website at destracapital.com/literature or through your financial advisor. Shareholders may call the toll free number above with any inquiries. You may also obtain this and other Fund information directly from the Securities and Exchange Commission (“SEC”). Reports and other information about the Fund are available on the EDGAR Database on the SEC’s website at http://www.sec.gov or in person at the SEC’s Public Reference Room in Washington, D.C. Call the SEC at 202.551.8090 for room hours and operation. You may also request Fund information by sending an e-mail request to publicinfo@sec.gov or by writing to the SEC’s Public Reference Section at treet NE, Washington, D.C. 20549-1520. The SEC may charge a copying fee for this information. The Fund is a series of Destra Investment Trust, whose Investment Company Act file number is 811-22417. PRO_HI-DIV-020112 STATEMENT OF ADDITIONAL INFORMATION February 1, 2012, as supplemented February 3, 2012 Destra Global L-Series Fund Ticker: Class A-DLGSX, Class C-DLGCX, Class P-, Class I-DLGIX Destra International L-Series Fund Ticker: Class A-DLIAX, Class C-DLICX, Class P-, Class I-DLIIX Destra US All Cap L-Series Fund Ticker: Class A-DLUAX, Class C-DLUCX, Class P-, Class I-DLUIX This Statement of Additional Information (“SAI”) is not a prospectus. This SAI expands upon, and should be read in conjunction with, the Prospectus dated February 1, 2012, as supplemented February 3, 2012, for the Destra Global L-Series Fund, Destra International L-Series Fund and Destra US All Cap L-Series Fund (each, a “Fund,” and collectively, the “Funds”), each a series of Destra Investment Trust.Copies of the Prospectus may be obtained without charge from the Funds’ website at destracapital.com/literature or by calling (877) 287-9646.The audited financial statements for the Funds’ most recent fiscal period appear in the Funds’ Annual Report dated September 30, 2011.The audited financial statements are incorporated herein by reference and the Annual Report is available without charge from the Funds’ website at destracapital.com/literature or by calling (877) 287-9646. TABLE OF CONTENTS Page Fund History 2 Investment Restrictions 2 Investment Strategies and Risks 4 Management 13 Control Persons and Principal Shareholders 20 Investment Adviser and Sub-Adviser 21 Administrator 24 Portfolio Transactions 25 Net Asset Value 27 Purchases 28 Distribution and Shareholder Servicing Plans 33 Redemptions 35 Tax Matters 36 Frequent Trading 41 Disclosure of Portfolio Holdings 44 Other Service Providers 45 General Trust Information 45 Appendix A - Proxy Voting Procedure 47 FUND HISTORY Each Fund is a separate investment portfolio of the Destra Investment Trust (the “Trust”), an open-end management investment company organized as a Massachusetts business trust on May 25, 2010.Each Fund is diversified and represents shares of beneficial interest in a separate portfolio of securities and other assets, with its own investment objective, policies and strategies.The Funds have retained Destra Capital Advisors LLC (“Destra”) to serve as their investment adviser.Destra has retained Zebra Capital Management, LLC (“Zebra” or the “Sub-Adviser”) to serve as each Fund’s investment sub-adviser, responsible for the day-to-day management of the Funds’ portfolio of securities. INVESTMENT RESTRICTIONS The investment objective and certain fundamental investment policies of the Funds are described in the Prospectus for the Funds.The fundamental investment policies, together with the investment objective of each Fund and certain other policies specifically identified in the Prospectus, cannot be changed without approval by holders of a “majority of the Fund’s outstanding voting shares.” As defined in the Investment Company Act of 1940, as amended (the “1940 Act”), this means the vote of (i) 67% or more of the Fund’s shares present at a meeting, if the holders of more than 50% of the Fund’s shares are present or represented by proxy, or (ii) more than 50% of the Fund’s shares, whichever is less.Certain matters under the 1940 Act, which must be submitted to a vote of the holders of the outstanding voting securities of a series, shall not be deemed to have been effectively acted upon unless approved by the holders of a majority of the outstanding voting shares of each series affected by such matter.Each Fund, as a fundamental policy, may not, without the approval of the holders of a majority of the Fund’s outstanding voting shares: 1. Purchase or sell real estate or real estate limited partnership interests, provided, however, that a Fund may invest in securities secured by real estate or interests therein or issued by companies which invest in real estate or interests therein when consistent with the other policies and limitations described in the Prospectus. 2. Invest in physical commodities unless acquired as a result of ownership of securities or other instruments (but this shall not prevent a Fund from purchasing or selling foreign currency, options, futures contracts, options on futures contracts, forward contracts, swaps, caps, floors, collars, securities on a forward-commitment or delayed-delivery basis, and other similar financial instruments). 3. Engage in the business of underwriting securities issued by others, except to the extent that, in connection with the disposition of securities, a Fund may be deemed an underwriter under federal securities law. 4. Lend any security or make any other loan except (i) as otherwise permitted under the 1940 Act, (ii) pursuant to a rule, order or interpretation issued by the SEC or its staff, (iii) through the purchase of a portion of an issue of debt securities in accordance with a 2 Fund’s investment objective, policies and limitations, or (iv) by engaging in repurchase agreements with respect to portfolio securities. 5. Issue any senior security except as otherwise permitted (i) under the 1940 Act or (ii) pursuant to a rule, order or interpretation issued by the SEC or its staff. 6. Borrow money, except as otherwise permitted under the 1940 Act or pursuant to a rule, order or interpretation issued by the SEC or its staff, including (i) as a temporary measure, (ii) by entering into reverse repurchase agreements, and (iii) by lending portfolio securities as collateral. For purposes of this investment limitation, the purchase or sale of options, futures contracts, options on futures contracts, forward contracts, swaps, caps, floors, collars and other similar financial instruments shall not constitute borrowing. 7. Invest more than 5% of its total assets (taken at market value) in securities of any one issuer, other than obligations issued by the U.S. Government, its agencies and instrumentalities, or purchase more than 10% of the voting securities of any one issuer, with respect to 75% of a Fund’s total assets. 8. Invest 25% or more of its total assets in the securities of companies primarily engaged in any one industry provided that: (i) this limitation does not apply to obligations issued or guaranteed by the U.S. Government, its agencies and instrumentalities; and (ii) tax-exempt securities issued by municipalities and their agencies and authorities are not deemed to be industries. The above percentage limits are based upon asset values at the time of the applicable transaction; accordingly, a subsequent change in asset values will not affect a transaction that was in compliance with the investment restrictions at the time such transaction was effected. For the purpose of investment restriction (8), the Funds will consider all relevant factors in determining who is the issuer of the security, including:the credit quality of the issuer, the amount and quality of the collateral, the terms of the loan agreement and other relevant agreements (including inter-creditor agreements), the degree to which the credit of such interpositioned person was deemed material to the decision to purchase the security, the interest rate environment, and general economic conditions applicable to the issuer and such interpositioned person. Further, the electric, gas, water and telephone utility industries, commercial banks, thrift institutions and finance companies will be treated as separate industries for the purpose of this restriction. The following non-fundamental investment restrictions apply to each Fund (except where noted otherwise) and may be changed with respect to each Fund by a vote of a majority of the Board. No Fund may: 1. Invest more than 15% of its net assets in illiquid securities, including time deposits and repurchase agreements that mature in more than seven days; or 3 2. Purchase securities on margin or effect short sales, except that (i) a Fund may obtain such short term credits as may be necessary for the clearance of purchases or sales of securities and (ii) the Fund may make short sales “against the box” where the Fund owns or has the right to acquire at no additional cost the security sold short. All percentage limitations on investments will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. Except for the investment restrictions listed above as fundamental or to the extent designated as such in the Prospectus with respect to a Fund, the other investment policies described in this SAI or in the Prospectus are not fundamental and may be changed by approval of the Trustees. The Funds have adopted a non-fundamental investment policy pursuant to Rule 35d-1 under the 1940 Act (the “Name Policy”) whereby the Fund, under normal market conditions, will invest at least 80% of its net assets in securities and financial instruments in all market capitalizations.In addition, the Destra US All Cap L-Series Fund has policies that requires it to invest, in normal market conditions, at least 80% of its net assets in securities and financial instruments of U.S. issuers.As a result, the Funds must provide shareholders with a notice meeting the requirement of Rule 35d-1(c) at least 60 days prior to any change of a Fund’s Name Policy.For purpose of the Name Policy, each Fund considers the term “investments” to include both direct investments and indirect investments (e.g., investments in an underlying fund, derivatives and synthetic instruments with economic characteristics similar to the underlying asset), and a Fund may achieve exposure to a particular investment, industry, country or geographic region through direct investment or indirect investments. INVESTMENT STRATEGIES AND RISKS In addition to the discussion of investment strategies and risks that appears in the Prospectus, each Fund may (except where indicated otherwise) also implement the following strategies. Equity Securities Under normal market conditions, each Fund invests primarily in equity securities, which include common stocks and other securities with equity characteristics. Common stocks represent units of ownership in a company and typically have voting rights and earn dividends. Dividends on common stocks are not fixed but are declared at the discretion of a company’s board. Equity securities may also include equity securities of investment companies and exchange-traded funds. While investing in stocks allows shareholders to participate in the benefits of owning a company, such shareholders must accept the risks of ownership. Unlike bondholders, who have preference to a company’s earnings and cash flow, preferred stockholders, followed by common stockholders in order of priority, are entitled only to the residual amount after a company meets its other obligations. For this reason, the value of a company’s stock will usually react more 4 strongly to actual or perceived changes in the company’s financial condition or prospects than its debt obligations. Stockholders of a company that fares poorly can lose money. Stock markets tend to move in cycles with short or extended periods of rising and falling stock prices. The value of a company’s stock may fall because of: · Factors that directly relate to that company, such as decisions made by its management or lower demand for the company’s products or services; · Factors affecting an entire industry, such as increases in production costs; and · Changes in financial market conditions that are relatively unrelated to the company or its industry, such as changes in interest rates, currency exchange rates or inflation rates. The Fund may invest in securities of issuers with small or medium market capitalizations. Any investment in small and medium capitalization companies involves greater risk and price volatility than that customarily associated with investments in larger, more established companies. This increased risk may be due to the greater business risks of their small or medium size, limited markets and financial resources, narrow product lines and frequent lack of management depth. The securities of small and medium capitalization companies are often traded in the over-the-counter market, and might not be traded in volumes typical of securities traded on a national securities exchange. Thus, the securities of small and medium capitalization companies are likely to be less liquid and subject to more abrupt or erratic market movements than securities of larger, more established companies. Foreign Investment Risks The Fund may invest in U.S. dollar-denominatedforeign securities, including securities from issuers located in emerging market countries. Investing in foreign securities involves risks not typically associated with investing in securities of companies organized and operated in the United States that can increase the chances that the Fund will lose money. Securities issued by certain companies organized outside the United States may not be deemed to be foreign securities (but rather deemed to be U.S. securities) if the company’s principal operations are conducted from the U.S., the company’s equity securities trade principally on a U.S. stock exchange, or the company does a substantial amount of business in the U.S. Dividends or interest on, or proceeds from the sale of, foreign securities may be subject to foreign withholding taxes. Foreign Economy Risk. The economies of certain foreign markets often do not compare favorably with that of the United States with respect to such issues as growth of gross national product, reinvestment of capital, resources, and balance of payments position. Certain such economies may rely heavily on particular industries or foreign capital and are more vulnerable to diplomatic developments, the imposition of economic sanctions against a particular country or 5 countries, changes in international trading patterns, trade barriers, and other protectionist or retaliatory measures. Governmental Supervision and Regulation/Accounting Standards. Many foreign governments supervise and regulate stock exchanges, brokers and the sale of securities less than does the United States. Some countries may not have laws to protect investors comparable to the U.S. securities laws. For example, some foreign countries may have no laws or rules against insider trading. Insider trading occurs when a person buys or sells a company’s securities based on nonpublic information about that company. Accounting standards in other countries are not necessarily the same as in the United States. If the accounting standards in another country do not require as much detail as U.S. accounting standards, it may be harder for Fund management to completely and accurately determine a company’s financial condition. In addition, the U.S. Government has from time to time in the past imposed restrictions, through penalties and otherwise, on foreign investments by U.S. investors such as the Fund. If such restrictions should be reinstituted, it might become necessary for the Fund to invest all or substantially all of its assets in U.S. securities. Publicly Available Information. In general, less information is publicly available with respect to foreign issuers than is available with respect to U.S. companies. Most foreign companies are also not subject to the uniform accounting and financial reporting requirements applicable to issuers in the United States. While the volume of transactions effected on foreign stock exchanges has increased in recent years, it remains appreciably below that of the New York Stock Exchange. Accordingly, the Fund’s foreign investments may be less liquid and their prices may be more volatile than comparable investments in securities in U.S. companies. In addition, there is generally less government supervision and regulation of securities exchanges, brokers and issuers in foreign countries than in the United States. Depositary Receipts (ADRs, EDRs and GDRs) The Fund may invest in the securities of foreign issuers in the form of Depositary Receipts or other securities convertible into securities of foreign issuers. Depositary Receipts may not necessarily be denominated in the same currency as the underlying securities into which they may be converted. The Fund may invest in both sponsored and unsponsored American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”), Global Depositary Receipts (“GDRs”) and other similar global instruments. ADRs typically are issued by an American bank or trust company and evidence ownership of underlying securities issued by a foreign corporation. EDRs, which are sometimes referred to as Continental Depositary Receipts, are receipts issued in Europe, typically by foreign banks and trust companies, that evidence ownership of either foreign or domestic underlying securities. GDRs are depositary receipts structured like global debt issues to facilitate trading on an international basis. Unsponsored ADR, EDR and GDR programs are organized independently and without the cooperation of the issuer of the underlying securities. As a result, available information concerning the issuer may not be as current as for sponsored ADRs, EDRs and GDRs, and the prices of unsponsored ADRs, EDRs and GDRs may be more volatile than if such instruments were sponsored by the issuer. Depositary Receipts are generally subject to the same risks as the foreign securities that they 6 evidence or into which they may be converted. Investments in ADRs, EDRs and GDRs present additional investment considerations as described under “Foreign Investment Risks.” Dollar Rolls, When-Issued Securities or Forward Commitment Transactions Each Fund may engage in dollar rolls or purchase or sell securities on a when-issued or forward commitment basis. The purchase or sale of when-issued securities enables an investor to hedge against anticipated changes in interest rates and prices by locking in an attractive price or yield. The price of when-issued securities is fixed at the time the commitment to purchase or sell is made, but delivery and payment for the when-issued securities takes place at a later date, normally one to two months after the date of purchase. During the period between purchase and settlement, no payment is made by the purchaser to the issuer and no interest accrues to the purchaser. Such transactions therefore involve a risk of loss if the value of the security to be purchased declines prior to the settlement date or if the value of the security to be sold increases prior to the settlement date. A sale of a when-issued security also involves the risk that the other party will be unable to settle the transaction. A dollar roll is a contract to sell mortgage-backed securities as collateral against a commitment to repurchase similar, but not identical, mortgage-backed securities on a specified future date. The other party to the contract is entitled to all principal, interest, and prepayment cash flows while it holds the collateral. Each Fund maintains with its custodian a segregated account containing high-grade liquid securities in an amount at least equal to the forward purchase obligation. Dollar rolls are a type of forward commitment transaction. Purchases and sales of securities on a forward commitment basis involve a commitment to purchase or sell securities with payment and delivery to take place at some future date, normally one to two months after the date of the transaction. As with when-issued securities, these transactions involve certain risks, but they also enable an investor to hedge against anticipated changes in interest rates and prices. Forward commitment transactions are executed for existing obligations, whereas in a when-issued transaction, the obligations have not yet been issued. When purchasing securities on a when-issued or forward commitment basis, a segregated account of liquid assets at least equal to the value of purchase commitments for such securities will be maintained until the settlement date. Illiquid or Restricted Securities Each Fund may invest up to 15% of its net assets in securities that lack an established secondary trading market or otherwise are considered illiquid. Liquidity of a security relates to the ability to dispose easily of the security and the price to be obtained upon disposition of the security, which may be less than would be obtained for a comparable more liquid security. Illiquid securities may trade at a discount from comparable, more liquid investments. Investment of a Fund’s assets in illiquid securities may restrict the ability of the Fund to dispose of its investments in a timely fashion and for a fair price as well as its ability to take advantage of market opportunities. The risks associated with illiquidity will be particularly acute where a Fund’s operations require cash, such as when the Fund redeems shares or pays dividends, and could result in the Fund borrowing to meet short-term cash requirements or incurring capital losses on the sale of illiquid investments. 7 Each Fund may invest in securities that are not registered under the Securities Act (“restricted securities”). Restricted securities may be sold in private placement transactions between issuers and their purchasers and may be neither listed on an exchange nor traded in other established markets. In many cases, privately placed securities may not be freely transferable under the laws of the applicable jurisdiction or due to contractual restrictions on resale. As a result of the absence of a public trading market, privately placed securities may be less liquid and more difficult to value than publicly traded securities. To the extent that privately placed securities may be resold in privately negotiated transactions, the prices realized from the sales, due to illiquidity, could be less than those originally paid by a Fund or less than their fair market value. In addition, issuers whose securities are not publicly traded may not be subject to the disclosure and other investor protection requirements that may be applicable if their securities were publicly traded. If any privately placed securities held by a Fund are required to be registered under the securities laws of one or more jurisdictions before being resold, the Fund may be required to bear the expenses of registration. Certain of a Fund’s investments in private placements may consist of direct investments and may include investments in smaller, less seasoned issuers, which may involve greater risks. These issuers may have limited product lines, markets or financial resources, or they may be dependent on a limited management group. In making investments in such securities, a Fund may obtain access to material nonpublic information, which may restrict the Fund’s ability to conduct portfolio transactions in such securities. Some of these securities are new and complex, and trade only among institutions; the markets for these securities are still developing, and may not function as efficiently as established markets. Owning a large percentage of restricted or illiquid securities could hamper a Fund’s ability to raise cash to meet redemptions. Also, because there may not be an established market price for these securities, a Fund may have to estimate their value, which means that their valuation (and, to a much smaller extent, the valuation of the Fund) may have a subjective element. Transactions in restricted or illiquid securities may entail registration expense and other transaction costs that are higher than those for transactions in unrestricted or liquid securities. Where registration is required for restricted or illiquid securities a considerable time period may elapse between the time a Fund decides to sell the security and the time it is actually permitted to sell the security under an effective registration statement. If during such period, adverse market conditions were to develop, the Fund might obtain less favorable pricing terms that when it decided to sell the security. Inflation Risk Like all mutual funds, each Fund is subject to inflation risk. Inflation risk is the risk that the present value of assets or income from investments will be less in the future as inflation decreases the value of money. As inflation increases, the present value of a Fund’s assets can decline as can the value of the Fund’s distributions. Investment in Other Investment Companies Each Fund may, subject to applicable law, invest in other investment companies, including money market funds and exchange traded funds, which are typically open-end funds or 8 unit investment trusts listed on a stock exchange. In accordance with the 1940 Act, a Fund may not own more than 3% of the total outstanding voting stock of any investment company. As with other investments, investments in other investment companies are subject to market and selection risk. In addition, if a Fund acquires shares in investment companies, including affiliated investment companies, shareholders would bear both their proportionate share of expenses in the Fund (including management and advisory fees) and, indirectly, the expenses of such investment companies (including management and advisory fees). Investments by a Fund in wholly owned investment entities created under the laws of certain countries will not be deemed an investment in other investment companies. Restrictions on Certain Investments. A number of publicly traded closed-end investment companies have been organized to facilitate indirect foreign investment in developing countries, and certain of such countries, such as Thailand, South Korea, Chile and Brazil, have specifically authorized such funds. There also are investment opportunities in certain of such countries in pooled vehicles that resemble open-end investment companies. In accordance with the 1940 Act, a Fund may not own more than 3% of the total outstanding voting stock of any investment company. These restrictions on investments in securities of investment companies may limit opportunities for a Fund to invest indirectly in certain developing countries. Shares of certain investment companies may at times be acquired only at market prices representing premiums to their net asset values. If a Fund acquires shares of other investment companies, shareholders would bear both their proportionate share of expenses of the Fund (including management and advisory fees) and, indirectly, the expenses of such other investment companies. Portfolio Turnover Rates The Fund’s annual portfolio turnover rate will not be a factor preventing a sale or purchase when the Sub-Adviser believes investment considerations warrant such sale or purchase. Portfolio turnover may vary greatly from year to year as well as within a particular year. High portfolio turnover (i.e., 100% or more) may result in increased transaction costs to a Fund, including brokerage commissions, dealer mark-ups and other transaction costs on the sale of the securities and reinvestment in other securities. The sale of a Fund’s securities may result in the recognition of capital gain or loss. Given the frequency of sales, such gain or loss will likely be short-term capital gain or loss. These effects of higher than normal portfolio turnover may adversely affect a Fund’s performance. Securities Lending Each Fund may lend portfolio securities with a value not exceeding 331/3% of its total assets or the limit prescribed by applicable law to banks, brokers and other financial institutions. In return, a Fund receives collateral in cash or securities issued or guaranteed by the U.S. Government, which will be maintained at all times in an amount equal to at least 100% of the current market value of the loaned securities. Each Fund maintains the ability to obtain the right to vote or consent on proxy proposals involving material events affecting securities loaned. A Fund receives the income on the loaned securities. Where a Fund receives securities as collateral, the Fund receives a fee for its loans from the borrower and does not receive the income on the 9 collateral. Where a Fund receives cash collateral, it may invest such collateral and retain the amount earned, net of any amount rebated to the borrower. As a result, a Fund’s yield may increase. Loans of securities are terminable at any time and the borrower, after notice, is required to return borrowed securities within the standard time period for settlement of securities transactions. A Fund is obligated to return the collateral to the borrower at the termination of the loan. A Fund could suffer a loss in the event the Fund must return the cash collateral and there are losses on investments made with the cash collateral. In the event the borrower defaults on any of its obligations with respect to a securities loan, a Fund could suffer a loss where there are losses on investments made with the cash collateral or where the value of the securities collateral falls below the market value of the borrowed securities. A Fund could also experience delays and costs in gaining access to the collateral. A Fund may pay reasonable finder’s, lending agent, administrative and custodial fees in connection with its loans. A Fund would continue to accrue interest on loaned securities and would also earn income on investment collateral for such loans. Any cash collateral received by a Fund in connection with such loans may be invested in a broad range of high quality, U.S. dollar-denominated money market instruments that meet Rule2a-7 restrictions for money market funds. Specifically, cash collateral may be invested in any of the following instruments: (a)securities issued or guaranteed as to principal and interest by the U.S. Government or by its agencies or instrumentalities and related custodial receipts; (b) “first tier” quality commercial paper and other obligations issued or guaranteed by U.S. and foreign corporations and other issuers rated (at the time of purchase) in the highest rating category by at least two NRSROs, or one if only rated by one NRSRO; (c)U.S. dollar-denominated obligations issued or supported by the credit of U.S. or foreign banks or savings institutions with total assets in excess of $1billion (including obligations of foreign branches of such banks) (i.e., CDs, BAs and time deposits); (d)repurchase agreements relating to the above instruments, as well as corporate debt; and (e)unaffiliated and, to the extent permitted by SEC guidelines, affiliated money market funds. Any such investments must be rated “first tier” and must have a maturity of 397days or less from the date of purchase. Repurchase Agreements and Purchase and Sale Contracts Under repurchase agreements and purchase and sale contracts, the other party agrees, upon entering into the contract with a Fund, to repurchase a security sold to the Fund at a mutually agreed-upon time and price in a specified currency, thereby determining the yield during the term of the agreement. A purchase and sale contract differs from a repurchase agreement in that the contract arrangements stipulate that securities are owned by a Fund and the purchaser receives any interest on the security paid during the period. In the case of repurchase agreements, the prices at which the trades are conducted do not reflect accrued interest on the underlying obligation; whereas, in the case of purchase and sale contracts, the prices take into account accrued interest. The Funds may enter into “tri-party” repurchase agreements. In “tri-party” repurchase agreements, an unaffiliated third party custodian maintains accounts to hold collateral for a Fund and its counterparties and, therefore, the Fund may be subject to the credit risk of those custodians. 10 Repurchase agreements and purchase and sale contracts result in a fixed rate of return insulated from market fluctuations during the term of the agreement, although such return may be affected by currency fluctuations. However, in the event of a default under a repurchase agreement or under a purchase and sale contract, instead of the contractual fixed rate, the rate of return to a Fund would be dependent upon intervening fluctuations of the market values of the securities underlying the contract and the accrued interest on those securities. In such event, a Fund would have rights against the seller for breach of contract with respect to any losses arising from market fluctuations following the default. Both types of agreement usually cover short periods, such as less than one week, although they may have longer terms, and may be construed to be collateralized loans by the purchaser to the seller secured by the securities transferred to the purchaser. In the case of a repurchase agreement, as a purchaser, a Fund’s Sub-Adviser will monitor the creditworthiness of the seller, and the Fund will require the seller to provide additional collateral if the market value of the securities falls below the repurchase price at any time during the term of the repurchase agreement. A Fund does not have this right to seek additional collateral as a purchaser in the case of purchase and sale contracts. A Fund’s Adviser or Sub-Adviser will mark-to-market daily the value of the securities. Securities subject to repurchase agreements and purchase and sale contracts will be held by a Fund’s custodian (or sub-custodian) in the Federal Reserve/Treasury book-entry system or by another authorized securities depository. In the event of default by the seller under a repurchase agreement construed to be a collateralized loan, the underlying securities are not owned by a Fund but only constitute collateral for the seller’s obligation to pay the repurchase price. Therefore, a Fund may suffer time delays and incur costs or possible losses in connection with disposition of the collateral. If the seller becomes insolvent and subject to liquidation or reorganization under applicable bankruptcy or other laws, a Fund’s ability to dispose of the underlying securities may be restricted. Finally, it is possible that a Fund may not be able to substantiate its interest in the underlying securities. To minimize this risk, the securities underlying the repurchase agreement will be held by the custodian at all times in an amount at least equal to the repurchase price, including accrued interest. If the seller fails to repurchase the securities, a Fund may suffer a loss to the extent proceeds from the sale of the underlying securities are less than the repurchase price. Each Fund may not invest in repurchase agreements or purchase and sale contracts maturing in more than seven days if such investments, together with a Fund’s other illiquid investments, would exceed 15% of the Fund’s net assets. Repurchase agreements and purchase and sale contracts may be entered into only with financial institutions that have capital of at least $50million or whose obligations are guaranteed by an entity that has capital of at least $50million. Private Placement Offerings Each Fund may purchase securities in private placement offerings made in reliance on the “private placement” exemption from registration afforded by Section 4(2) of the Securities Act of 1933 (“1933 Act”) (“Section 4(2) securities”). Each Fund will not invest more than 15% of its 11 net assets in Section 4(2) securities and illiquid securities unless the investment adviser or the sub-adviser, as applicable, determines, by continuous reference to the appropriate trading markets and pursuant to guidelines approved by the Trust’s Board of Trustees (“Board” or “Board of Trustees”) that any Section 4(2) securities held by such Fund in excess of this level are at all times liquid. Temporary Defensive Position While assuming a temporary defensive position, a Fund may invest in cash or cash equivalent short-term investment grade obligations, including: obligations of the U.S. Government, its agencies and instrumentalities; corporate debt securities, such as commercial paper, master demand notes, loan participation interests, medium-term notes and funding agreements; Yankeedollar and Eurodollar bank certificates of deposit, time deposits, and bankers’ acceptances; asset-backed securities; and repurchase agreements involving the foregoing obligations.Eurodollar obligations are U.S. dollar obligations issued outside the United States by domestic or foreign entities, while Yankeedollar obligations are U.S. dollar obligations issued inside the United States by foreign entities. There is generally less publicly available information about foreign issuers and there may be less governmental regulation and supervision of foreign stock exchanges, brokers and listed companies. Foreign issuers may use different accounting and financial standards, and the addition of foreign governmental restrictions may affect adversely the payment of principal and interest on foreign investments. In addition, not all foreign branches of United States banks are supervised or examined by regulatory authorities as are United States banks, and such branches may not be subject to reserve requirements. 12 MANAGEMENT The management of the Trust, including general supervision of the duties performed for the Funds under the Investment Management Agreement, is the responsibility of the Board of Trustees. The Trust has four trustees, one of whom is an “interested person” (as the term “interested person” is defined in the 1940 Act) and three of whom are not interested persons (referred to herein as “independent trustees”). None of the independent trustees has ever been a trustee, director or employee of, or consultant to, Destra Capital Advisors LLC or its affiliates. The names, business addresses and year of birth of the trustees and officers of the Funds, their principal occupations and other affiliations during the past five years, the number of portfolios each oversees and other directorships they hold are set forth below. The trustees of the Trust are trustees of six Destra-sponsored open-end funds (the “Destra Funds”). Name, Business Address and Birth Year Position(s) Held with Funds Term of Office and Length of Time Served with Trust Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee Over the Last Five Years Independent Trustees: Diana S. Ferguson 901 Warrenville Rd. Suite 15 Lisle, IL 60532 Birth year:1963 Trustee Term—Indefinite* Length of Service—Since Chief Financial Officer (2010-2011), Chicago Board of Education; Senior Vice President and Chief Financial Officer (2008), Folgers Coffee Company; Executive Vice President and Chief Financial Officer (2007-2008), Merisant Worldwide; Senior Vice President and Chief Financial Officer (2001-2007), Sara Lee Foodservice 6 Tree House Foods; Urban Partnership Bank William M. Fitzgerald, Sr. 901 Warrenville Rd. Suite 15 Lisle, IL 60532 Birth year: 1964 Trustee Term—Indefinite* Length of Service—Since Founder, Global Infrastructure Asset Management LLC; Managing Director (1988-2007), Nuveen Investments LLC; Chief Investment Officer (2000-2007), Nuveen Asset Management 6 Director, Syncora Holdings Ltd. and its affiliates, Syncora Guarantee Inc. and Syncora Capital Assurance Inc.– Financial Guarantee Company (2009 to 2011) 13 Name, Business Address and Birth Year Position(s) Held with Funds Term of Office and Length of Time Served with Trust Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee Over the Last Five Years Louis A. Holland, Jr. 901 Warrenville Rd. Suite 15 Lisle, IL 60532 Birth year: 1964 Trustee Term—Indefinite* Length of Service—Since President and Chief Financial Officer (2008-present), CUMOTA LLC; Managing Director (2000-2008), Nuveen Investments 6 Trustee, Holland Capital Management-Asset Management Industry (2008-present); Trustee, Lumifi-Search Technology (2006-2009); Trustee, HP Schmaltz-Restaurants (2006-present); Trustee, Jobs For Youth (2006-2010); Trustee, PADS (2010-present); Trustee, National Alzheimer’s Association Board (2011-present) Interested Trustee: Nicholas Dalmaso** 901 Warrenville Rd. Suite 15 Lisle, IL 60532 Birth year: 1965 Trustee, Chief Executive Officer, Secretary Term—Indefinite* Length of Service—Since Co-Chairman, General Counsel and Chief Operating Officer of Destra Capital Management LLC; President, Chief OperatingOfficer andGeneral Counsel, Destra Capital Advisors LLC; President, Chief OperatingOfficer and General Counsel,, Destra Capital Investments LLC; (2001-2008) General Counsel and Chief Administrative Officer, Claymore Securities, Inc. 6 None *Each trustee serves for the lifetime of the Trust until removal, resignation or retirement and his or her successor is elected. **Mr. Dalmaso is an “interested person” of the Trust, as defined in the 1940 Act, by reason of his positions with and ownership of Destra Capital Management LLC and its subsidiaries. 14 Name, Business Address and Birth Year Position(s) Held with Fund Term of Office and Length of Time Served with Trust Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Officer Officers of the Trust: Richard J. Simek 901 Warrenville Rd. Suite 15 Lisle, IL 60532 Birth year: 1967 Chief Financial Officer and Treasurer Term—Indefinite Length of Service—Since 2011 Senior Managing Director, Destra Capital Management LLC, Destra Capital Advisors LLC and Destra Capital Investments LLC; Director (2005-2011), Man Investments, Inc.; Senior Manager (1998-2004), Ernst & Young 6 Anne Kochevar 901 Warrenville Rd. Suite 15 Lisle, IL 60532 Birth year: 1963 Chief Compliance Officer Term—Indefinite Length of Service—Since 2010 Senior Managing Director, Destra Capital Management LLC, Destra Capital Advisors LLC and Destra Capital Investments LLC; Senior Managing Director (2002-2010), Claymore Securities, Inc. 6 15 Board Leadership Structure and Risk Oversight The Board of Trustees oversees the operations and management of the Destra Funds, including the duties performed for the Destra Funds by Destra, the investment adviser.None of the Trustees who are not “interested persons” of the Trust, nor any of their immediate family members, has ever been a director, officer or employee of, or consultant to, Destra, Destra Capital Investments LLC, Destra Capital Management LLC,or their affiliates.In addition, the officers of the Trust hold the same positions with the other Destra Funds as they hold with the Trust. The management of the Fund, including general supervision of the duties performed for the Fund under the advisory agreement between the Trust, on behalf of the Fund, and the Adviser, is the responsibility of the Board of Trustees.The Trustees set broad policies for the Fund, choose the Trust’s officers, and hire the Fund’s investment adviser, sub-adviser and other service providers.The officers of the Trust manage the day-to-day operations and are responsible to the Trust’s Board.The Trust’s Board is composed of three Independent Trustees and one Interested Trustee.The Interested Trustee, Nicholas Dalmaso serves as both the Chief Executive Officer for the Destra Funds and the Chairman of the Board of the Destra Funds. Annually, the Board will review its governance structure and the committee structures, their performance and functions and reviews any processes that would enhance Board governance over the Fund’s business.The Board has determined that its leadership structure is appropriate based on the characteristics of the funds it serves and the characteristics of the Destra Funds as a whole. In order to streamline communication between Destra and the Independent Trustees and create certain efficiencies, the Board has a Lead Independent Trustee who is responsible for:(i)coordinating activities of the Independent Trustees; (ii)working with Destra, Fund counsel and the independent legal counsel to the Independent Trustees to determine the agenda for Board meetings; (iii)serving as the principal contact for and facilitating communication between the Independent Trustees and the Fund’s service providers, particularly Destra; and (iv)any other duties that the Independent Trustees may delegate to the Lead Independent Trustee.The Lead Independent Trustee is selected by the Independent Trustees and serves until his successor is selected.Louis A. Holland. Jr. currently serves as the Lead Independent Trustee. The Board has established three standing committees (as described below) and has delegated certain of its responsibilities to those committees.The Board and its committees meet frequently throughout the year to oversee the Fund’s activities, review contractual arrangements with and performance of service providers, oversee compliance with regulatory requirements, and review Fund performance.The Independent Trustees are represented by independent legal counsel at all Board and committee meetings.Generally, the Board acts by majority vote of all the Trustees, including a majority vote of the Independent Trustees if required by applicable law. The three standing committees of the Destra Funds are:the Nominating and Governance Committee, the Valuation Committee and the Audit Committee.The Nominating and Governance Committee is responsible for appointing and nominating non-interested persons to 16 the Trust’s Board of Trustees.Ms. Ferguson and Messrs.Fitzgerald and Holland are members of the Nominating and Governance Committee.If there is no vacancy on the Board of Trustees, the Board will not actively seek recommendations from other parties, including shareholders.When a vacancy on the Board of Trustees of the Destra Funds occurs and nominations are sought to fill such vacancy, the Nominating and Governance Committee may seek nominations from those sources it deems appropriate in its discretion, including shareholders of the Fund.To submit a recommendation for nomination as a candidate for a position on the Board of Trustees, shareholders of the applicable Fund shall mail such recommendation to Nicholas Dalmaso, Secretary, at the Fund’s address, 901 Warrenville Road, Suite 15, Lisle, IL 60532.Such recommendation shall include the following information:(i)evidence of Fund ownership of the person or entity recommending the candidate (if a Fund shareholder); (ii)a full description of the proposed candidate’s background, including their education, experience, current employment and date of birth; (iii)names and addresses of at least three professional references for the candidate; (iv)information as to whether the candidate is an “interested person” in relation to the Fund, as such term is defined in the 1940 Act, and such other information that may be considered to impair the candidate’s independence; and (v)any other information that may be helpful to the Committee in evaluating the candidate.If a recommendation is received with satisfactorily completed information regarding a candidate during a time when a vacancy exists on the Board or during such other time as the Nominating and Governance Committee is accepting recommendations, the recommendation will be forwarded to the Chairman of the Nominating and Governance Committee and the counsel to the Independent Trustees.Recommendations received at any other time will be kept on file until such time as the Nominating and Governance Committee is accepting recommendations, at which point they may be considered for nomination.During the last fiscal year, the Nominating and Governance Committee did not meet. The Valuation Committee is responsible for the oversight of the pricing procedures of the Fund.Ms. Ferguson and Messrs.Fitzgerald and Holland are members of the Valuation Committee.During the last fiscal year, the Valuation Committee did not meet. The Audit Committee is responsible for overseeing the Fund’s accounting and financial reporting process, the system of internal controls, audit process and evaluating and appointing independent auditors (subject also to Board approval).Ms. Ferguson and Messrs.Fitzgerald and Holland serve on the Audit Committee.During the last fiscal year, the Audit Committee held two meetings. As part of the general oversight of the Fund, the Board is involved in the risk oversight of the Fund.The Board has adopted and periodically reviews policies and procedures designed to address the Fund’s risks.Oversight of investment and compliance risk, including oversight of any sub-advisers, is performed primarily at the Board level in conjunction with Destra’s investment oversight group and the Trust’s Chief Compliance Officer (“CCO”).Oversight of other risks also occurs at the committee level.Destra’s investment oversight group reports to the Board at quarterly meetings regarding, among other things, Fund performance and the various drivers of such performance as well as information related to sub-advisers and their operations and processes.The Board reviews reports on the Fund’s and the service providers’ compliance policies and procedures at each quarterly Board meeting and receives an annual report from the 17 CCO regarding the operations of the Fund’s and the service providers’ compliance programs.The Audit Committee reviews with Destra the Fund’s major financial risk exposures and the steps Destra has taken to monitor and control these exposures, including the Fund’s risk assessment and risk management policies and guidelines.The Audit Committee also, as appropriate, reviews in a general manner the processes other Board committees have in place with respect to risk assessment and risk management.The Nominating and Governance Committee monitors all matters related to the corporate governance of the Fund.The Valuation Committee monitors valuation risk and compliance with the Fund’s Valuation Procedures and oversees the pricing agents and actions by Destra’s Pricing Committee with respect to the valuation of portfolio securities. Not all risks that may affect the Fund can be identified nor can controls be developed to eliminate or mitigate their occurrence or effects.It may not be practical or cost effective to eliminate or mitigate certain risks, the processes and controls employed to address certain risks may be limited in their effectiveness, and some risks are simply beyond the reasonable control of the Fund or Destra or other service providers.Moreover, it is necessary to bear certain risks (such as investment-related risks) to achieve the Fund’s goals.As a result of the foregoing and other factors, the Fund’s ability to manage risk is subject to substantial limitations. Board Diversification and Trustee Qualifications As described above, the Nominating and Governance Committee of the Board oversees matters related to the nomination of Trustees.The Nominating and Governance Committee seeks to establish an effective Board with an appropriate range of skills and diversity, including, as appropriate, differences in background, professional experience, education, vocations, and other individual characteristics and traits in the aggregate.Each Trustee must meet certain basic requirements, including relevant skills and experience, time availability, and if qualifying as an Independent Trustee, independence from Destra, sub-advisers, underwriters or other service providers, including any affiliates of these entities. For each current Trustee each of the experiences, qualifications and attributes described in “Management” and described below have led to the conclusion, as of the date of this SAI, that each Trustee should serve as a trustee.References to the experiences, qualifications, attributes and skills of Board Members are pursuant to requirements of the Securities and Exchange Commission (“SEC”), do not constitute holding out of the Board or any Board Member as having any special expertise or experience and shall not impose any greater responsibility or liability on any such person or on the Board by reason thereof. Diana S. Ferguson.Ms. Ferguson has experience as Chief Financial Officer of the Chicago Board of Education, Folgers Coffee Company, Merisant Worldwide and Sara Lee Foodservice; as Senior Vice President of Folgers Coffee Company and Sara Lee Foodservice and as Executive Vice President of Merisant Worldwide.Her work experience and educational background has prepared her to be a Trustee. William M. Fitzgerald, Sr.Mr. Fitzgerald has experience as a founder of Global Infrastructure Asset Management LLC, a Managing Director of Nuveen Investments LLC and 18 Chief Investment Officer of Nuveen Asset Management.His work experience in the mutual fund industry and educational background has prepared him to be a Trustee. Louis A. Holland, Jr.Mr. Holland has experience as President and Chief Financial Officer of CUMOTA LLC and Managing Director of Nuveen Investments.His work experience in the mutual fund industry and educational background has prepared him to be a Trustee. Nicholas Dalmaso.Mr. Dalmaso was the initial Trustee of the Trust.He has experience as General Counsel and Chief Administrative Officer at Claymore Securities, Inc.His work experience in the mutual fund industry and educational background has prepared him to be a Trustee. The following compensation table provides information for the past fiscal year.The Trust has no retirement or pension plans.The officers and Trustee who is an “interested person” as designated above serve without any compensation from the Trust.The Trust has no employees.Its officers are compensated by Destra. Name of Person, Position Aggregate Compensation From the Trust1 Pension or Retirement Benefits Accrued As Part of Trust Expenses Estimated Annual Benefits Upon Retirement Total Compensation From Destra Funds Paid to Trustees Diana S. Ferguson, Trustee $0 $0 William M. Fitzgerald, Sr., Trustee $0 $0 Louis A. Holland, Jr., Trustee $0 $0 Nicholas Dalmaso, Trustee $0 $0 $0 $0 The Independent Trustees shall be paid $2,500 as annual compensation for serving as an Independent Trustees of the Trust and $500 as annual compensation for serving on a committee of the Board of Trustees.Such compensation is paid in four equal installments in conjunction with each quarterly Board meeting.In addition, the Trustees are reimbursed by the Trust for expenses incurred as a result of their attendance at meetings of the Trustees or any committees of the Board. The Trust does not have a retirement or pension plan. 19 Share Ownership As of December 31, 2011, the dollar range of equity securities beneficially owned by the trustees is provided in the following table: Name of Trustee Dollar Range of Equity Securities in the Destra Global L-Series Fund Dollar Range of Equity Securities in the Destra International L-Series Fund Dollar Range of Equity Securities in the Destra US All Cap L-Series Fund Aggregate Dollar Range of Equity Securities in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Diana S. Ferguson $0 $0 $0 $0 William M. Fitzgerald, Sr. $0 $0 $0 $0 Louis A. Holland, Jr. $0 $0 $0 $0 Nicholas Dalmaso $0 $0 $0 Over $100,000 As ofDecember 31, 2011, none of the Independent Trustees or their immediate family members owned, beneficially, or of record, any securities in (i) an investment adviser or principal underwriter of the Funds or (ii) a person (other than a registered investment company) directly or indirectly controlling, controlled by, or under common control with an investment adviser or principal underwriter of the Funds. CONTROL PERSONS AND PRINCIPAL SHAREHOLDERS A control person is a shareholder that 1) beneficially owns, directly or through controlled companies, more than 25% of the voting securities of a company, 2) acknowledges or asserts the existence of control, or 3) has a final adjudication under section 2(a)(9) of the 1940 Act that control exists. A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of any class of a Fund. Shareholders owning voting securities in excess of 25% may determine the outcome of any matter affecting and voted on by shareholders of a Fund. Any control person of a class, as noted below, may be able to significantly influence the outcome of any item presented to shareholders for approval. As of January 13, 2012, the following persons or organizations held beneficially or of record 5% or more of the shares of the Funds. Fund/Class Name Address Percentage of Ownership Destra Global L-Series Fund Class A: Charles Schwab & Co. Inc. 101 Montgomery Street San Francisco, CA 94104 96.14% Destra Global L-Series Fund Class C: Raymond James and Associates Inc. 880 Carillon Parkway St. Petersburg, FL 33716 92.64% Destra Investments 901 Warrenville Road, Suite 15 Lisle, IL 60532 7.35% Destra Global L-Series Fund Class I: BNY Mellon Investment Servicing One Wall Street New York, NY 10286 60.52% 20 Trust Company Evergreen Financing Company, LLC 525 Market Street, 9th Floor San Francisco, CA 94105 39.48% Destra International L-Series Fund Class A: American Enterprise Investment Services P.O. Box 9446 Minneapolis, MN 55474 50.42% Charles Schwab & Co. Inc. 101 Montgomery Street San Francisco, CA 94104 49.09% Destra International L-Series Fund Class C: Raymond James and Associates Inc. 880 Carillon Parkway St. Petersburg, FL 33716 94.02% Destra Investments 901 Warrenville Road, Suite 15 Lisle, IL 60532 5.97% Destra International L-Series Fund Class I: BNY Mellon Investment Servicing Trust Company One Wall Street New York, NY 10286 60.43% Evergreen Financing Company, LLC 525 Market Street, 9th Floor San Francisco, CA 94105 39.57% Destra US All Cap L-Series Fund Class A: Charles Schwab & Co. Inc. 101 Montgomery Street San Francisco, CA 94104 67.72% Destra Investments 901 Warrenville Road, Suite 15 Lisle, IL 60532 32.28% Destra US All Cap L-Series Fund Class C: Raymond James and Associates Inc. 880 Carillon Parkway St. Petersburg, FL 33716 96.40% Destra US All Cap L-Series Fund Class I: Evergreen Financing Company, LLC 525 Market Street, 9th Floor San Francisco, CA 94105 95.32% As of January 31, 2012, the officers and trustees of the Funds, in the aggregate, owned no shares of the Funds. INVESTMENT ADVISER AND SUB-ADVISER Investment Adviser Destra Capital Advisors LLC (“Destra”) is the investment adviser of the Funds, with responsibility for the overall management of the Funds. It is also responsible for managing the Funds’ business affairs and providing day-to-day administrative services to the Funds.Destra, 901 Warrenville Road, Suite 15, Lisle, IL 60532, is a Delaware limited liability company and is a wholly-owned subsidiary of Destra Capital Management LLC, a holding company.It is an affiliate of Destra Capital Investments LLC, the principal underwriter of the Funds’ shares.Destra Capital Investments LLC is also located at 901 Warrenville Road, Suite 15, Lisle, IL 60532. 21 For the management services provided by Destra, the Funds have agreed to pay a monthly fee in an annual amount equal to 0.90% for Destra Global L-Series Fund, 0.95% for Destra International L-Series Fund and 0.85% for Destra US All Cap L-Series Fund of each funds daily net assets. Destra has agreed to contractually waive its management fee and/or assume the other expenses in order to limit the total annual fund operating expenses of each Fund to certain limits until at least February 1, 2022. The following table shows the management fees (net of fee waivers and expense reimbursements, where applicable) paid by each Fund to Destra and the fees waived by Destra for the specified periods. Amount of Management Fees (Net of Fee Waivers and Expense Reimbursements by Destra) Amount of Fees Waived and Expenses Reimbursed by Destra 12/30/10-9/30/11 12/30/10-9/30/11 Destra Global L-Series Fund $0 Destra International L-Series Fund $0 Destra US All Cap L-Series Fund $0 The Funds, Destra and other related entities have adopted codes of ethics which significantly restricts Destra Funds personnel with access to non-public portfolio information from certain personal investment transactions.These codes of ethics contain policies restricting securities trading in personal accounts of the officers, Trustees and others who normally come into possession of information on portfolio transactions.These codes of ethics are on public file with, and are available from, the SEC. Sub-Adviser Destra has selected Zebra Capital Management, LLC (“Zebra”), 612 Wheelers Farms Road, Milford, CT 06461, as sub-adviser to manage the investment portfolio of each Fund.Zebra is a Connecticut limited liability company with three managing members. Mr. Roger Ibbotson holds a majority ownership position in Zebra. Pursuant to an investment sub-advisory agreement, Destra has agreed to pay an annualized advisory fee to Zebra in the amount of 0.45% of the average daily net assets of the Destra Global L-Series Fund, 0.475% of the average daily net assets of the Destra International L-Series Fund and 0.425% of the average daily net assets of the Destra US All Cap L-Series Fund. The following table shows the fees paid by Destra to Zebra for its services for the specified periods. Amount Paid by Destra to Zebra 12/30/10-9/30/11 Destra Global L-Series Fund $0 Destra International L-Series Fund $0 Destra US All Cap L-Series Fund $0 22 Portfolio Managers The following paragraphs provide certain information with respect to the portfolio managers of the Fund and the material conflicts of interest that may arise in connection with their management of the investments of the Fund, on the one hand, and the investments of other client accounts for which they have responsibility, on the other hand. Robert Ibbotson, Ph.D., and Eric Stokes (the “Portfolio Managers”) are primary responsible for the day-to-day management of investment strategies of each Fund. Other Accounts Managed.The tables below illustrate other accounts where each of the above-mentioned portfolio managers has significant day-to-day management responsibilities as of September 30, 2011. Portfolio Manager Type of Account Managed Number of Accounts Assets Number of Accounts with Performance Based Fees Assets of Accounts with Performance Based Fees Robert Ibbotson Registered Investment Companies 3 $29.6 million
